Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

 
HECLA MINING COMPANY


AND EACH OF THE GUARANTORS PARTY HERETO


6.875% SENIOR NOTES DUE 2021
 
 
 


INDENTURE


Dated as of April 12, 2013
 
 
 


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.


Trustee
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
CROSS-REFERENCE TABLE*


 
Trust Indenture
Act Section
Indenture Section
   
  310(a)(1)
7.10
(a)(2)
7.10
(a)(3)
N.A.
(a)(4)
N.A.
(a)(5)
7.10
(b)
7.10
(c)
N.A.
  311(a)
7.11
(b)
7.11
(c)
N.A.
  312(a)
2.05
(b)
13.03
(c)
13.03
  313(a)
7.06
(b)(2)
7.06; 7.07
(c)
7.06; 13.02
(d)
7.06
  314(a)
4.03; 13.02; 13.05
(b)
N.A.
(c)(1)
13.04
(c)(2)
13.04
(c)(3)
N.A.
(e)
13.05
(f)
N.A.
  315(a)
7.01
(b)
7.05; 13.02
(c)
7.01
(d)
7.01
(e)
6.11
  316(a) (last sentence)
2.09
(a)(1)(A)
6.05
(a)(1)(B)
6.04
(a)(2)
N.A.
(b)
6.07
(c)
2.12
  317(a)(1)
6.08
(a)(2)
6.09
(b)
2.04
  318(a)
13.01
(b)
N.A.
(c)
13.01



N.A. means not applicable.
*
This Cross Reference Table is not part of the Indenture.

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 

 
ARTICLE 1.
         
DEFINITIONS AND INCORPORATION
   
BY REFERENCE
       
SECTION 1.01
DEFINITIONS
1
SECTION 1.02
OTHER DEFINITIONS
23
SECTION 1.03
INCORPORATION BY REFERENCE OF TRUST INDENTURE ACT
23
SECTION 1.04
RULES OF CONSTRUCTION
24
     
ARTICLE 2.
     
THE NOTES
     
SECTION 2.01
FORM AND DATING
24
SECTION 2.02
EXECUTION AND AUTHENTICATION
25
SECTION 2.03
REGISTRAR AND PAYING AGENT
25
SECTION 2.04
PAYING AGENT TO HOLD MONEY IN TRUST
25
SECTION 2.05
HOLDER LISTS
25
SECTION 2.06
TRANSFER AND EXCHANGE
26
SECTION 2.07
REPLACEMENT NOTES
35
SECTION 2.08
OUTSTANDING NOTES
36
SECTION 2.09
TREASURY NOTES
36
SECTION 2.10
TEMPORARY NOTES
36
SECTION 2.11
CANCELLATION
36
SECTION 2.12
DEFAULTED INTEREST
36
SECTION 2.13
CUSIP NUMBERS
37
       
ARTICLE 3.
   
REDEMPTION AND PREPAYMENT
 
SECTION 3.01
NOTICES TO TRUSTEE
37
SECTION 3.02
SELECTION OF NOTES TO BE REDEEMED OR PURCHASED
37
SECTION 3.03
NOTICE OF REDEMPTION
37
SECTION 3.04
EFFECT OF NOTICE OF REDEMPTION
38
SECTION 3.05
DEPOSIT OF REDEMPTION OR PURCHASE PRICE
38
SECTION 3.06
NOTES REDEEMED OR PURCHASED IN PART
39
SECTION 3.07
OPTIONAL REDEMPTION
39
SECTION 3.08
MANDATORY REDEMPTION
40
SECTION 3.09
OFFER TO PURCHASE BY APPLICATION OF EXCESS PROCEEDS
40
     
ARTICLE 4.
     
COVENANTS
     
SECTION 4.01
PAYMENT OF NOTES
41
SECTION 4.02
MAINTENANCE OF OFFICE OR AGENCY
41
SECTION 4.03
REPORTS
42
SECTION 4.04
COMPLIANCE CERTIFICATE
43
SECTION 4.05
TAXES
43

 
 
-i-

--------------------------------------------------------------------------------

 
 
Page


SECTION 4.06
STAY, EXTENSION AND USURY LAWS
43
SECTION 4.07
RESTRICTED PAYMENTS
43
SECTION 4.08
DIVIDEND AND OTHER PAYMENT RESTRICTIONS AFFECTING RESTRICTED SUBSIDIARIES
47
SECTION 4.09
INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK
48
SECTION 4.10
ASSET SALES
52
SECTION 4.11
TRANSACTIONS WITH AFFILIATES
54
SECTION 4.12
LIENS
55
SECTION 4.13
BUSINESS ACTIVITIES
56
SECTION 4.14
CORPORATE EXISTENCE
56
SECTION 4.15
OFFER TO REPURCHASE UPON CHANGE OF CONTROL
56
SECTION 4.16
LIMITATION ON SALE AND LEASEBACK TRANSACTIONS
58
SECTION 4.17
PAYMENTS FOR CONSENT
58
SECTION 4.18
ADDITIONAL NOTE GUARANTEES
58
SECTION 4.19
DESIGNATION OF RESTRICTED AND UNRESTRICTED SUBSIDIARIES
58
SECTION 4.20
CHANGES IN COVENANTS WHEN NOTES RATED INVESTMENT GRADE
59
SECTION 4.21
SPECIAL INTEREST NOTICE
59
     
ARTICLE 5.
     
SUCCESSORS
 
SECTION 5.01
MERGER, CONSOLIDATION OR SALE OF ASSETS
59
SECTION 5.02
SUCCESSOR CORPORATION SUBSTITUTED
60
     
ARTICLE 6.
     
DEFAULTS AND REMEDIES
     
SECTION 6.01
EVENTS OF DEFAULT
61
SECTION 6.02
ACCELERATION
62
SECTION 6.03
OTHER REMEDIES
63
SECTION 6.04
WAIVER OF PAST DEFAULTS
63
SECTION 6.05
CONTROL BY MAJORITY
63
SECTION 6.06
LIMITATION ON SUITS
63
SECTION 6.07
RIGHTS OF HOLDERS OF NOTES TO RECEIVE PAYMENT
63
SECTION 6.08
COLLECTION SUIT BY TRUSTEE
64
SECTION 6.09
TRUSTEE MAY FILE PROOFS OF CLAIM
64
SECTION 6.10
PRIORITIES
64
SECTION 6.11
UNDERTAKING FOR COSTS
64
     
ARTICLE 7.
     
TRUSTEE
     
SECTION 7.01
DUTIES OF TRUSTEE
65
SECTION 7.02
RIGHTS OF TRUSTEE
65
SECTION 7.03
INDIVIDUAL RIGHTS OF TRUSTEE
66
SECTION 7.04
TRUSTEE’S DISCLAIMER
67
SECTION 7.05
NOTICE OF DEFAULTS
67
SECTION 7.06
REPORTS BY TRUSTEE TO HOLDERS OF THE NOTES
67
SECTION 7.07
COMPENSATION AND INDEMNITY
67
SECTION 7.08
REPLACEMENT OF TRUSTEE
68
SECTION 7.09
SUCCESSOR TRUSTEE BY MERGER, ETC.
69
SECTION 7.10
ELIGIBILITY; DISQUALIFICATION
69

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Page


SECTION 7.11
PREFERENTIAL COLLECTION OF CLAIMS AGAINST COMPANY
69
     
ARTICLE 8.
     
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
     
SECTION 8.01
OPTION TO EFFECT LEGAL DEFEASANCE OR COVENANT DEFEASANCE
69
SECTION 8.02
LEGAL DEFEASANCE AND DISCHARGE
69
SECTION 8.03
COVENANT DEFEASANCE
70
SECTION 8.04
CONDITIONS TO LEGAL OR COVENANT DEFEASANCE
70
SECTION 8.05
DEPOSITED MONEY AND GOVERNMENT SECURITIES TO BE HELD IN TRUST; OTHER
MISCELLANEOUS PROVISIONS
71
SECTION 8.06
REPAYMENT TO COMPANY
71
SECTION 8.07
REINSTATEMENT
72
     
ARTICLE 9.
     
AMENDMENT, SUPPLEMENT AND WAIVER
     
SECTION 9.01
WITHOUT CONSENT OF HOLDERS OF NOTES
72
SECTION 9.02
WITH CONSENT OF HOLDERS OF NOTES
73
SECTION 9.03
COMPLIANCE WITH TRUST INDENTURE ACT
74
SECTION 9.04
REVOCATION AND EFFECT OF CONSENTS
74
SECTION 9.05
NOTATION ON OR EXCHANGE OF NOTES
74
SECTION 9.06
TRUSTEE TO SIGN AMENDMENTS, ETC.
74
     
ARTICLE 10.
     
NOTE GUARANTEES
 
SECTION 10.01
GUARANTEE
74
SECTION 10.02
LIMITATION ON GUARANTOR LIABILITY
75
SECTION 10.03
EXECUTION AND DELIVERY OF NOTE GUARANTEE
75
SECTION 10.04
GUARANTORS MAY CONSOLIDATE, ETC. , ON CERTAIN TERMS
76
SECTION 10.05
RELEASES
76
     
ARTICLE 11.
     
SATISFACTION AND DISCHARGE
     
SECTION 11.01
SATISFACTION AND DISCHARGE
77
SECTION 11.02
APPLICATION OF TRUST MONEY
78
     
ARTICLE 12.
     
ESCROW OF PROCEEDS; SPECIAL MANDATORY REDEMPTION
     
SECTION 12.01
ESCROW OF PROCEEDS.
78
SECTION 12.02
SPECIAL MANDATORY REDEMPTION
78
SECTION 12.03
RELEASE OF ESCROWED PROPERTY
79

 
 
-iii-

--------------------------------------------------------------------------------

 
 
Page


ARTICLE 13.
     
MISCELLANEOUS
     
SECTION 13.01
TRUST INDENTURE ACT CONTROLS
79
SECTION 13.02
NOTICES
79
SECTION 13.03
COMMUNICATION BY HOLDERS OF NOTES WITH OTHER HOLDERS OF NOTES
80
SECTION 13.04
CERTIFICATE AND OPINION AS TO CONDITIONS PRECEDENT
80
SECTION 13.05
STATEMENTS REQUIRED IN CERTIFICATE OR OPINION
80
SECTION 13.06
RULES BY TRUSTEE AND AGENTS
81
SECTION 13.07
NO PERSONAL LIABILITY OF DIRECTORS, OFFICERS, EMPLOYEES AND STOCKHOLDERS
81
SECTION 13.08
GOVERNING LAW
81
SECTION 13.09
NO ADVERSE INTERPRETATION OF OTHER AGREEMENTS
81
SECTION 13.10
SUCCESSORS
81
SECTION 13.11
SEVERABILITY
81
SECTION 13.12
COUNTERPART ORIGINALS
81
SECTION 13.13
TABLE OF CONTENTS, HEADINGS, ETC.
81
SECTION 13.14
WAIVER OF JURY TRIAL
81
SECTION 13.15
FORCE MAJEURE
81

 
 
EXHIBITS
   
Exhibit A
–
FORM OF NOTE
Exhibit B
–
FORM OF CERTIFICATE OF TRANSFER
Exhibit C
–
FORM OF CERTIFICATE OF EXCHANGE
Exhibit D
–
FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
Exhibit E
–
FORM OF NOTATION OF GUARANTEE
Exhibit F
–
FORM OF SUPPLEMENTAL INDENTURE



 
-iv-

--------------------------------------------------------------------------------

 
 
INDENTURE, dated as of April 12, 2013, among Hecla Mining Company, a Delaware
corporation, the Guarantors (as defined herein) listed on the signature pages
hereto and The Bank of New York Mellon Trust Company, N.A., as trustee.


The Company, the Guarantors and the Trustee agree as follows for the benefit of
each other and for the equal and ratable benefit of the Holders (as defined) of
the 6.875% Senior Notes due 2021 (the “Notes”):
 
ARTICLE 1.


DEFINITIONS AND INCORPORATION
BY REFERENCE


Section 1.01          Definitions.


“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.


“Acquired Debt” means, with respect to any specified Person:


(1)           Indebtedness of any other Person existing at the time such other
Person is merged or consolidated with or into or became a Subsidiary of such
specified Person, whether or not such Indebtedness is incurred in connection
with, or in contemplation of, such other Person merging or consolidating with or
into, or becoming a Restricted Subsidiary of, such specified Person; and


(2)           Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person at the time of such asset’s acquisition.


“Additional Notes” means additional Notes (other than the Initial Notes and the
Exchange Notes in respect thereof) issued under this Indenture in accordance
with Sections 2.02 and 4.09 hereof, as part of the same series as the Initial
Notes.


“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person (other than a Person eligible to report such ownership
on Schedule 13G under the Exchange Act) will be deemed to be control. For
purposes of this definition, the terms “controlling,” “controlled by” and “under
common control with” have correlative meanings.


“Agent” means any Registrar, co-registrar, Paying Agent or additional paying
agent.


“Applicable Premium” means, with respect to any Note on any redemption date, the
greater of:


(1)          1.0% of the principal amount of the Note; or


(2)           the excess of:


(a)            the present value at such redemption date of (i) the redemption
price of the Note at May 1, 2016 (such redemption price being set forth in the
table appearing in Section 3.07(d) hereof) plus (ii) all required interest
payments due on the Note through May 1, 2016 (excluding accrued but unpaid
interest to the redemption date), computed using a discount rate equal to the
Treasury Rate as of such redemption date plus 50 basis points; over
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           the principal amount of the Note.


The Applicable Premium shall be calculated by the Company.


“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.


“Asset Sale” means:


(1)           the sale, lease, conveyance or other disposition of any assets or
rights by the Company or any of the Company’s Restricted Subsidiaries; provided
that the sale, lease, conveyance or other disposition of all or substantially
all of the assets of the Company and its Restricted Subsidiaries taken as a
whole will be governed by the provisions of Section 4.15 hereof and/or the
provisions of Section 5.01 hereof and not by the provisions of Section 4.10
hereof; and


(2)           the issuance of Equity Interests by any of the Company’s
Restricted Subsidiaries or the sale by the Company or any of the Company’s
Restricted Subsidiaries of Equity Interests in any of the Company’s
Subsidiaries.


Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:


(1)           any single transaction or series of related transactions that
involves assets having a Fair Market Value of less than $20.0 million;


(2)           a transfer of assets between or among the Company and its
Restricted Subsidiaries;


(3)           an issuance of Equity Interests by a Restricted Subsidiary of the
Company to the Company or to a Restricted Subsidiary of the Company;


(4)           the sale, lease or other transfer of products, services or
accounts receivable in the ordinary course of business (including sales under
forward contracts) and any sale or other disposition of damaged, worn-out or
obsolete assets in the ordinary course of business (including the abandonment or
other disposition of intellectual property that is, in the reasonable judgment
of the Company, no longer economically practicable to maintain or useful in the
conduct of the business of the Company and its Restricted Subsidiaries taken as
whole);


(5)           the licensing or sublicensing of intellectual property or other
general intangibles and licenses, leases or subleases of other property in the
ordinary course of business which do not materially interfere with the business
of the Company and its Restricted Subsidiaries;


(6)           any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims in the ordinary
course of business;


(7)           the granting of Liens not prohibited by Section 4.12 hereof;


(8)           the sale or other disposition of cash or Cash Equivalents;


(9)           a Restricted Payment that does not violate Section 4.07 hereof or
a Permitted Investment;


(10)         any exchange of assets for assets (including a combination of
assets (which assets may include Capital Stock or any securities convertible
into, or exercisable or exchangeable for, Capital Stock, but which assets may
not include any Indebtedness) and Cash Equivalents) related to a Permitted
Business of comparable or greater market value or usefulness to the business of
the Company and its Restricted Subsidiaries, taken as a whole, which in the
event of an exchange of assets with a Fair Market Value in excess of (a) $15.0
million shall be evidenced by an Officer’s Certificate and (b) $30.0 million
shall be set forth in a resolution approved by at least a majority of the
members of the Board of Directors of the Company; provided that the Company
shall apply any cash or Cash Equivalents received in any such exchange of assets
as described in Section 4.10(b) hereof;
 
 
-2-

--------------------------------------------------------------------------------

 
 
(11)         dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;


(12)         the issuance by a Restricted Subsidiary of preferred stock that is
permitted by Section 4.09 hereof;


(13)         any sale of Capital Stock or Indebtedness or other securities of an
Unrestricted Subsidiary;


(14)         sales of assets received by the Company or any Restricted
Subsidiary upon foreclosures on a Lien;


(15)         the unwinding of any Hedging Obligations (including sales under
forward contracts);


(16)         any dispositions to the extent required by, or made pursuant to
customary buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding agreements;


(17)         the lease or sublease of office space;


(18)         the abandonment, farm-out, lease, assignment, sub-lease, license or
sub-license of any real or personal property in the ordinary course of business;


(19)         with respect to dispositions of precious metals pursuant to a
royalty or precious metals streaming agreement or similar transaction, payments
made to the Company or a Restricted Subsidiary directly in respect of minerals
or mineral credits delivered to the counterparty of such agreement pursuant to
the terms of such agreement (excluding any front-end payments or deposits
payable thereunder); and


(20)         dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceeds and exclusive of factoring or similar
arrangements.


“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation.”


“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.


“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Board of Directors” means:


(1)           with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;


(2)           with respect to a partnership, the Board of Directors of the
general partner of the partnership;


(3)           with respect to a limited liability company, the managing member
or members or any controlling committee of managing members thereof or if such
limited liability company is manager-managed, the managers thereof or any
committee of Persons constituting the manager thereof; and


(4)           with respect to any other Person, the board or committee of such
Person serving a similar function.


“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.


“Business Day” means any day other than a Legal Holiday.


“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid or terminated by the lessee without payment of a
penalty.


“Capital Stock” means:


(1)           in the case of a corporation, corporate stock;


(2)           in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;


(3)           in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and


(4)           any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person, but excluding from all of the foregoing any debt
securities convertible into Capital Stock, whether or not such debt securities
include any right of participation with Capital Stock.


“Cash Equivalents” means:


(1)           United States dollars, Canadian dollars and Mexican pesos or such
other local currencies held by the Company and its Subsidiaries, or in a demand
deposit account in the name of the Company or any Subsidiary, from time to time
in the ordinary course of business;


(2)           securities issued or directly and fully guaranteed or insured by
the United States or Canadian government or any agency or instrumentality of the
United States or Canadian government (provided that the full faith and credit of
the United States or Canada, as the case may be, is pledged in support of those
securities) having maturities of not more than one year from the date of
acquisition;


(3)           certificates of deposit and eurodollar time deposits with
maturities of six months or less from the date of acquisition and bankers’
acceptances with maturities not exceeding six months, in each case, with any
lender party to the Senior Credit Facility or with any commercial bank the
long-term debt of which is rated at the time of acquisition thereof at least “A”
or better by either S&P or Moody’s, or carrying the equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of investments generally, and having combined capital
and surplus in excess of $500.0 million (or its foreign currency equivalent);
provided that Cash Equivalents may include certificates of deposit and
eurodollar time deposits at a commercial bank that does not meet the ratings or
capital requirements set forth above, in an aggregate amount at any time
outstanding, not to exceed, as of any date of calculation, $1.0 million;
 
 
-4-

--------------------------------------------------------------------------------

 
 
(4)           repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;


(5)           commercial paper having one of the two highest ratings obtainable
from Moody’s or S&P, or carrying the equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments and, in each case, maturing within one year
after the date of acquisition; and


(6)           money market funds, the investment policies of which require at
least 95% of the assets of which constitute Cash Equivalents of the kinds
described in clauses (1) through (5) of this definition.


“Change of Control” means the occurrence of any of the following:


(1)           the sale, lease, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries taken as a whole to any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act));


(2)           the adoption of a plan relating to the liquidation or dissolution
of the Company;


(3)           the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any Person
(including any “person” (as defined above)) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Voting Stock of the Company,
measured by voting power rather than number of shares; or


(4)           the first day on which a majority of the members of the Board of
Directors of the Company are not Continuing Directors.


“Clearstream” means Clearstream Banking, S. A. or any successor securities
clearing agency.


“Company” means Hecla Mining Company, a Delaware corporation, and any successor
obligor to its obligations under this Indenture and the Notes.


“Consolidated EBITDA” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:


(1)           provision for taxes based on income or profits of such Person and
its Restricted Subsidiaries for such period, to the extent that such provision
for taxes was deducted in computing such Consolidated Net Income; plus


(2)           the Fixed Charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such Fixed Charges were deducted in
computing such Consolidated Net Income; plus


(3)           any foreign currency translation losses (including losses related
to currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus
 
 
-5-

--------------------------------------------------------------------------------

 
 
(4)           depreciation, amortization (including amortization of intangibles
but excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash charges or expenses were deducted in computing
such Consolidated Net Income; plus


(5)           all unusual or non-recurring charges or expenses and all
restructuring charges; minus


(6)           any foreign currency translation gains (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus


(7)           non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue in the ordinary course of business;
plus


(8)           losses (and minus gains) on Assets Sales, disposals or
abandonments; plus


(9)           all costs incurred in connection with the offering of the notes
and the subsequent exchange offer (and any amendment or other modification of
notes or the exchange notes), the Senior Credit Facility, and the Aurizon
Transaction; plus


(10)         any expenses or charges (other than depreciation, amortization or
depletion expense) related to any Equity Offering, Permitted Investment, merger,
amalgamation, consolidation, arrangement, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including a refinancing thereof) (whether or not successful);
plus


(11)         losses from discontinued operations;


in each case, on a consolidated basis and determined in accordance with GAAP.


“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the net income (loss) of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis (excluding the net income
(and loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:


(1)           all extraordinary gains and losses and all gains and losses
realized in connection with any Asset Sale or the disposition of securities or
the early extinguishment of Indebtedness, together with any related provision
for taxes on any such gain or loss, will be excluded;


(2)           the net income (and loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;


(3)           solely for the purpose of determining the amount available for
Restricted Payments under Section 4.07 (a)(3)(A) hereof, the net income (and
loss) of any Restricted Subsidiary will be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;
provided that Consolidated Net Income of such Person shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash (or to the extent converted into cash) by such Person to the Company or
another Restricted Subsidiary thereof in respect of such period, to the extent
not already included therein;
 
 
-6-

--------------------------------------------------------------------------------

 
 
(4)           the cumulative effect of a change in accounting principles will be
excluded;


(5)           non-cash gains and losses attributable to movement in the
mark-to-market valuation of Hedging Obligations pursuant to Financial Accounting
Standards Board Statement No. 133 will be excluded;


(6)           any amortization of deferred charges resulting from the
application of Accounting Standards Codification 470-20—Debt With Conversion and
Other Options will be excluded;


(7)           any impairment charge or asset write-off, including, without
limitation, impairment charges or asset write-offs related to intangible assets,
long-lived assets or investments in debt and equity securities, in each case
pursuant to GAAP, will be excluded;


(8)           any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
to officers, director or employees will be excluded;


(9)           any income (loss) for such period attributable to the early
extinguishment of Indebtedness, Hedging Obligations (other than Hedging
Obligations associated with the Company’s concentrate shipments) or other
derivative instruments will be excluded; and


(10)         the effects of adjustments in the inventory, property and
equipment, software, goodwill, other intangible assets and in process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to any consummated acquisition
after the date of this Indenture or the amortization or write-off of any amounts
thereof, net of taxes, will be excluded, as will impairment charges whether or
not derived therefrom.


“Consolidated Net Tangible Assets” means, as of any date, the total consolidated
assets of the Company and its Restricted Subsidiaries, as shown on the most
recent consolidated balance sheet of the Company that is available internally,
minus all current liabilities of the Company and its Restricted Subsidiaries
reflected on such consolidated balance sheet and minus total goodwill and other
intangible assets of the Company and its Restricted Subsidiaries reflected on
such consolidated balance sheet, all calculated on a consolidated basis in
accordance with GAAP; provided that, for purposes of calculating “Consolidated
Net Tangible Assets” for purposes of testing the covenants under this Indenture
in connection with any transaction, the total consolidated assets, current
liabilities, total goodwill and other intangible assets of the Company and its
Restricted Subsidiaries shall be adjusted to reflect any acquisitions and
dispositions of assets that have occurred during the period from the date of the
applicable balance sheet through the applicable date of determination, including
any such transactions occurring on the date of determination.


“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.


“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who:


(1)           was a member of such Board of Directors on the date of this
Indenture; or


(2)           was nominated for election or elected to such Board of Directors
with the approval of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election.


“Corporate Trust Office of the Trustee” means the principal office of the
Trustee at which at any time its corporate trust business shall be administered,
which office at the date hereof is located at 400 South Hope Street, Suite 400,
Los Angeles, California, 90071, Attention: Corporate Unit, or such other address
as the Trustee may designate from time to time by notice to the Holders and the
Company, or the principal corporate trust office of any successor Trustee (or
such other address as such successor Trustee may designate from time to time by
notice to the Holders and the Company).
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Senior Credit Facility) or commercial paper facilities,
indentures or debt security or note issuances, in each case, with banks,
investment banks, insurance companies, mutual funds or other institutional
lenders or investors providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to such lenders
or to special purpose entities formed to borrow from such lenders against such
receivables), letters of credit, other borrowings, debt securities or note
issuances, in each case, as amended, restated, modified, renewed, refunded,
replaced in any manner (whether upon or after termination or otherwise) or
refinanced (including by means of sales of debt securities to institutional
investors) in whole or in part from time to time.


“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.


“Deemed Capitalized Leases” means obligations of the Company or any Restricted
Subsidiary of the Company that are classified as “capital lease obligations”
under GAAP due to the application of ASC Topic 840 or any subsequent
pronouncement having similar effect and, except for such regulation or
pronouncement, such obligation would not constitute a Capital Lease Obligation.


“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.


“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.


“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.


“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Company or any of its Restricted Subsidiaries in
connection with an Asset Sale that is designated as “Designated Non-cash
Consideration” pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale, redemption or payment of, on or with respect
to such Designated Non-cash Consideration.


“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Company
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Company may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 4.07 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Indenture will be the maximum
amount that the Company and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends, expenses and
indemnification obligations.


“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock prior to its conversion or exchange).
 
 
-8-

--------------------------------------------------------------------------------

 
 
“Equity Offering” means a public or private sale for cash either (1) of Equity
Interests of the Company by the Company (other than Disqualified Stock and other
than to a Subsidiary of the Company) or (2) of Equity Interests of a direct or
indirect parent entity of the Company (other than to the Company or a Subsidiary
of the Company) to the extent that the net proceeds therefrom are contributed to
the common equity capital of the Company.


“Escrow Agent” means The Bank of New York Mellon Trust Company, N.A., together
with its successors in such capacity.


“Escrow Agreement” means the Escrow Agreement, dated as of the date hereof,
among the Company, the Trustee, the Guarantors and the Escrow Agent relating to
the Notes, as amended, supplemented or otherwise modified from time to time in
accordance with this Indenture.


“Escrow End Date” means September 1, 2013.


“Euroclear” means Euroclear Bank, S.A./N. V., as operator of the Euroclear
system, or any successor securities clearing agency.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.


“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.


“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.


“Existing Indebtedness” means all Indebtedness of the Company and its
Subsidiaries (other than the Senior Credit Facility and Indebtedness described
in clauses (3), (4), (6), (7), (8), (9), (10), (11), (12) or (13) of
Section 4.09(b) hereof) in existence on the date of this Indenture, until such
amounts are repaid.


“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party. Fair Market Value shall be conclusively determined in good
faith by (i) the Company’s Board of Directors and set forth in a resolution of
the Company’s Board of Directors or (ii) if an Officer of the Company determines
in good faith that the Fair Market Value is less than $50.0 million, an Officer
of the Company and set forth in an Officer’s Certificate.


“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated EBITDA of such Person for such period to
the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect (determined in
accordance with Regulation S-X under the Securities Act, but including any Pro
Forma Cost Savings) to such incurrence, assumption, Guarantee, repayment,
repurchase, redemption, defeasance or other discharge of Indebtedness, or such
issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom, as if the same had occurred at the beginning of the
applicable four-quarter reference period.


In addition, for purposes of calculating the Fixed Charge Coverage Ratio:


(1)           acquisitions that have been made by the specified Person or any of
its Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including all related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date, or that are to be made on the
Calculation Date, will be given pro forma effect (in accordance with Regulation
S-X under the Securities Act, but including all Pro Forma Cost Savings) as if
they had occurred on the first day of the four-quarter reference period;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(2)           the Consolidated EBITDA attributable to discontinued operations,
as determined in accordance with GAAP, and operations or businesses (and
ownership interests therein) disposed of prior to the Calculation Date, will be
excluded;


(3)           the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded,
but only to the extent that the obligations giving rise to such Fixed Charges
will not be obligations of the specified Person or any of its Restricted
Subsidiaries following the Calculation Date;


(4)           any Person that is a Restricted Subsidiary on the Calculation Date
will be deemed to have been a Restricted Subsidiary at all times during such
four-quarter period;


(5)           any Person that is not a Restricted Subsidiary on the Calculation
Date will be deemed not to have been a Restricted Subsidiary at any time during
such four-quarter period; and


(6)           if any Indebtedness bears a floating rate of interest, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligation applicable to such
Indebtedness if such Hedging Obligation has a remaining term as at the
Calculation Date in excess of 12 months).


“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:


(1)           the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments (other than any non-cash interest income or
expense attributable to the movement in the mark-to-market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), the interest
component of any deferred payment obligations, the interest component of all
payments associated with Capital Lease Obligations (but excluding any interest
expense attributable to Deemed Capitalized Leases), imputed interest with
respect to Attributable Debt, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations in respect of interest rates; plus


(2)           the consolidated interest expense of such Person and its
Restricted Subsidiaries that was capitalized during such period; plus


(3)           any interest on Indebtedness of another Person that is guaranteed
by such Person or one of its Restricted Subsidiaries or secured by a Lien on
assets of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus


(4)           the product of (a) all dividends, whether paid or accrued and
whether or not in cash, on any series of preferred stock of such Person or any
of its Restricted Subsidiaries, other than dividends on Equity Interests payable
solely in Equity Interests of the Company (other than Disqualified Stock) or to
the Company or a Restricted Subsidiary of the Company, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, determined on a consolidated basis in
accordance with GAAP; plus
 
 
-10-

--------------------------------------------------------------------------------

 
 
(5)           any amortization of deferred charges resulting from the
application of Accounting Standards Codification 470-20—Debt With Conversion and
Other Options that may be settled in cash upon conversion (including partial
cash settlement).


“GAAP” means United States generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect from time to time.


“Global Note Legend” means the legend set forth in Section 2.06(g)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.


“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depositary or its nominee, substantially in
the form of Exhibit A hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4), 2.06(d)(1),
2.06(d)(2) or 2.06(f) hereof.


“Government Securities” means securities that are:


(1)           direct obligations of the United States of America for the timely
payment of which its full faith and credit is pledged; or


(2)           obligations of a Person controlled or supervised by and acting as
an agency or instrumentality of the United States of America, the timely payment
of which is unconditionally guaranteed as a full faith and credit obligation by
the United States of America,


which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depositary receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depositary receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depositary receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depositary receipt.


“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).


“Guarantors” means any Subsidiary of the Company that executes a Note Guarantee
in accordance with the provisions of this Indenture, and their respective
successors and assigns, in each case, until the Note Guarantee of such Person
has been released in accordance with the provisions of this Indenture.


“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:


(1)           interest rate swap agreements (whether from fixed to floating or
from floating to fixed), interest rate cap agreements and interest rate collar
agreements;


(2)           commodity futures or forward contracts, commodity swaps and
commodity options;


(3)           other agreements or arrangements designed to manage interest rates
or interest rate risk; and
 
 
-11-

--------------------------------------------------------------------------------

 
 
(4)           other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices or
availability (including both physical and financial settlement transactions).


“Holder” means a Person in whose name a Note is registered.


“IAI Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of and registered in the name of the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold to Institutional Accredited Investors.


“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:


(1)           in respect of borrowed money;


(2)           evidenced by bonds, notes, debentures or similar instruments or
letters of credit (or reimbursement agreements in respect thereof);


(3)           in respect of banker’s acceptances;


(4)           representing Capital Lease Obligations or Attributable Debt in
respect of sale and leaseback transactions;


(5)           representing the balance deferred and unpaid of the purchase price
of any property or services due more than six months after such property is
acquired or such services are completed; or


(6)           representing any net obligation under any Hedging Obligations,


if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP, but
excluding Deemed Capitalized Leases. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any Indebtedness of any other Person. Indebtedness shall be
calculated without giving effect to the effects of Statement of Financial
Accounting Standards No. 133 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose under this Indenture as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness. Notwithstanding the
foregoing, money borrowed and set aside at the time of the incurrence of any
Indebtedness in order to pre-fund the payment of interest on such Indebtedness
shall not be deemed to be “Indebtedness”; provided that such money is held to
secure the payment of such interest.


In addition, “Indebtedness” of the Company and its Restricted Subsidiaries shall
include (without duplication) Indebtedness described in the preceding paragraph
that would not appear as a liability on the balance sheet of the Company and its
Restricted Subsidiaries if:


(1)           such Indebtedness is the obligation of a partnership or joint
venture that is not a Subsidiary of the Company (a “Joint Venture”);


(2)           the Company or any of its Restricted Subsidiaries is a general
partner of the Joint Venture (a “General Partner”); and


(3)           there is recourse, by contract or operation of law, with respect
to the payment of such Indebtedness to property or assets of the Company or any
of its Restricted Subsidiaries; and then such Indebtedness shall be included in
an amount not to exceed:
 
 
-12-

--------------------------------------------------------------------------------

 
 
(a)           the lesser of (i) the net assets of the General Partner and (ii)
the amount of such obligations to the extent that there is recourse, by contract
or operation of law, to the property or assets of the Company or any of its
Restricted Subsidiaries; or


(b)           if less than the amount determined pursuant to clause (a)
immediately above, the actual amount of such Indebtedness that is recourse to
the Company or any of its Restricted Subsidiaries, if the Indebtedness is
evidenced by a writing and is for a determinable amount.


“Indenture” means this Indenture, as amended or supplemented from time to time.


“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.


“Initial Notes” means the first $500 million aggregate principal amount of Notes
issued under this Indenture on the date hereof.


“Initial Purchasers” means (i) Merrill Lynch, Pierce, Fenner & Smith
Incorporated, (ii) Scotia Capital (USA) Inc., (iii) ING Financial Markets LLC
and (iv) with respect to each issuance of Additional Notes, the Persons
purchasing such Additional Notes under the related purchase agreement.


“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who are not also QIBs.


“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including Guarantees or other obligations), advances or capital
contributions (excluding commission, travel and similar advances to officers and
employees made in the ordinary course of business and any advance payments made
to vendors of goods or services used in the ordinary course of business that are
made prior to the delivery of the applicable good or service), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Restricted Subsidiary of the Company sells or otherwise disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary of the Company
such that, after giving effect to any such sale or disposition, such Person is
no longer a Restricted Subsidiary of the Company, the Company will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Company’s Investments in such Subsidiary that were not
sold or disposed of in an amount determined as provided in Section 4.07(c)
hereof. The acquisition by the Company or any Restricted Subsidiary of the
Company of a Person that holds an Investment in a third Person will be deemed to
be an Investment by the Company or such Restricted Subsidiary in such third
Person in an amount equal to the Fair Market Value of the Investments held by
the acquired Person in such third Person in an amount determined as provided in
Section 4.07(c) hereof. Except as otherwise provided in this Indenture, the
amount of an Investment will be determined at the time the Investment is made
and without giving effect to subsequent changes in value.


“Issue Date” means the date of original issuance of the Notes under this
Indenture.


“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in the City of New York or at a place of payment are authorized by
law, regulation or executive order to remain closed. If a payment date is a
Legal Holiday at a place of payment, payment may be made at that place on the
next succeeding day that is not a Legal Holiday, and no interest shall accrue on
such payment for the intervening period.


“Letter of Transmittal” means the letter of transmittal to be prepared by the
Company and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 
 
-13-

--------------------------------------------------------------------------------

 
 
“Moody’s” means Moody’s Investors Service, Inc.


“Net Proceeds” means the aggregate cash proceeds and Cash Equivalents received
by the Company or any of its Restricted Subsidiaries in respect of any Asset
Sale (including, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received in any
Asset Sale, but excluding any royalty payments or other future stream of
payments relating to precious metals), net of the direct costs relating to such
Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, and taxes paid or payable as a result of the Asset
Sale, in each case, after taking into account any available tax credits or
deductions and any tax sharing arrangements, and any reserve for adjustment or
indemnification obligations in respect of the sale price of such asset or assets
established by the Company or such Restricted Subsidiary in good faith.


“Non-Recourse Debt” means Indebtedness:


(1)           as to which neither the Company nor any of its Restricted
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (b) is directly
or indirectly liable as a guarantor or otherwise; and


(2)           as to which the lenders have been notified in writing that they
will not have any recourse to the stock or assets of the Company or any of its
Restricted Subsidiaries (other than the Equity Interests of an Unrestricted
Subsidiary).


“Non-U.S. Person” means a Person who is not a U.S. Person.


“Note Guarantee” means the Guarantee by each Guarantor of the Company’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.


“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Exchange Notes in respect thereof and the Additional Notes
shall be treated as a single class for all purposes under this Indenture, and
unless the context otherwise requires, all references to the Notes shall include
the Initial Notes and the Exchange Notes in respect thereof and any Additional
Notes.


“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.


“Offering Memorandum” means the final offering memorandum, dated April 9, 2013,
relating to the offering of the Notes.


“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, any Vice President, the Treasurer or an
Assistant Treasurer, or the Secretary of the Company or an Assistant Secretary,
except that with respect to any annual compliance certificate delivered pursuant
to this Indenture, such term means only the Chief Executive Officer, the Chief
Financial Officer, or the Chief Accounting Officer of the Company.


“Officer’s Certificate” means a certificate signed by an Officer of the Company
that meets the requirements of Section 13.05 hereof.


“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 13.05 hereof.
The counsel may be an employee of or counsel to the Company or any Subsidiary of
the Company.
 
 
-14-

--------------------------------------------------------------------------------

 
 
“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).


“Permitted Business” means:


(1)           the acquisition, exploration, development, operation and
disposition of mining and precious or base metal processing properties and
assets;


(2)           any of the businesses in which the Company and its Restricted
Subsidiaries are engaged on the date of this Indenture; and


(3)           any other business that is the same as, or reasonably related,
ancillary or complementary to, the businesses described in clauses (1) and (2)
above.


“Permitted Business Investments” means Investments made in (A) the ordinary
course of, or of a nature that are customary in, the mining business as a means
of exploiting, exploring for, acquiring, developing, processing, gathering,
producing, transporting or marketing gold, silver or other precious or base
metals and metal by-products used, useful or created in the mining business,
including through agreements, acquisitions, transactions, interests or
arrangements which permit one to share (or have the effect of sharing) risks or
costs, comply with regulatory requirements regarding ownership or satisfy other
customary objectives in the mining business, and in any event including, without
limitation, Investments made in connection with or in the form of (i) direct or
indirect ownership interests in mining properties, gathering or upgrading
systems or facilities and (ii) operating agreements, development agreements,
area of mutual interest agreements, pooling agreements, service contracts, joint
venture agreements, partnership or limited liability company agreements (whether
general or limited), or other similar or customary agreements, transactions,
properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto; and (B) Persons engaged in a Permitted
Business.


“Permitted Investments” means:


(1)          any Investment in the Company or in a Restricted Subsidiary of the
Company;


(2)          any Investment in Cash Equivalents;


(3)          any Investment by the Company or any Restricted Subsidiary of the
Company in a Person, if as a result of such Investment:


(a)           such Person becomes a Restricted Subsidiary of the Company; or


(b)           such Person is merged, consolidated or amalgamated with or into,
or transfers or conveys substantially all of its assets to, or is liquidated
into, the Company or a Restricted Subsidiary of the Company;


(4)           any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 4.10 hereof;


(5)           any acquisition of assets or Capital Stock solely in exchange for
the issuance of Equity Interests (other than Disqualified Stock) of the Company;


(6)           any Investments received in compromise or resolution of
(A) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Company or any of its Restricted
Subsidiaries, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (B) litigation, arbitration or other disputes;


(7)           Investments represented by Hedging Obligations;
 
 
-15-

--------------------------------------------------------------------------------

 
 
(8)           repurchases of the Notes;


(9)           any guarantee of Indebtedness permitted to be incurred by
Section 4.09 hereof; provided that if such Indebtedness can only be incurred by
the Company or Guarantors, then such guarantees are only permitted by this
clause to the extent made by the Company or a Guarantor, and (ii) performance
guarantees with respect to obligations incurred by the Company or any of its
Restricted Subsidiaries that are permitted by this Indenture;


(10)         any Investment existing on, or made pursuant to binding commitments
existing on, the date of this Indenture and any Investment consisting of an
extension, modification or renewal of any Investment existing on, or made
pursuant to a binding commitment existing on, the date of this Indenture;
provided that the amount of any such Investment may be increased (a) as required
by the terms of such Investment as in existence on the date of this Indenture or
(b) as otherwise permitted under this Indenture;


(11)         Investments acquired after the date of this Indenture as a result
of the acquisition by the Company or any Restricted Subsidiary of the Company of
another Person, including by way of a merger, amalgamation or consolidation with
or into the Company or any of its Restricted Subsidiaries in a transaction that
is not prohibited by Section 5.01 hereof after the date of this Indenture to the
extent that such Investments were not made in contemplation of such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;


(12)         Permitted Business Investments having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (12) that are at the time outstanding
not to exceed, as of the date any such Investment is made, the greater of
(x) $300.0 million and (y) 13.5% of Consolidated Net Tangible Assets as of the
date of such Investment;


(13)         Guarantees by the Company or any Restricted Subsidiary of operating
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;


(14)         receivables owing to the Company or any Restricted Subsidiary and
prepaid expenses created or acquired in the ordinary course of business;


(15)         Investments in the nature of pledges or deposits with respect to
leases or utilities provided to third parties in the ordinary course of
business;


(16)         Investments in escrow or trust funds in the ordinary course of
business;


(17)         Investments consisting of licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;


(18)         Investments relating to the consummation of the Aurizon
Transaction; and


(19)         other Investments in any Person having an aggregate Fair Market
Value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (19) that are at the time outstanding
not to exceed, as of the date of such Investment, the greater of (x) $100.0
million and (y) 4.5% of Consolidated Net Tangible Assets as of the date of such
Investment.


“Permitted Liens” means:


(1)           Liens on assets of the Company or any of its Restricted
Subsidiaries securing the Indebtedness permitted to be incurred under Section
4.09(b)(1);
 
 
-16-

--------------------------------------------------------------------------------

 
 
(2)          Liens on assets of the Company or any of its Restricted
Subsidiaries securing Indebtedness consisting of Hedging Obligations or Treasury
Management Arrangements;


(3)          Liens in favor of the Company or its Restricted Subsidiaries;


(4)          Liens on property of a Person existing at the time such Person
becomes a Restricted Subsidiary of the Company or is merged with or into or
consolidated with the Company or any Restricted Subsidiary of the Company;
provided that such Liens were in existence prior to the contemplation of such
Person becoming a Restricted Subsidiary of the Company or such merger or
consolidation and do not extend to any assets other than those of the Person
that becomes a Restricted Subsidiary of the Company or is merged with or into or
consolidated with the Company or any Restricted Subsidiary of the Company;


(5)          Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to such acquisition and not
incurred in contemplation of such acquisition;


(6)          Liens to secure the performance of statutory obligations,
insurance, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business (including Liens to
secure letters of credit issued to assure payment of such obligations);


(7)          Liens to secure Indebtedness represented by Capital Lease
Obligations (other than Deemed Capitalized Leases), mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Company or any of its Restricted Subsidiaries, in an aggregate principal
amount at any time outstanding, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness, when taken together with all other Indebtedness secured pursuant
to this clause (7), not to exceed, as of any date of incurrence, the greater of
(x) $80.0 million and (y) 3.5% of Consolidated Net Tangible Assets as of such
date of incurrence; provided that such Liens apply only to the assets acquired
with or financed by such Indebtedness;


(8)           Liens existing on the date of this Indenture (other than Liens
permitted under clause (1));


(9)           Liens for taxes, assessments or governmental charges or claims
that are not yet delinquent or that are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; provided
that any reserve or other appropriate provision as is required in conformity
with GAAP has been made therefor;


(10)         Liens imposed by law, such as carriers’, warehousemen’s, landlord’s
and mechanics’ Liens, in each case, incurred in the ordinary course of business;


(11)         survey exceptions, easements or reservations of, or rights of
others for, licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning or other restrictions as
to the use of real property that were not incurred in connection with
Indebtedness and that do not in the aggregate materially impair the use of said
properties in the operation of the business of such Person;


(12)         Liens created for the benefit of (or to secure) the Notes (or the
Note Guarantees);


(13)         Liens to secure any Permitted Refinancing Indebtedness permitted to
be incurred under this Indenture; provided, however, that:


(a)           the new Lien is limited to all or part of the same property and
assets that secured or, under the written agreements pursuant to which the
original Lien arose, could secure the original Lien (plus improvements and
accessions to such property or proceeds or distributions thereof); and
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b)           the Indebtedness secured by the new Lien is not increased to any
amount greater than the sum of (x) the outstanding principal amount, or, if
greater, committed amount, of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged with such Permitted Refinancing Indebtedness
and (y) an amount necessary to pay any fees and expenses, including premiums,
related to such renewal, refunding, refinancing, replacement, defeasance or
discharge;


(14)         Liens on insurance policies and proceeds thereof, or other
deposits, to secure insurance premium financings;


(15)         filing of Uniform Commercial Code financing statements as a
precautionary measure in connection with operating leases;


(16)         bankers’ Liens, rights of setoff, Liens arising out of judgments or
awards not constituting an Event of Default and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings;


(17)         Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;


(18)         Liens on specific items of inventory or other goods (and the
proceeds thereof) of any Person securing such Person’s obligations in respect of
bankers’ acceptances or trade-related letters of credit permitted under
Section 4.09 hereof issued or created in the ordinary course of business for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;


(19)         grants of intellectual property licenses (including software and
other technology licenses) in the ordinary course of business;


(20)         Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into in the ordinary
course of business;


(21)         Liens incurred or pledges or deposits made in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other types of social security and employee health and disability benefits
(including pledges or deposits securing liability to insurance carriers under
insurance or self-insurance arrangements);


(22)         deposits made in the ordinary course of business to secure
liability to insurance carriers;


(23)         with respect to any lease or sublease entered into by the Company
or any Restricted Subsidiary in the ordinary course of business as a lessee,
tenant, subtenant or other occupant, mortgages, obligations, liens and other
encumbrances incurred, created or assumed or permitted to exist and arising by,
through or under a landlord or sublandlord of such leased real property
encumbering such landlord’s or sublandlord’s interest in such leased real
property;


(24)         Liens incurred in connection with surety bonds or cash collateral
posted by the Company or any of its Restricted Subsidiaries from time to time in
order to secure reclamation obligations;


(25)         all reservations in the original grant of mineral rights in any
lands and premises or any interests therein and all statutory exceptions,
qualifications and reservations in respect of title;


(26)         Liens on the assets of any Restricted Subsidiary of the Company
that is not a Guarantor and which secure Indebtedness or other obligations of
such Restricted Subsidiary (or of another Restricted Subsidiary that is not a
Guarantor) that are permitted to be incurred under Section 4.09 hereof;
 
 
-18-

--------------------------------------------------------------------------------

 
 
(27)         other Liens incurred in the ordinary course of business of the
Company or any Restricted Subsidiary of the Company with respect to obligations
in an aggregate principal amount at any time outstanding, when taken together
with all other Indebtedness secured pursuant to this clause (27), not to exceed,
as of any date of incurrence, the greater of (x) $100.0 million and (y) 4.5% of
Consolidated Net Tangible Assets as of such date of incurrence; and


(28)         Liens securing the Escrow Account for the benefit of the Holders of
the Notes.


Liens to secure Credit Facilities will be deemed to have been incurred in
reliance on clause (1) of this definition of “Permitted Liens.”


“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to renew, refund, refinance, replace, defease or discharge
other Indebtedness of the Company or any of its Restricted Subsidiaries (other
than intercompany Indebtedness); provided that:


(1)           the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);


(2)           such Permitted Refinancing Indebtedness has a final maturity date
later than the final maturity date of, and has a Weighted Average Life to
Maturity that is (a) equal to or greater than the Weighted Average Life to
Maturity of the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged or (b) more than 90 days after the final maturity date of
the Notes;


(3)           if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Notes on terms at least as favorable to the Holders of Notes as those contained
in the documentation governing the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged; and


(4)           such Indebtedness is incurred either by the Company or by the
Restricted Subsidiary of the Company that was the obligor on the Indebtedness
being renewed, refunded, refinanced, replaced, defeased or discharged and is
guaranteed only by Persons who were obligors or guarantors on the Indebtedness
being renewed, refunded, refinanced, replaced, defeased or discharged.


“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.


“Principal Mine Assets” means the Lucky Friday mine located in Mullan, Idaho,
the Greens Creek mine located in Admiralty Island, Alaska and the Casa Berardi
mine located in Quebec, Canada, in each case, as described in the Offering
Memorandum.


“Private Placement Legend” means the legend set forth in Section 2.06(g)(1)(A)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.


“Pro Forma Cost Savings” means, with respect to any four-quarter period, the
reduction in net costs and expenses that:


(1)           the Company determines in good faith were directly attributable to
an acquisition, Investment, disposition, merger, consolidation or discontinued
operation or other specified action that occurred during the four-quarter period
or after the end of the four-quarter period and on or prior to the Calculation
Date;
 
 
-19-

--------------------------------------------------------------------------------

 
 
(2)           were actually implemented prior to the Calculation Date in
connection with or as a result of an acquisition, Investment, disposition,
merger, consolidation or discontinued operation or other specified action and
that are supportable and quantifiable by the underlying accounting records; or


(3)           relate to an acquisition, Investment, disposition, merger,
consolidation or discontinued operation or other specified action and that the
Company reasonably determines are probable based upon specifically identifiable
actions to be taken within six months of the date of the closing of the
acquisition, Investment, disposition, merger, consolidation or discontinued
operation or specified action.


“QIB” means a “qualified institutional buyer” as defined in Rule 144A.


“Qualifying Equity Interests” means Equity Interests of the Company other than
(1) Disqualified Stock and (2) Equity Interests sold in an Equity Offering prior
to the third anniversary of the date of this Indenture that are eligible to be
used to support an optional redemption of Notes pursuant to Section 3.07(a)
hereof.


“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of April 12, 2013, among the Company, the Guarantors and the representatives
of the Initial Purchasers, as such agreement may be amended, modified or
supplemented from time to time and, with respect to any Additional Notes, one or
more registration rights agreements among the Company, the Guarantors and the
other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Company to the
purchasers of Additional Notes to register such Additional Notes under the
Securities Act.


“Regulation S” means Regulation S promulgated under the Securities Act.


“Regulation S Global Note” means a Global Note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of and registered in the name of the Depositary
or its nominee, issued in a denomination equal to the outstanding principal
amount of the Notes sold in reliance on Rule 903 of Regulation S.


“Responsible Officer,” when used with respect to the Trustee, means any officer
within the Corporate Trust Administration of the Trustee (or any successor group
of the Trustee) or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of his knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.


“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.


“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.


“Restricted Investment” means an Investment other than a Permitted Investment.


“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.


“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.


“Rule 144” means Rule 144 promulgated under the Securities Act.


“Rule 144A” means Rule 144A promulgated under the Securities Act.


“Rule 903” means Rule 903 promulgated under the Securities Act.


“Rule 904” means Rule 904 promulgated under the Securities Act.
 
 
-20-

--------------------------------------------------------------------------------

 
 
“S&P” means Standard & Poor’s Ratings Group.


“SEC” means the U.S. Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.


“Senior Credit Facility” means that certain Second Amended and Restated Credit
Agreement, dated as of October 14, 2009 (as amended, supplemented, amended and
restated or otherwise modified from time to time) by and among the Company, as
parent and as a guarantor, The Bank of Nova Scotia, as Administrative Agent,
Hecla Alaska LLC, Hecla Greens Creek Mining Company and Hecla Juneau Mining
Company, as borrowers, and the other parties thereto.


“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.


“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Indenture.


“Special Interest” has the meaning assigned to that term pursuant to the
Registration Rights Agreement.


“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Indenture, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.


“Special Mandatory Redemption Amount” means 100% of the aggregate principal
amount of the Notes, plus accrued and unpaid interest on the Notes from the
Issue Date to, but not including, the Escrow Redemption Date. The Trustee shall
not be required to calculate the Special Mandatory Redemption Amount.


“Subsidiary” means, with respect to any specified Person:


(1)           any corporation, association or other business entity of which
more than 50% of the total voting power of shares of Capital Stock entitled
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and


(2)           any partnership or limited liability company of which (a) more
than 50% of the capital accounts, distribution rights, total equity and voting
interests or general and limited partnership interests, as applicable, are owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of that Person or a combination thereof, whether in the form
of membership, general, special or limited partnership interests or otherwise,
and (b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.


“TIA” means the Trust Indenture Act of 1939, as amended (15 U.S. C.
§§ 77aaa-77bbbb).


“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
 
 
-21-

--------------------------------------------------------------------------------

 
 
“Treasury Rate” means, as of any redemption date, the yield to maturity as of
the earlier of (a) such redemption date or (b) the date on which such Notes are
defeased or satisfied and discharged, of United States Treasury securities with
a constant maturity (as compiled and published in the most recent Federal
Reserve Statistical Release H. 15 (519) that has become publicly available at
least two Business Days prior to such date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to May 1, 2016; provided,
however, that if the period from the redemption date to May 1, 2016, is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
Any such Treasury Rate shall be obtained by the Company.


“Trustee” means The Bank of New York Mellon Trust Company, N.A., until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.


“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.


“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.


“Unrestricted Subsidiary” means any Subsidiary of the Company that is designated
by the Board of Directors of the Company as an Unrestricted Subsidiary pursuant
to a resolution of the Board of Directors of the Company, but only to the extent
that such Subsidiary:


(1)           has no Indebtedness other than Non-Recourse Debt;


(2)           except as permitted by Section 4.11 hereof, is not party to any
agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary of the Company unless the terms of any such agreement,
contract, arrangement or understanding are not materially less favorable, taken
as a whole, to the Company or such Restricted Subsidiary than those that might
be obtained at the time from Persons who are not Affiliates of the Company; and


(3)           is a Person with respect to which neither the Company nor any of
its Restricted Subsidiaries has any direct or indirect obligation (a) to
subscribe for additional Equity Interests or (b) to maintain or preserve such
Person’s financial condition or to cause such Person to achieve any specified
levels of operating results.


“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.


“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.


“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:


(1)           the sum of the products obtained by multiplying (a) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by


(2)           the then outstanding principal amount of such Indebtedness.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 1.02          Other Definitions.


Term
 
Defined
in
Section
“Affiliate Transaction”
 
4.11
 
“Asset Sale Offer”
 
3.09
 
“Aurizon Transaction”
 
5.01
 
“Authentication Order”
 
2.02
 
“Change of Control Offer”
 
4.15
 
“Change of Control Payment”
 
4.15
 
“Change of Control Payment Date”
 
4.15
 
“Covenant Defeasance”
 
8.03
 
“DTC”
 
2.03
 
“Escrow Account”
 
12.01
 
“Escrowed Property”
 
12.01
 
“Escrow Redemption Date”
 
12.02
 
“Escrow Termination Date”
 
12.02
 
“Event of Default”
 
6.01
 
“Excess Proceeds”
 
4.10
 
“incur”
 
4.09
 
“Legal Defeasance”
 
8.02
 
“Offer Amount”
 
3.09
 
“Offer Period”
 
3.09
 
“Paying Agent”
 
2.03
 
“Permitted Debt”
 
4.09
 
“Payment Default”
 
6.01
 
“Purchase Date”
 
3.09
 
“Registrar”
 
2.03
 
“Release Request”
 
12.02
 
“Restricted Payments”
 
4.07
 
“Special Interest Notice”
 
4.21
 
“Special Mandatory Redemption”
 
12.02
 

 
Section 1.03           Incorporation by Reference of Trust Indenture Act.


Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.


The following TIA terms used in this Indenture have the following meanings:


“indenture securities” means the Notes;


“indenture security Holder” means a Holder of a Note;


“indenture to be qualified” means this Indenture;


“indenture trustee” or “institutional trustee” means the Trustee; and


“obligor” on the Notes and the Note Guarantees means the Company and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.


All other terms used in this Indenture that are defined by the TIA, defined by
TIA reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.
 
 
-23-

--------------------------------------------------------------------------------

 
 
Section 1.04           Rules of Construction.


Unless the context otherwise requires:


(1)           a term has the meaning assigned to it;


(2)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;


(3)            “or” is not exclusive;


(4)           “including” is not limiting;


(5)           words in the singular include the plural, and in the plural
include the singular;


(6)            “will” shall be interpreted to express a command;


(7)           provisions apply to successive events and transactions; and


(8)           references to sections of or rules under the Exchange Act, the
Securities Act or the TIA will be deemed to include substitute, replacement or
successor sections or rules adopted by the SEC from time to time.


ARTICLE 2.


THE NOTES


Section 2.01           Form and Dating.


(a)           General. The Notes and the Trustee’s certificate of authentication
will be substantially in the form of Exhibit A hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note will be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000 in excess
thereof.


The terms and provisions contained in the Notes will constitute, and are hereby
expressly made, a part of this Indenture and the Company, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.


(b)           Global Notes. Notes issued in global form will be substantially in
the form of Exhibit A hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form will be substantially in the form of Exhibit A hereto
(but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Each Global Note
will represent such of the outstanding Notes as will be specified therein and
each shall provide that it represents the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby will be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.


(c)           Euroclear and Clearstream Procedures Applicable. The provisions of
the “Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Global Note that are held by
Participants through Euroclear or Clearstream.
 
 
-24-

--------------------------------------------------------------------------------

 


Section 2.02           Execution and Authentication. At least one Officer must
sign the Notes for the Company by manual or facsimile signature.


If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note will nevertheless be valid.


A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.


The Trustee will, upon receipt of a written order of the Company signed by an
Officer (an “Authentication Order”), authenticate Notes for original issue that
may be validly issued under this Indenture, including any Additional Notes and
Exchange Notes. The aggregate principal amount of Notes outstanding at any time
may not exceed the aggregate principal amount of Notes authorized for issuance
by the Company pursuant to one or more Authentication Orders, except as provided
in Section 2.07 hereof.


The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Company.


Section 2.03           Registrar and Paying Agent. The Company will maintain an
office or agency where Notes may be presented for registration of transfer or
for exchange (“Registrar”) and an office or agency where Notes may be presented
for payment (“Paying Agent”). The Registrar will keep a register of the Notes
and of their transfer and exchange. The Company may appoint one or more
co-registrars and one or more additional paying agents. The term “Registrar”
includes any co-registrar and the term “Paying Agent” includes any additional
paying agent. The Company may change any Paying Agent or Registrar without
notice to any Holder. The Company will notify the Trustee in writing of the name
and address of any Agent not a party to this Indenture. If the Company fails to
appoint or maintain another entity as Registrar or Paying Agent, the Trustee
shall act as such. The Company or any of its Subsidiaries may act as Paying
Agent or Registrar.


The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes. The Company may change the
Depositary at any time without notice to any Holder, but the Company will notify
the Trustee of the name and address of any new Depositary.


The Company initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.


Section 2.04           Paying Agent to Hold Money in Trust. The Company will
require each Paying Agent other than the Trustee to agree in writing that the
Paying Agent will hold in trust for the benefit of Holders or the Trustee all
money held by the Paying Agent for the payment of principal of, premium on, if
any, interest or Special Interest, if any, on, the Notes, and will notify the
Trustee of any default by the Company in making any such payment. While any such
default continues, the Trustee may require a Paying Agent to pay all money held
by it to the Trustee. The Company at any time may require a Paying Agent to pay
all money held by it to the Trustee. Upon payment over to the Trustee, the
Paying Agent (if other than the Company or a Subsidiary) will have no further
liability for the money. If the Company or a Subsidiary is acting as Paying
Agent for the Notes, it will segregate and hold in a separate trust fund for the
benefit of the Holders all money held by it as Paying Agent. If the Company or a
Subsidiary is acting as Paying Agent for the Notes, upon any bankruptcy or
reorganization proceedings relating to the Company, the Trustee will serve as
Paying Agent for the Notes.


Section 2.05          Holder Lists. The Trustee will preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of all Holders and shall otherwise comply with TIA §312(a).
If the Trustee is not the Registrar, the Company will furnish to the Trustee
(a) semi-annually at least seven Business Days before each interest payment date
a list, in such form and as of such date as the Trustee may reasonably require
of the names and addresses of the Holders of Notes, provided that the Company
shall not be obligated to furnish or cause to be furnished such list at any time
that the list shall not differ in any respect from the most recent list
furnished to the Trustee by the Company and (b) at such other times as the
Trustee may request in writing within 30 days after the receipt by the Company
of any such request, a list of similar form and content as of a date not more
than 15 days prior to the time such list is furnished and the Company shall
otherwise comply with TIA §312(a).
 
 
-25-

--------------------------------------------------------------------------------

 
 
Section 2.06           Transfer and Exchange.


(a)           Transfer and Exchange of Global Notes. A Global Note may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. Global Notes will be exchanged by the
Company for Definitive Notes if:


(1)           the Company delivers to the Trustee notice from the Depositary
that it is unwilling or unable to continue to act as Depositary or that it is no
longer a clearing agency registered under the Exchange Act and, in either case,
a successor Depositary is not appointed by the Company within 120 days after the
date of such notice from the Depositary;


(2)           the Company in its sole discretion determines that the Global
Notes (in whole but not in part) should be exchanged for Definitive Notes and
delivers a written notice to such effect to the Trustee; or


(3)           there has occurred and is continuing a Default or an Event of
Default and the owner of a beneficial interest in a Global Note requests such
exchange in writing through the Depositary.


Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a), however, beneficial interests in a Global Note may be
transferred and exchanged as provided in Section 2.06(b), (c) or (f) hereof.


(b)           Transfer and Exchange of Beneficial Interests in the Global Notes.
The transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:


(1)           Transfer of Beneficial Interests in the Same Global Note.
Beneficial interests in any Restricted Global Note may be transferred to Persons
who take delivery thereof in the form of a beneficial interest in the same
Restricted Global Note in accordance with the transfer restrictions set forth in
the Private Placement Legend; provided, however, that prior to the expiration of
the Restricted Period, transfers of beneficial interests in the Regulation S
Global Note may not be made to a U.S. Person or for the account or benefit of a
U.S. Person (other than an Initial Purchaser). Beneficial interests in any
Unrestricted Global Note may be transferred to Persons who take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note. No written
orders or instructions shall be required to be delivered to the Registrar to
effect the transfers described in this Section 2.06(b)(1).


(2)           All Other Transfers and Exchanges of Beneficial Interests in
Global Notes. In connection with all transfers and exchanges of beneficial
interests that are not subject to Section 2.06(b)(1) above, the transferor of
such beneficial interest must deliver to the Registrar either:


(A)          both:
 
 
-26-

--------------------------------------------------------------------------------

 
 
(i)       a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged; and


(ii)      instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or


(B)          both:


(i)       a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged; and


(ii)      instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (i) above.


Upon consummation of an Exchange Offer by the Company in accordance with
Section 2.06(f) hereof, the requirements of this Section 2.06(b)(2) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Note(s) pursuant to Section 2.06(h) hereof.


(3)           Transfer of Beneficial Interests to Another Restricted Global
Note. A beneficial interest in any Restricted Global Note may be transferred to
a Person who takes delivery thereof in the form of a beneficial interest in
another Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:


(A)           if the transferee will take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item
(1) thereof;and


(B)          if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.


(C)          if the transferee will take delivery in the form of a beneficial
interest in the IAI Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications, certificates and
Opinion of Counsel required by item (3) thereof, if applicable.


(4)           Transfer and Exchange of Beneficial Interests in a Restricted
Global Note for Beneficial Interests in an Unrestricted Global Note. A
beneficial interest in any Restricted Global Note may be exchanged by any holder
thereof for a beneficial interest in an Unrestricted Global Note or transferred
to a Person who takes delivery thereof in the form of a beneficial interest in
an Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and:


(A)          such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (i) a Broker-Dealer, (ii) a Person participating in
the distribution of the Exchange Notes or (iii) a Person who is an affiliate (as
defined in Rule 144) of the Company;
 
 
-27-

--------------------------------------------------------------------------------

 
 
(B)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


(C)           such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


(D)           the Registrar receives the following:


(i)       if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or


(ii)      if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;


and, in each such case set forth in subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.


Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.


(c)           Transfer or Exchange of Beneficial Interests for Definitive Notes.


(1)           Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon receipt by the
Registrar of the following documentation:


(A)          if the holder of such beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (2)(a) thereof;


(B)           if such beneficial interest is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;


(C)           if such beneficial interest is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
 
 
-28-

--------------------------------------------------------------------------------

 
 
(D)          if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;


(E)           if such beneficial interest is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;


(F)           if such beneficial interest is being transferred to the Company or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or


(G)           if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,


the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.


(2)           Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:


(A)          such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the holder of
such beneficial interest, in the case of an exchange, or the transferee, in the
case of a transfer, certifies in the applicable Letter of Transmittal that it is
not (i) a Broker-Dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Company;


(B)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


(C)           such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


(D)           the Registrar receives the following:


(i)       if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or


(ii)      if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;
 
 
-29-

--------------------------------------------------------------------------------

 
 
and, in each such case set forth in subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


(3)           Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate
principal amount of the applicable Unrestricted Global Note to be reduced
accordingly pursuant to Section 2.06(h) hereof, and the Company will execute and
the Trustee will authenticate and deliver to the Person designated in the
instructions a Definitive Note in the appropriate principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(3) will be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest requests through instructions to the Registrar from or through the
Depositary and the Participant or Indirect Participant. The Trustee will deliver
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(3) will not bear the Private Placement Legend.


(d)           Transfer and Exchange of Definitive Notes for Beneficial
Interests.


(1)           Restricted Definitive Notes to Beneficial Interests in Restricted
Global Notes. If any Holder of a Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note or to transfer
such Restricted Definitive Notes to a Person who takes delivery thereof in the
form of a beneficial interest in a Restricted Global Note, then, upon receipt by
the Registrar of the following documentation:


(A)           if the Holder of such Restricted Definitive Note proposes to
exchange such Note for a beneficial interest in a Restricted Global Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;


(B)           if such Restricted Definitive Note is being transferred to a QIB
in accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;


(C)           if such Restricted Definitive Note is being transferred to a
Non-U.S. Person in an offshore transaction in accordance with Rule 903 or Rule
904, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;


(D)           if such Restricted Definitive Note is being transferred pursuant
to an exemption from the registration requirements of the Securities Act in
accordance with Rule 144, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(a) thereof;


(E)           if such Restricted Definitive Note is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;


(F)           if such Restricted Definitive Note is being transferred to the
Company or any of its Subsidiaries, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (3)(b) thereof; or


(G)           if such Restricted Definitive Note is being transferred pursuant
to an effective registration statement under the Securities Act, a certificate
to the effect set forth in Exhibit B hereto, including the certifications in
item (3)(c) thereof, the Trustee will cancel the Restricted Definitive Note,
increase or cause to be increased the aggregate principal amount of, in the case
of clause (A) above, the appropriate Restricted Global Note, in the case of
clause (B) above, the 144A Global Note, and in the case of clause (C) above, the
Regulation S Global Note, and in all other cases, the IAI Global Note.
 
 
-30-

--------------------------------------------------------------------------------

 
 
(2)           Restricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of a Restricted Definitive Note may exchange
such Note for a beneficial interest in an Unrestricted Global Note or transfer
such Restricted Definitive Note to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note only if:


(A)           such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (i) a Broker-Dealer,
(ii) a Person participating in the distribution of the Exchange Notes or (iii) a
Person who is an affiliate (as defined in Rule 144) of the Company;


(B)           such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


(C)           such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


(D)           the Registrar receives the following:


(i)     if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(c) thereof; or


(ii)    if the Holder of such Definitive Notes proposes to transfer such Notes
to a Person who shall take delivery thereof in the form of a beneficial interest
in the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;


and, in each such case set forth in subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.


Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.


(3)           Unrestricted Definitive Notes to Beneficial Interests in
Unrestricted Global Notes. A Holder of an Unrestricted Definitive Note may
exchange such Note for a beneficial interest in an Unrestricted Global Note or
transfer such Definitive Notes to a Person who takes delivery thereof in the
form of a beneficial interest in an Unrestricted Global Note at any time. Upon
receipt of a request for such an exchange or transfer, the Trustee will cancel
the applicable Unrestricted Definitive Note and increase or cause to be
increased the aggregate principal amount of one of the Unrestricted Global
Notes.


If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to Section 2.06(d)(2)(B), Section 2.06(d)(2)(D), or Section
2.06(d)(3) at a time when an Unrestricted Global Note has not yet been issued,
the Company will issue and, upon receipt of an Authentication Order in
accordance with Section 2.02 hereof, the Trustee will authenticate one or more
Unrestricted Global Notes in an aggregate principal amount equal to the
principal amount of Definitive Notes so transferred.
 
 
-31-

--------------------------------------------------------------------------------

 
 
(e)           Transfer and Exchange of Definitive Notes for Definitive Notes.
Upon request by a Holder of Definitive Notes and such Holder’s compliance with
the provisions of this Section 2.06(e), the Registrar will register the transfer
or exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this
Section 2.06(e).


(1)           Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:


(A)           if the transfer will be made pursuant to Rule 144A, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (1) thereof;


(B)           if the transfer will be made pursuant to Rule 903 or Rule 904,
then the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications in item (2) thereof; and


(C)           if the transfer will be made pursuant to any other exemption from
the registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.


(2)           Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:


(A)           such exchange or transfer is effected pursuant to the Exchange
Offer in accordance with the Registration Rights Agreement and the Holder, in
the case of an exchange, or the transferee, in the case of a transfer, certifies
in the applicable Letter of Transmittal that it is not (i) a Broker-Dealer,
(ii) a Person participating in the distribution of the Exchange Notes or (iii) a
Person who is an affiliate (as defined in Rule 144) of the Company;


(B)           any such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;


(C)           any such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or


(D)           the Registrar receives the following:


(i)       if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item
(1)(d) thereof; or


(ii)      if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;


and, in each such case set forth in subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.
 
 
-32-

--------------------------------------------------------------------------------

 
 
(3)           Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
Holder of Unrestricted Definitive Notes may transfer such Notes to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Note. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.


(f)           Exchange Offer. Upon the occurrence of the Exchange Offer in
accordance with the Registration Rights Agreement, the Company will issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee will authenticate:


(1)           one or more Unrestricted Global Notes in an aggregate principal
amount equal to the principal amount of the beneficial interests in the
Restricted Global Notes accepted for exchange in the Exchange Offer by Persons
that certify in the applicable Letters of Transmittal that (A) they are not
Broker-Dealers, (B) they are not participating in a distribution of the Exchange
Notes and (C) they are not affiliates (as defined in Rule 144) of the Company;
and


(2)           Unrestricted Definitive Notes in an aggregate principal amount
equal to the principal amount of the Restricted Definitive Notes accepted for
exchange in the Exchange Offer by Persons that certify in the applicable Letters
of Transmittal that (A) they are not Broker-Dealers, (B) they are not
participating in a distribution of the Exchange Notes and (C) they are not
affiliates (as defined in Rule 144) of the Company.


Concurrently with the issuance of such Notes, the Trustee will cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Company will execute and the Trustee will
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Unrestricted Definitive Notes in the appropriate principal
amount.


(g)           Legends. The following legends will appear on the face of all
Global Notes and Definitive Notes issued under this Indenture unless
specifically stated otherwise in the applicable provisions of this Indenture.


(1)           Private Placement Legend.


(A)          Except as permitted by subparagraph (B) below, each Global Note and
each Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:


“THE SECURITY EVIDENCED HEREBY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO PERSON WHO IS NOT A U.S. PERSON
IN AN OFFSHORE TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE
MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF
THE SECURITY EVIDENCED HEREBY.”
 
 
-33-

--------------------------------------------------------------------------------

 
 
(B)          Notwithstanding the foregoing, any Global Note or Definitive Note
issued pursuant to subparagraphs (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2),
(e)(3) or (f) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.


(2)           Global Note Legend. Each Global Note will bear a legend in
substantially the following form:


“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO
SECTIONS 2.06(h) AND 2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE
TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE
COMPANY.


UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO. , HAS AN INTEREST HEREIN. ”


(h)           Cancellation and/or Adjustment of Global Notes. At such time as
all beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
 
 
-34-

--------------------------------------------------------------------------------

 
 
(i)            General Provisions Relating to Transfers and Exchanges.


(1)          To permit registrations of transfers and exchanges, the Company
will execute and the Trustee will authenticate Global Notes and Definitive Notes
upon receipt of an Authentication Order in accordance with Section 2.02 hereof
or at the Registrar’s request.


(2)          No service charge will be made to a Holder of a beneficial interest
in a Global Note or to a Holder of a Definitive Note for any registration of
transfer or exchange, but the Company may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10,
4.15 and 9.05 hereof).


(3)           Neither the Registrar nor the Company will be required to register
the transfer of or exchange of any Note selected for redemption in whole or in
part, except the unredeemed portion of any Note being redeemed in part.


(4)           All Global Notes and Definitive Notes issued upon any registration
of transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Company, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.


(5)           Neither the Registrar nor the Company will be required:


(A)           to issue, to register the transfer of or to exchange any Notes
during a period beginning at the opening of business 15 days before the day of
any selection of Notes for redemption under Section 3.02 hereof and ending at
the close of business on the day of selection;


(B)           to register the transfer of or to exchange any Note selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part; or


(C)           to register the transfer of or to exchange a Note between a record
date and the next succeeding interest payment date.


(6)           Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Company may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Company shall be
affected by notice to the contrary.


(7)           The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.


(8)           All certifications, certificates and Opinions of Counsel required
to be submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.


(9)           The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Notes (including any transfers between or among Depositary Participants
or beneficial owners of interests in any Global Note) other than to require
delivery of such certificates and other documentation or evidence as are
expressly required by, and to do so if and when expressly required by the terms
of, this Indenture, and to examine the same to determine substantial compliance
as to form with the express requirements hereof. Neither the Trustee nor any
Agent shall have any responsibility for any actions taken or not taken by the
Depositary.


Section 2.07           Replacement Notes. If any mutilated Note is surrendered
to the Trustee or the Company and the Trustee receives evidence to its
satisfaction of the destruction, loss or theft of any Note, the Company will
issue and the Trustee, upon receipt of an Authentication Order, will
authenticate a replacement Note. If required by the Trustee or the Company, an
indemnity bond must be supplied by the Holder that is sufficient in the judgment
of the Trustee and the Company to protect the Company, the Trustee, any Agent
and any authenticating agent from any loss that any of them may suffer if a Note
is replaced. The Company may charge for its expenses in replacing a Note.
 
 
-35-

--------------------------------------------------------------------------------

 
 
Every replacement Note is an obligation of the Company and will be entitled to
all of the benefits of this Indenture equally and proportionately with all other
Notes duly issued hereunder that are then outstanding as provided in Section
2.08.


Section 2.08           Outstanding Notes. The Notes outstanding at any time are
all the Notes authenticated by the Trustee except for those canceled by it,
those delivered to it for cancellation, those reductions in the interest in a
Global Note effected by the Trustee in accordance with the provisions hereof,
and those described in this Section 2.08 as not outstanding. Except as set forth
in Section 2.09 hereof, a Note does not cease to be outstanding because the
Company or an Affiliate of the Company holds the Note; however, Notes held by
the Company or a Subsidiary of the Company shall not be deemed to be outstanding
for purposes of Section 3.07(a) hereof.


If a Note is replaced pursuant to Section 2.07 hereof, it will no longer be
considered to be outstanding unless the Trustee receives proof satisfactory to
it that the replaced Note is held by a “protected purchaser” (as defined in the
Uniform Commercial Code), and shall be deemed cancelled for all purposes.


If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding, shall be deemed cancelled and interest on
it ceases to accrue.


If the Paying Agent (other than the Company, a Subsidiary of the Company or an
Affiliate of any thereof) holds, on a redemption date or maturity date, money
sufficient to pay Notes payable on that date, then on and after that date such
Notes will be deemed to be no longer outstanding, shall be deemed cancelled, and
will cease to accrue interest.


Section 2.09           Treasury Notes. In determining whether the Holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Company or any Guarantor, or by any Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with the Company or any Guarantor, will be considered as though not
outstanding, except that for the purposes of determining whether the Trustee
will be protected in relying on any such direction, waiver or consent, only
Notes that a Responsible Officer of the Trustee actually knows are so owned will
be so disregarded.


Section 2.10           Temporary Notes. Until certificates representing Notes
are ready for delivery, the Company may prepare and the Trustee, upon receipt of
an Authentication Order, will authenticate temporary Notes. Temporary Notes will
be substantially in the form of certificated Notes but may have variations that
the Company considers appropriate for temporary Notes and as may be reasonably
acceptable to the Trustee. Without unreasonable delay, the Company will prepare
and the Trustee will authenticate definitive Notes in exchange for temporary
Notes.


Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.


Section 2.11           Cancellation. The Company at any time may deliver Notes
to the Trustee for cancellation. The Registrar and Paying Agent will forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else will cancel all Notes surrendered for
registration of transfer, exchange, payment, replacement or cancellation and
will dispose of canceled Notes (subject to the record retention requirements of
the Exchange Act) in accordance with its procedures for the disposition of
canceled securities. Certification of the disposition of all canceled Notes will
be delivered to the Company upon written request therefor. The Company may not
issue new Notes to replace Notes that it has paid or that have been delivered to
the Trustee for cancellation.


Section 2.12           Defaulted Interest. If the Company defaults in a payment
of interest on the Notes, it will pay the defaulted interest in any lawful
manner plus, to the extent lawful, interest payable on the defaulted interest,
to the Persons who are Holders on a subsequent special record date, in each case
at the rate provided in the Notes and in Section 4.01 hereof. The Company will
notify the Trustee in writing of the amount of defaulted interest proposed to be
paid on each Note and the date of the proposed payment. The Company will fix or
cause to be fixed each such special record date and payment date; provided that
no such special record date may be less than 10 days prior to the related
payment date for such defaulted interest. At least 15 days before the special
record date, the Company (or, upon the written request of the Company, the
Trustee in the name and at the expense of the Company) will mail or cause to be
mailed to Holders a notice that states the special record date, the related
payment date and the amount of such interest to be paid.
 
 
-36-

--------------------------------------------------------------------------------

 
 
Section 2.13           CUSIP Numbers. The Company in issuing the Notes may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
“CUSIP” numbers in notices of redemption as a convenience to Holders; provided
that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or as contained in
any notice of a redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Company will
promptly notify the Trustee in writing of any change in the “CUSIP” numbers.


ARTICLE 3.


REDEMPTION AND PREPAYMENT


Section 3.01           Notices to Trustee. If the Company elects to redeem Notes
pursuant to the optional redemption provisions of Section 3.07 hereof, it must
furnish to the Trustee, at least 30 days but not more than 60 days before a
redemption date (or in the event of a Special Mandatory Redemption pursuant to
Article 12 hereof, at least five (5) Business Days before an Escrow Redemption
Date), an Officer’s Certificate setting forth:


(1)           the clause of this Indenture pursuant to which the redemption
shall occur;


(2)           the redemption date;


(3)           the principal amount of Notes to be redeemed; and


(4)           the redemption price.


Section 3.02           Selection of Notes to Be Redeemed or Purchased. If less
than all of the Notes are to be redeemed or purchased in an offer to purchase at
any time, the Trustee will select Notes for redemption or purchase on a pro rata
basis (or, in the case of Notes issued in global form pursuant to Article 2
hereof, by lot or otherwise in accordance with applicable procedures of DTC)
unless otherwise required by law or applicable stock exchange or depositary
requirements.


In the event of partial redemption or purchase by lot, the particular Notes to
be redeemed or purchased will be selected, unless otherwise provided herein, not
less than 30 nor more than 60 days prior to the redemption or purchase date from
the outstanding Notes not previously called for redemption or purchase.


The Trustee will promptly notify the Company in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; provided that no Notes of $2,000 or
less shall be redeemed in part. Except as provided in the preceding sentence,
provisions of this Indenture that apply to Notes called for redemption or
purchase also apply to portions of Notes called for redemption or purchase.


Section 3.03           Notice of Redemption. Subject to the provisions of
Section 3.09 hereof, at least 30 days but not more than 60 days before a
redemption date (or at least five (5) Business Days in the case of a Special
Mandatory Redemption pursuant to Article 12 hereof), the Company will mail or
cause to be mailed, by first class mail (or, in the case of Notes issued in
global form, electronic transmission), a notice of redemption to each Holder
whose Notes are to be redeemed at its registered address, except that redemption
notices may be mailed (or electronically transmitted to DTC) more than 60 days
prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of this Indenture
pursuant to Articles 8 or 11 hereof.
 
 
-37-

--------------------------------------------------------------------------------

 


The notice will identify the Notes to be redeemed (including the CUSIP number,
if any) and will state:


(1)           the redemption date;


(2)           the redemption price;


(3)           if any Note is being redeemed in part, the portion of the
principal amount of such Note to be redeemed and that, after the redemption date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion will be issued upon cancellation of the original Note;


(4)           the name and address of the Paying Agent;


(5)           that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;


(6)           that, unless the Company defaults in making such redemption
payment, interest on Notes called for redemption ceases to accrue on and after
the redemption date;


(7)           the paragraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed; and


(8)           that no representation is made as to the correctness or accuracy
of the CUSIP number, if any, listed in such notice or printed on the Notes.


At the Company’s request, the Trustee will give the notice of redemption in the
Company’s name and at its expense; provided, however, that the Company has
delivered to the Trustee, at least 45 days prior to the redemption date (or at
least five (5) Business Days in the case of a Special Mandatory Redemption and,
in either case, unless a shorter period shall be acceptable to the Trustee), an
Officer’s Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.


Effect of Notice of Redemption. Once notice of redemption is mailed in
accordance with Section 3.03 hereof, Notes called for redemption become
irrevocably due and payable on the redemption date at the redemption price. A
notice of redemption may not be conditional.


Deposit of Redemption or Purchase Price. One Business Day prior to the
redemption or purchase date, the Company will deposit with the Trustee or with
the Paying Agent money sufficient to pay the redemption or purchase price of,
accrued interest and Special Interest, if any, on all Notes to be redeemed or
purchased on that date; provided in the event of a Special Mandatory Redemption
pursuant to Article 12 hereof, one Business Day prior to the Escrow Redemption
Date, the Company will deposit with the Trustee or with the Paying Agent cash in
United States dollars sufficient, when taken together with the Escrowed Property
to be released to the Trustee in accordance with the Escrow Agreement, to pay
the Special Mandatory Redemption Amount. The Trustee or the Paying Agent will
promptly return to the Company any money deposited with the Trustee or the
Paying Agent by the Company in excess of the amounts necessary to pay the
redemption or purchase price of, and accrued interest and Special Interest, if
any, on all Notes to be redeemed or purchased.


If the Company complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date (including an Escrow Redemption Date),
interest will cease to accrue on the Notes or the portions of Notes called for
redemption or purchase. If a Note is redeemed or purchased on or after an
interest record date but on or prior to the related interest payment date, then
any accrued and unpaid interest shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for redemption or purchase is not so paid upon surrender for redemption
or purchase because of the failure of the Company to comply with the preceding
paragraph, interest shall be paid on the unpaid principal, from the redemption
or purchase date until such principal is paid, and to the extent lawful on any
interest not paid on such unpaid principal, in each case at the rate provided in
the Notes and in Section 4.01 hereof.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Section 3.06           Notes Redeemed or Purchased in Part. Upon surrender of a
Note that is redeemed or purchased in part, the Company will issue and, upon
receipt of an Authentication Order, the Trustee will authenticate for the Holder
at the expense of the Company a new Note equal in principal amount to the
unredeemed or unpurchased portion of the Note surrendered.


Section 3.07           Optional Redemption.


(a)           At any time prior to May 1, 2016, the Company may on any one or
more occasions redeem up to 35% of the original aggregate principal amount of
Notes issued under this Indenture (calculated after giving effect to any
issuance of Additional Notes), upon not less than 30 nor more than 60 days’
notice, at a redemption price equal to 106.875% of the principal amount of the
Notes redeemed, plus accrued and unpaid interest and Special Interest, if any,
to but excluding the date of redemption (subject to the rights of Holders of
Notes so called for redemption on or after a record date for the payment of
interest to receive interest on the relevant interest payment date as provided
in Section 3.05 hereof), with an amount of cash no greater than the cash
proceeds (net of underwriting discounts and commissions) of all Equity Offerings
by the Company since the Issue Date; provided that:


(1)           at least 65% (calculated after giving effect to any issuance of
Additional Notes) of the original aggregate principal amount of Notes issued
under this Indenture (excluding Notes held by the Company and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption; and


(2)           the redemption occurs within 120 days of the date of the closing
of such Equity Offering.


(b)           At any time prior to May 1, 2016 the Company may on any one or
more occasions redeem all or a part of the Notes, upon not less than 30 nor more
than 60 days’ notice, at a redemption price equal to 100% of the principal
amount of the Notes redeemed, plus the Applicable Premium (if any) as of, and
accrued and unpaid interest and Special Interest, if any, to but excluding the
date of redemption, subject to the rights of Holders of Notes so called for
redemption on or after a record date for the payment of interest to receive
interest due on the relevant interest payment date as provided in Section 3.05
hereof.


(c)           Except as described in the preceding paragraphs, the Notes will
not be redeemable at the Company’s option prior to May 1, 2016.


(d)           On or after May 1, 2016, the Company may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at the redemption prices (expressed as percentages of principal
amount) set forth below, plus accrued and unpaid interest and Special Interest,
if any, on the Notes redeemed, to but excluding the applicable date of
redemption, if redeemed during the twelve-month period beginning on May 1of the
years indicated below, subject to the rights of Holders of Notes so called for
redemption on or after a record date for the payment of interest to receive
interest on the relevant interest payment date as provided in Section 3.05
hereof:


Year
 
Percentage
 
2016
    105.156 %
2017
    103.438 %
2018
    101.719 %
2019 and thereafter
    100.000 %

 
Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date. The Company may provide in such notice that
payment of the redemption price and performance of the Company’s obligations
with respect to such redemption may be performed by another Person.
 
 
-39-

--------------------------------------------------------------------------------

 
 
(e)           Any redemption pursuant to this Section 3.07 shall be made
pursuant to the provisions of Sections 3.01 through 3.06 hereof.


Section 3.08           Mandatory Redemption. Except as described in Article 12
hereof, the Company is not required to make mandatory redemption or sinking fund
payments with respect to the Notes.


Section 3.09           Offer to Purchase by Application of Excess Proceeds . In
the event that, pursuant to Section 4.10 hereof, the Company is required to
commence an offer to all Holders to purchase Notes (an “Asset Sale Offer”), it
will follow the procedures specified below.


The Asset Sale Offer shall be made to all Holders of Notes and all holders of
other Indebtedness that is pari passu with the Notes containing provisions
similar to those set forth in this Indenture with respect to offers to purchase,
prepay or redeem with the proceeds of sales of assets. The Asset Sale Offer will
remain open for a period of at least 20 Business Days following its commencement
and not more than 30 Business Days, except to the extent that a longer period is
required by applicable law (the “Offer Period”). No later than three Business
Days after the termination of the Offer Period (the “Purchase Date”), the
Company will apply all Excess Proceeds (the “Offer Amount”), to the purchase of
Notes and such other pari passu Indebtedness (on a pro rata basis based on the
principal amount of Notes and such other pari passu Indebtedness surrendered, if
applicable) or, if less than the Offer Amount has been tendered, all Notes and
other Indebtedness tendered in response to the Asset Sale Offer. Payment for any
Notes so purchased will be made in the same manner as interest payments are
made.


If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest and Special
Interest, if any, will be paid to the Person in whose name a Note is registered
at the close of business on such record date, and no additional interest will be
payable to Holders who tender Notes pursuant to the Asset Sale Offer.


Upon the commencement of an Asset Sale Offer, the Company will send, by first
class mail, a notice to the Trustee and each of the Holders, with a copy to the
Trustee. The notice will contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer. The
notice, which will govern the terms of the Asset Sale Offer, will state:


(1)           that the Asset Sale Offer is being made pursuant to this
Section 3.09 and Section 4.10 hereof and the length of time the Asset Sale Offer
will remain open;


(2)           the Offer Amount, the purchase price and the Purchase Date;


(3)           that any Note not tendered or accepted for payment will continue
to accrue interest;


(4)           that, unless the Company defaults in making such payment, any Note
accepted for payment pursuant to the Asset Sale Offer will cease to accrue
interest after the Purchase Date;


(5)           that Holders electing to have a Note purchased pursuant to an
Asset Sale Offer may elect to have Notes purchased in denominations of $2,000 or
an integral multiple of $1,000 in excess thereof;


(6)           that Holders electing to have Notes purchased pursuant to any
Asset Sale Offer, will be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book-entry transfer, to the Company, a Depositary, if appointed by
the Company, or a Paying Agent at the address specified in the notice at least
three days before the Purchase Date;


(7)           that Holders will be entitled to withdraw their election if the
Company, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;
 
 
-40-

--------------------------------------------------------------------------------

 
 
(8)           that, if the aggregate principal amount of Notes and other pari
passu Indebtedness surrendered by holders thereof exceeds the Offer Amount, the
Trustee will select the Notes and the applicable agent will select such other
pari passu Indebtedness to be purchased on a pro rata basis based on the
principal amount of Notes (or, in the case of Notes issued in global form, in
accordance with the applicable procedures of DTC) and such other pari passu
Indebtedness tendered or required to be prepaid or redeemed (with such
adjustments as may be deemed appropriate by the Company so that only Notes in
denominations of $2,000, or an integral multiple of $1,000 in excess thereof,
will be purchased); and


(9)           that Holders whose Notes were purchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered (or transferred by book-entry transfer).


On or before the Purchase Date, the Company will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and will deliver or
cause to be delivered to the Trustee the Notes properly accepted together with
an Officer’s Certificate stating that such Notes or portions thereof were
accepted for payment by the Company in accordance with the terms of this
Section 3.09. The Company, the Depositary or the Paying Agent, as the case may
be, will promptly (but in any case not later than five days after the Purchase
Date) mail or deliver to each tendering Holder an amount equal to the purchase
price of the Notes tendered by such Holder and accepted by the Company for
purchase, and the Company will promptly issue a new Note, and the Trustee, upon
written request from the Company, will authenticate and mail or deliver (or
cause to be transferred by book entry) such new Note to such Holder, in a
principal amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company will publicly announce the results of the Asset Sale
Offer on the Purchase Date.


Other than as specifically provided in this Section 3.09 or Section 4.10, any
purchase of Notes pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof.


ARTICLE 4.


COVENANTS


Section 4.01           Payment of Notes. The Company will pay or cause to be
paid the principal of, premium on, if any, and interest and Special Interest, if
any, on, the Notes on the Business Day prior to the dates and in the manner
provided in the Notes. Principal, premium, if any, and interest and Special
Interest, if any, will be considered paid on the date due if the Paying Agent,
if other than the Company or a Subsidiary thereof, holds as of 10:00 a.m.
Eastern Time on the due date money deposited by the Company in immediately
available funds and designated for and sufficient to pay all principal, premium,
if any, and interest, if any, then due. The Company will pay all Special
Interest, if any, in the same manner on the dates and in the amounts set forth
in the Registration Rights Agreement.


The Company will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at a rate that is 1%
higher than the then applicable interest rate on the Notes to the extent lawful;
it will pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest and Special Interest, if
any (without regard to any applicable grace period), at the same rate to the
extent lawful.
 
Section 4.02           Maintenance of Office or Agency. The Company will
maintain an office or agency (which may be an office of the Trustee or an
affiliate of the Trustee, Registrar or co-registrar) where Notes may be
surrendered for registration of transfer or for exchange and where notices and
demands to or upon the Company in respect of the Notes and this Indenture may be
served. The Company will give prompt written notice to the Trustee of the
location, and any change in the location, of such office or agency. If at any
time the Company fails to maintain any such required office or agency or fails
to furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.
 
 
-41-

--------------------------------------------------------------------------------

 


The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Trustee of any such designation or rescission
and of any change in the location of any such other office or agency.


The Company hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Company in accordance with Section 2.03 hereof.


Section 4.03           Reports.


(a)           Whether or not required by the rules and regulations of the SEC,
so long as any Notes are outstanding, the Company will furnish to the Trustee
and to the Holders of Notes (or file with the SEC for public availability),
within the time periods specified in the SEC’s rules and regulations (and,
during any period in which the Company is not required to file reports with the
SEC, within the time periods specified in the SEC’s rules and regulations for a
“non-accelerated filer”):


(1)           all quarterly and annual reports that would be required to be
filed with the SEC on Forms 10-Q and 10-K if the Company were required to file
such reports, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” and, with respect to the annual information
only, a report thereon by the Company’s certified independent accountants; and


(2)           all current reports that would be required to be filed with the
SEC on Form 8-K if the Company were required to file such reports.


All such reports will be prepared in all material respects in accordance with
all of the rules and regulations applicable to such reports, provided that if
the Company is not required to file such reports with the SEC, (i) such
quarterly and annual reports need only include information to the extent similar
information is included in the Offering Memorandum and (ii) such current reports
need only be prepared or delivered if the Company determines in good faith that
the information to be reported is material to the Holders of Notes or the
business, operations, assets, liabilities or financial position of the Company
and its Restricted Subsidiaries, taken as a whole. If the Company is not
required to file such reports with the SEC, it will post such reports on its
website (http://www.hecla-mining.com). Whether the Company files such reports
with the SEC or posts its reports on its website, the public posting of such
reports shall satisfy any requirement hereunder to deliver such reports to
Holders of Notes. The Company will at all times comply with TIA §314(a). The
terms of this Indenture shall not impose any duty on the Company under the
Sarbanes-Oxley Act of 2002 and the related SEC rules that would not otherwise be
applicable to it.


(b)           If the Company has designated any of its Subsidiaries as
Unrestricted Subsidiaries, then the quarterly and annual financial information
required by paragraph (a) of this Section 4.03 will include a reasonably
detailed presentation, either on the face of the financial statements or in the
footnotes thereto, and in “Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” of the financial condition and results of
operations of the Company and its Restricted Subsidiaries separate from the
financial condition and results of operations of the Unrestricted Subsidiaries
of the Company.


(c)           For so long as any Notes remain outstanding, if at any time they
are not required to file with the SEC the reports required by paragraphs (a) and
(b) of this Section 4.03, the Company and the Guarantors will furnish to the
Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.


(d)           Delivery of such reports, information and documents to the Trustee
is for informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely exclusively on an Officer’s Certificate).
 
 
-42-

--------------------------------------------------------------------------------

 
 
Section 4.04           Compliance Certificate.


(a)           The Company and each Guarantor (to the extent that such Guarantor
is so required under the TIA) shall deliver to the Trustee, within 90 days after
the end of each fiscal year beginning with the fiscal year ending December 31,
2013, an Officer’s Certificate stating that a review of the activities of the
Company and its Restricted Subsidiaries during the preceding fiscal year has
been made under the supervision of the signing Officers with a view to
determining whether the Company has kept, observed, performed and fulfilled its
obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Company
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (or, if a Default or
Event of Default has occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Company is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of, premium on, if any, or interest or
Special Interest, if any, on the Notes is prohibited or if such event has
occurred, a description of the event and what action the Company is taking or
proposes to take with respect thereto.


(b)           So long as any of the Notes are outstanding, the Company will
deliver to the Trustee, within five calendar days (or if such fifth calendar day
is not a Business Day, the next succeeding Business Day) after any Officer
becoming aware of any Default or Event of Default, an Officers’ Certificate
specifying such Default or Event of Default and what action the Company is
taking or proposes to take with respect thereto.


Section 4.05           Taxes. The Company will pay, and will cause each of its
Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Holders of the Notes.


Section 4.06           Stay, Extension and Usury Laws. The Company and each of
the Guarantors covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Trustee, but will suffer and permit the execution of every such power as though
no such law has been enacted.


Section 4.07           Restricted Payments.


(a)           The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:


(1)           declare or pay any dividend or make any other payment or
distribution on account of the Company’s or any of its Restricted Subsidiaries’
Equity Interests (including, without limitation, any payment in connection with
any merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Company’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Company and other than dividends or distributions
payable to the Company or a Restricted Subsidiary of the Company);


(2)           purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving the Company) any Equity Interests of the Company or any direct or
indirect Person owning more than 50% of the outstanding Equity Interests of the
Company;
 
 
-43-

--------------------------------------------------------------------------------

 
 
(3)          make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Indebtedness of the Company
or any Guarantor that is contractually subordinated to the Notes or to any Note
Guarantee (excluding any intercompany Indebtedness between or among the Company
and any of its Restricted Subsidiaries), except a payment of interest or
principal at the Stated Maturity thereof; or


(4)          make any Restricted Investment


(all such payments and other actions set forth in these clauses (1) through
(4) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment:


(1)          no Default or Event of Default has occurred and is continuing or
would occur as a consequence of such Restricted Payment;


(2)          the Company would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) hereof; and


(3)          such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
since the date of this Indenture (excluding Restricted Payments permitted by
clauses (2), (3), (4), (5), (6), (7), (8), (9) and (13) of paragraph (b) of this
Section 4.07), is less than the sum, without duplication, of:


(A)          50% of the Consolidated Net Income of the Company for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
commencing after the date of this Indenture to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus


(B)          100% of the aggregate net cash proceeds and the Fair Market Value,
as determined in good faith by the Board of Directors of the Company, of
property and marketable securities received by the Company since the date of
this Indenture as a contribution to its common equity capital or from the issue
or sale of Qualifying Equity Interests of the Company (other than in connection
with the Aurizon Transaction) or from the issue or sale of convertible or
exchangeable Disqualified Stock of the Company or convertible or exchangeable
debt securities of the Company, in each case that have been converted into or
exchanged for Qualifying Equity Interests of the Company (other than Qualifying
Equity Interests and convertible or exchangeable Disqualified Stock or debt
securities sold to a Subsidiary of the Company); plus


(C)          to the extent that any Restricted Investment that was made after
the date of this Indenture is (a) sold or otherwise cancelled, liquidated or
repaid, or (b) made in an entity that subsequently becomes a Restricted
Subsidiary of the Company that is a Guarantor, the initial amount of such
Restricted Investment (or, if less, the amount of cash or the Fair Market Value,
as determined in good faith by the Board of Directors of the Company, of
property and marketable securities, in each case received upon repayment or
sale); plus


(D)          to the extent that any Unrestricted Subsidiary of the Company
designated as such after the date of this Indenture is redesignated as a
Restricted Subsidiary after the date of this Indenture, the lesser of (i) the
Fair Market Value of the Company’s Restricted Investment in such Subsidiary as
of the date of such redesignation or (ii) such Fair Market Value as of the date
on which such Subsidiary was originally designated as an Unrestricted Subsidiary
after the date of this Indenture; plus
 
 
-44-

--------------------------------------------------------------------------------

 
 
(E)           100% of any dividends received in cash and the Fair Market Value ,
as determined in good faith by the Board of Directors of the Company, of
property and marketable securities received by the Company or a Restricted
Subsidiary of the Company that is a Guarantor after the date of this Indenture
from an Unrestricted Subsidiary of the Company, to the extent that such
dividends were not otherwise included in the Consolidated Net Income of the
Company for such period.


(b)           The provisions of Section 4.07(a) hereof will not prohibit:


(1)           the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Indenture;


(2)           the making of any Restricted Payment in exchange for, or out of or
with the net cash proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Company) of, Equity Interests of the Company (other than
Disqualified Stock) or from the substantially concurrent contribution of common
equity capital to the Company; provided that the amount of any such net cash
proceeds that are utilized for any such Restricted Payment will not be
considered to be net proceeds of Qualifying Equity Interests for purposes of
Section 4.07(a)(3)(B) and will not be considered to be net cash proceeds from an
Equity Offering for purposes of Section 3.07 of this Indenture;


(3)           the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
of the Company to the holders of its Equity Interests on a pro rata basis;


(4)           the repurchase, redemption, defeasance or other acquisition or
retirement for value of Indebtedness of the Company or any Guarantor that is
contractually subordinated to the Notes or to any Note Guarantee with the net
cash proceeds from a substantially concurrent incurrence of Permitted
Refinancing Indebtedness;


(5)           so long as no Default or Event of Default has occurred and is
continuing, the repurchase, redemption or other acquisition or retirement for
value of any Equity Interests of the Company or any Restricted Subsidiary of the
Company held by any current or former officer, director, employee or consultant
of the Company or any of its Restricted Subsidiaries pursuant to any management
equity plan or stock option plan, shareholders’ agreement or any other
management or employee benefit plan or agreement or arrangement; provided that
the aggregate price paid for all such repurchased, redeemed, acquired or retired
Equity Interests may not exceed $15.0 million in any twelve-month period (with
unused amounts in any twelve-month period being carried over to succeeding
twenty-four month period); provided further, that such amount in any
twelve-month period may be increased by an amount not to exceed:


(A)          the cash proceeds from the sale of Qualifying Equity Interests of
the Company and, to the extent contributed to the Company as common equity
capital, the cash proceeds from the sale of Qualifying Equity Interests of any
of the Company’s direct or indirect parent companies, in each case to members of
management, directors or consultants of the Company, any of its Subsidiaries or
any of its direct or indirect parent companies that occurs after the date of
this Indenture to the extent the cash proceeds from the sale of Qualifying
Equity Interests have not otherwise been applied to the making of Restricted
Payments pursuant to the second clause (3) of Section 4.07(a) or Section
4.07(b)(2); plus


(B)          the cash proceeds of key man life insurance policies received by
the Company or its Restricted Subsidiaries after the date of this Indenture; and


in addition, cancellation of Indebtedness owing to the Company from any current
or former officer, director or employee (or any permitted transferees thereof)
of the Company or any of its Restricted Subsidiaries (or any direct or indirect
parent company thereof), in connection with a repurchase of Equity Interests of
the Company from such Persons will not be deemed to constitute a Restricted
Payment for purposes of this Section 4.07 or any other provisions of this
Indenture;
 
 
-45-

--------------------------------------------------------------------------------

 
 
(6)           the repurchase, acquisition or retirement for value of Equity
Interests (a) deemed to occur upon the exercise of stock options, warrants,
rights to acquire Equity Interests or other convertible securities to the extent
such Equity Interests represent a portion of the exercise price of those stock
options or warrants, or (b) in connection with the withholding of a portion of
the Equity Interests granted or awarded to an employee to pay for the taxes
payable by such employee upon such grant or award;;


(7)           so long as no Default or Event of Default has occurred and is
continuing, the declaration and payment of regularly scheduled or accrued
dividends to holders of any class or series of Disqualified Stock of the Company
or any preferred stock of any Restricted Subsidiary of the Company issued on or
after the date of this Indenture in accordance with the Fixed Charge Coverage
Ratio test described in Section 4.09(a) hereof;


(8)           payments of cash, dividends, distributions, advances or other
Restricted Payments by the Company or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon
(i) the exercise of options or warrants or (ii) the conversion or exchange of
Capital Stock of any Person (including in a merger, consolidation, amalgamation
or similar transaction) and payments of cash to dissenting shareholders in
connection with a merger, consolidation, amalgamation, transfer of assets;


(9)           the repurchase, redemption or other acquisition or retirement for
value of any Indebtedness that is contractually subordinated to the Notes or to
any Note Guarantee (a) at a purchase price not greater than 101% of the
principal amount of such Indebtedness in the event of a Change of Control
pursuant to provisions similar to Section 4.15 hereof or (b) at a purchase price
not greater than 100% of the principal amount of such Indebtedness pursuant to
provisions similar to Section 4.10 hereof; provided that all Notes tendered by
Holders of the Notes in connection with the related Change of Control Offer or
Asset Sale Offer, as applicable, have been repurchased, redeemed or acquired for
value;


(10)         the making by the Company of regular quarterly and/or annual
dividend payments in respect of (a) its outstanding common stock of no more than
$35.0 million in any fiscal year (with unused amounts in any fiscal year carried
over to succeeding fiscal years), and (b) its outstanding Series B Cumulative
Convertible Preferred Stock, par value $0.25 per share, which are payable
pursuant to the terms of such preferred stock;


(11)         so long as no Default or Event of Default has occurred and is
continuing, the purchase of Equity Interests of the Company in an aggregate
amount not to exceed $20.0 million since the date of this Indenture; and


(12)         the payment by the Company of the entire proceeds received by it in
connection with the exercise of its outstanding Series 1 and Series 3 warrants,
which such proceeds are required to be paid to the plaintiffs pursuant to that
certain consent decree, dated September 8, 2011, settling certain environmental
litigation involving the Company and its affiliates; and


(13)         so long as no Default or Event of Default has occurred and is
continuing, other Restricted Payments in an aggregate amount not to exceed $75.0
million since the date of this Indenture.


(c)           The amount of all Restricted Payments (other than cash) will be
the Fair Market Value on the date of the Restricted Payment of the asset(s) or
securities proposed to be transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.
The Fair Market Value of any assets or securities that are required to be valued
by this Section 4.07 will be determined by the Board of Directors of the Company
whose resolution with respect thereto will be delivered to the Trustee.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(d)           For purposes of determining compliance with this covenant, if a
Restricted Payment meets the criteria or more than one of the exceptions
described in clauses (1) through (13) above or is entitled to be made according
to the Section 4.07(a), the Company may, in its sole discretion, classify the
Restricted Payment in any manner that complies with this Section 4.07.


Section 4.08          Dividend and Other Payment Restrictions Affecting
Restricted Subsidiaries.


(a)           The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:


(1)           pay dividends or make any other distributions on its Capital Stock
to the Company or any of its Restricted Subsidiaries, or with respect to any
other interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Company or any of its Restricted Subsidiaries (it being
understood that the priority of any preferred stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock);


(2)           make loans or advances to the Company or any of its Restricted
Subsidiaries (it being understood that the subordination of loans or advances
made to the Company or any Restricted Subsidiary to other Indebtedness incurred
by the Company or any Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances); or


(3)           sell, lease or transfer any of its properties or assets to the
Company or any of its Restricted Subsidiaries (it being understood that such
transfers shall not include any type of transfer described in clauses (1) and
(2) of this Section 4.08(a)).


(b)           The restrictions in Section 4.08(a) hereof will not apply to
encumbrances or restrictions existing under or by reason of:


(1)           agreements governing Existing Indebtedness and Credit Facilities
as in effect on the date of this Indenture (including the Senior Credit
Facility) and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of those agreements;
provided that the amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings, in the good faith
judgment of the Company, (x) are not materially more restrictive, taken as a
whole, with respect to such dividend and other payment restrictions than those
contained in those agreements on the date of this Indenture and (y) will not
materially affect the Company’s ability to make anticipated principal and
interest payments on the Notes when due;


(2)           this Indenture, the Notes and the Note Guarantees;


(3)           agreements governing other Indebtedness permitted to be incurred
under Section 4.09 hereof and any amendments, restatements, modifications,
renewals, supplements, refundings, replacements or refinancings of those
agreements; provided that in the good faith judgment of the Company, such
encumbrances and restrictions will not materially affect the Company’s ability
to make anticipated principal and interest payments on the Notes when due;


(4)           applicable law, rule, regulation or order;


(5)           any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets of the Person, so acquired; provided that, in the case of Indebtedness,
such Indebtedness was permitted by the terms of this Indenture to be incurred;
 
 
-47-

--------------------------------------------------------------------------------

 
 
(6)           non-assignment provisions in leases, subleases, licenses and other
contracts entered into in the ordinary course of business, including, without
limitation, any encumbrance or restriction (a) that restricts the subletting,
assignment or transfer of any property or asset that is subject to a lease,
license or similar contract, or the assignment or transfer of such lease,
license or other contract; and (b) pursuant to provisions restricting the
dispositions of real property interests set forth in any reciprocal easement
agreements of the Company or any Restricted Subsidiary;


(7)           purchase money obligations for property acquired in the ordinary
course of business and Attributable Debt or Capital Lease Obligations that
impose restrictions on the property purchased or leased of the nature described
in clause (3) of Section 4.08(a) hereof;


(8)           any agreement for the sale or other disposition of all or a
portion of the Capital Stock or assets of a Restricted Subsidiary that restricts
distributions by that Restricted Subsidiary pending its sale or other
disposition;


(9)           Permitted Refinancing Indebtedness; provided that, in the good
faith judgment of the Company, the encumbrances and restrictions contained in
the agreements governing such Permitted Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced;


(10)         Liens permitted to be incurred under the provisions of Section 4.12
hereof that limit the right of the debtor to dispose of the assets subject to
such Liens, including any Permitted Lien;


(11)         provisions limiting the disposition or distribution of assets or
property in joint venture agreements, asset sale agreements, sale-leaseback
agreements, stock sale agreements and other similar agreements (including
agreements entered into in connection with a Restricted Investment), which
limitation is applicable only to the assets that are the subject of such
agreements; and


(12)         restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business.


Section 4.09           Incurrence of Indebtedness and Issuance of Preferred
Stock.


(a)           The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Company will not issue any Disqualified Stock and will not permit
any of its Restricted Subsidiaries to issue any shares of preferred stock;
provided, however, that the Company may incur Indebtedness (including Acquired
Debt) or issue Disqualified Stock, and the Guarantors may incur Indebtedness
(including Acquired Debt) or issue preferred stock, if the Fixed Charge Coverage
Ratio for the Company’s most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock or
such preferred stock is issued, as the case may be, would have been at least 2.0
to 1.0, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been incurred
or the Disqualified Stock or the preferred stock had been issued, as the case
may be, at the beginning of such four-quarter period.


(b)           The provisions of Section 4.09(a) hereof will not prohibit the
incurrence of any of the following items of Indebtedness (collectively,
“Permitted Debt”):


(1)           the incurrence by the Company and any Guarantor of Indebtedness
and letters of credit under Credit Facilities in an aggregate principal amount
at any one time outstanding under this clause (1) (with letters of credit being
deemed to have a principal amount equal to the maximum amount drawable
thereunder) not to exceed, as of any date of incurrence, $250.0 million.
 
 
-48-

--------------------------------------------------------------------------------

 
 
(2)           the incurrence by the Company and its Restricted Subsidiaries of
the Existing Indebtedness;


(3)           the incurrence by the Company and the Guarantors of Indebtedness
represented by the Notes and the related Note Guarantee to be issued on the date
of this Indenture or thereafter as provided in this Indenture and any Exchange
Notes and the related Note Guarantees of Exchange Notes to be issued pursuant to
the Registration Rights Agreement;


(4)           the incurrence by the Company or any of its Restricted
Subsidiaries of Indebtedness represented by Capital Lease Obligations (other
than Deemed Capitalized Leases), mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of design, construction, installation or
improvement of property, plant or equipment used in the business of the Company
or any of its Restricted Subsidiaries, in an aggregate principal amount at any
time outstanding, including all Permitted Refinancing Indebtedness incurred to
renew, refund, refinance, replace, defease or discharge any Indebtedness
incurred pursuant to this clause (4), not to exceed, as of any date of
incurrence, the greater of (x) $80.0 million and (y) 3.5% of Consolidated Net
Tangible Assets as of such date of incurrence;


(5)           the incurrence by the Company or any of its Restricted
Subsidiaries of Permitted Refinancing Indebtedness in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge any Indebtedness (other than intercompany Indebtedness) that was
permitted by this Indenture to be incurred under Section 4.09(a) hereof or
clauses (2), (3), (4), (5) or (21) of this Section 4.09(b);


(6)           the incurrence by the Company or any of its Restricted
Subsidiaries of intercompany Indebtedness between or among the Company and any
of its Restricted Subsidiaries; provided, however, that:


(A)          if the Company or any Guarantor is the obligor on such Indebtedness
and the payee is not the Company or a Guarantor, such Indebtedness must be
unsecured and expressly subordinated to the prior payment in full in cash of all
Obligations then due with respect to the Notes, in the case of the Company, or
the Note Guarantee, in the case of a Guarantor; and


(B)           (1) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than the Company
or a Restricted Subsidiary of the Company and (2) any sale or other transfer of
any such Indebtedness to a Person that is not either the Company or a Restricted
Subsidiary of the Company, will be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (6);


(7)           the issuance by any of the Company’s Restricted Subsidiaries to
the Company or to any of its Restricted Subsidiaries of shares of preferred
stock; provided, however, that:


(A)          any subsequent issuance or transfer of Equity Interests that
results in any such preferred stock being held by a Person other than the
Company or a Restricted Subsidiary of the Company; and


(B)          any sale or other transfer of any such preferred stock to a Person
that is not either the Company or a Restricted Subsidiary of the Company,


will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (7);


(8)           the incurrence by the Company or any of its Restricted
Subsidiaries of Indebtedness consisting of Hedging Obligations or Treasury
Management Arrangements in the ordinary course of business;
 
 
-49-

--------------------------------------------------------------------------------

 
 
(9)           the guarantee by the Company or any of the Guarantors of
Indebtedness of the Company or a Restricted Subsidiary of the Company to the
extent that the guaranteed Indebtedness was permitted to be incurred by another
provision of this Section 4.09; provided that if the Indebtedness being
guaranteed is subordinated to or pari passu with the Notes, then the Guarantee
must be subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;


(10)         the incurrence by the Company or any of its Restricted Subsidiaries
of Indebtedness in respect of workers’ compensation claims, health, disability
or other employee benefits or property, casualty or liability insurance,
self-insurance obligations, bankers’ acceptances, performance, bid, surety,
appeal, remediation and similar bonds and completion Guarantees (not for
borrowed money) provided in the ordinary course of business;


(11)         the incurrence by the Company or any of its Restricted Subsidiaries
of Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five Business
Days;


(12)         Indebtedness of any Person incurred and outstanding on or prior to
the date on which such Person became a Restricted Subsidiary of the Company or
was acquired by, or merged into or arranged or consolidated with, the Company or
any of its Restricted Subsidiaries (other than Indebtedness incurred in
contemplation of, or in connection with, the transaction or series of related
transactions pursuant to which such Person became a Restricted Subsidiary of or
was otherwise acquired by the Company); provided, however, that on the date that
such Person became a Restricted Subsidiary or was otherwise acquired by the
Company, either: (a) the Company would have been able to incur $1.00 of
additional Indebtedness pursuant to Section 4.09(a) hereof after giving effect
to the incurrence of such Indebtedness pursuant to this clause (12); or (b) the
Fixed Charge Coverage Ratio of the Company and its Restricted Subsidiaries would
have been greater than such ratio immediately prior to such acquisition, merger,
arrangement or consolidation, in each case after giving effect to the incurrence
of such Indebtedness pursuant to this clause (12);


(13)         Indebtedness consisting of unpaid insurance premiums owed to any
Person providing property, casualty, liability or other insurance to the Company
or any Restricted Subsidiary in any fiscal year, pursuant to reimbursement or
indemnification obligations to such Person; provided that such Indebtedness is
incurred only to defer the cost of such unpaid insurance premiums for such
fiscal year and is outstanding only during such fiscal year;


(14)         Indebtedness of the Company, to the extent the net proceeds thereof
are substantially concurrently (a) used to purchase Notes tendered in connection
with a Change of Control Offer or (b) deposited to defease the Notes pursuant to
Articles 8 hereof or pursuant to Article 11 hereof;


(15)         Indebtedness arising from agreements of the Company or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or Capital Stock of a
Subsidiary, other than guarantees of Indebtedness incurred by any Person
acquiring all or any portion of such business, assets or Capital Stock of a
Subsidiary for the purpose of financing such acquisition;


(16)         Indebtedness arising in connection with endorsement of instruments
for deposit in the ordinary course of business;


(17)         Indebtedness owed to a Person controlled or supervised by and
acting as an agency or instrumentality of the United States of America or Canada
in connection with the settlement or other resolution of any claim or dispute
which may arise from time to time with any such agency;


(18)         Indebtedness related to surety bonds or cash collateral posted by
the Company or any of its Restricted Subsidiaries from time to time in order to
secure reclamation obligations;
 
 
-50-

--------------------------------------------------------------------------------

 
 
(19)         Indebtedness of the Company or any of its Restricted Subsidiaries
consisting of take-or-pay obligations contained in supply arrangements incurred
in the ordinary course of business;


(20)         Indebtedness representing deferred compensation to employees of the
Company or any of its Restricted Subsidiaries in the ordinary course of
business; and


(21)         the incurrence by the Company or any of its Restricted Subsidiaries
of additional Indebtedness in an aggregate principal amount (or accreted value,
as applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (21), not to exceed, as of any
date of incurrence, the greater of (x) $100.0 million and (y) 4.5% of
Consolidated Net Tangible Assets as of such date of incurrence.


The Company will not incur, and will not permit any Guarantor to incur, any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of the Company or such Guarantor
unless such Indebtedness will be contractually subordinated in right of payment
to the Notes and the applicable Note Guarantee to at least the same extent as
such other Indebtedness; provided, however, that no Indebtedness will be deemed
to be contractually subordinated in right of payment to any other Indebtedness
of the Company solely by virtue of being unsecured or by virtue of being secured
on a junior priority basis.


For purposes of determining compliance with this Section 4.09, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Debt described in clauses (1) through (21) above, or is entitled to be
incurred pursuant to Section 4.09(a) hereof, the Company will be permitted to
classify such item of Indebtedness on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness, in any manner that
complies with this Section 4.09, Indebtedness under Credit Facilities
outstanding on the date on which the Notes are first issued and authenticated
under this Indenture will initially be deemed to have been incurred in reliance
on the exception provided by clause (1) of the definition of Permitted Debt. The
accrual of interest or preferred stock dividends, the accretion or amortization
of original issue discount, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, the reclassification of
preferred stock as Indebtedness due to a change in accounting principles, and
the payment of dividends on preferred stock or Disqualified Stock in the form of
additional shares of the same class of preferred stock or Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
preferred stock or Disqualified Stock for purposes of this Section 4.09;
provided, in each such case, that the amount thereof is included in Fixed
Charges of the Company as accrued. For purposes of determining compliance with
any U.S. dollar-denominated restriction on the incurrence of Indebtedness, the
U.S. dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be utilized, calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred. Notwithstanding any
other provision of this Section 4.09, the maximum amount of Indebtedness that
the Company or any Restricted Subsidiary may incur pursuant to this Section 4.09
shall not be deemed to be exceeded solely as a result of fluctuations in
exchange rates or currency values.


The amount of any Indebtedness outstanding as of any date will be:
 

 
(1) 
the accreted value of the Indebtedness, in the case of any Indebtedness issued
with original issue discount;

 

 
(2) 
with respect to contingent obligations, the maximum liability upon the
occurrences of the contingency giving rise to the obligations;

 

 
(3) 
with respect to Hedging Obligations, the net amount payable, if any, by such
Persons of such Hedging Obligations terminated at that time due to default by
such Persons

 

 
(4) 
the principal amount of the Indebtedness, in the case of any other Indebtedness;
and

 

 
(5) 
in respect of Indebtedness of another Person secured by a Lien on the assets of
the specified Person, the lesser of:

 

 
(A) 
the Fair Market Value of such assets at the date of determination; and

 

 
(B) 
the amount of the Indebtedness of the other Person.

 
 
-51-

--------------------------------------------------------------------------------

 
 
(A)           the Fair Market Value of such assets at the date of determination;
and


(B)           the amount of the Indebtedness of the other Person.

 
Section 4.10    Asset Sales.


(a)           The Company will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:


(1)           the Company (or the Restricted Subsidiary, as the case may be)
receives consideration at the time of the Asset Sale at least equal to the Fair
Market Value (measured as of the date of the definitive agreement with respect
to such Asset Sale) of the assets or Equity Interests issued or sold or
otherwise disposed of; and


(2)           solely with respect to any Asset Sales of any of the Principal
Mine Assets, at least 75% of the consideration received in the Asset Sale by the
Company or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following will be
deemed to be cash:


(A)           any liabilities of the Company or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms subordinated
to the Notes or any Note Guarantee) that are assumed by the transferee of any
such assets pursuant to a customary novation or indemnity agreement that
releases the Company or such Restricted Subsidiary from or indemnifies the
Company or such Restricted Subsidiary against such liability;


(B)           any securities, notes or other obligations received by the Company
or any such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash within 120 days after such Asset
Sale, to the extent of the cash received in that conversion;


(C)           any Designated Non-cash Consideration received by the Company or
any of its Restricted Subsidiaries in such Asset Sale having an aggregate Fair
Market Value, taken together with all other Designated Non-cash Consideration
received pursuant to this clause (C) that has at that time not been converted in
cash or a Cash Equivalent, not to exceed the greater of (x) $75.0 million and
(y) 3.25% of Consolidated Net Tangible Assets at the time of the receipt of such
Designated Non-cash Consideration (with the Fair Market Value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value); and


(D)     any stock or assets of the kind referred to in clauses (3) or (5) of the
next paragraph of this Section 4.10.


(b)           Within 365 days after the receipt of any Net Proceeds from an
Asset Sale, the Company (or the applicable Restricted Subsidiary, as the case
may be) may apply such Net Proceeds at its options:


(1)           to repay Indebtedness that is secured by a Lien;


(2)           to repay Obligations under other Indebtedness (other than
Disqualified Stock or subordinated Indebtedness), other than Indebtedness owed
to the Company or an Affiliate of the Company; provided that the Company shall
equally and ratably reduce the Obligations under the Notes as provided under
Section 3.07 hereof, through open market purchases (to the extent such purchases
are at or above 100% of the principal amount thereof) or by making an offer (in
accordance with the procedures set forth below for an Asset Sale Offer) to all
Holders to purchase their Notes at 100% of the principal amount thereof, plus
the accrued but unpaid interest and Special Interest, if any, on the amount of
the Notes that would otherwise be prepaid;
 
 
-52-

--------------------------------------------------------------------------------

 
 
(3)           to acquire all or substantially all of the assets of, or any
Capital Stock of, another Permitted Business, if, after giving effect to any
such acquisition of Capital Stock, the Permitted Business is or becomes a
Restricted Subsidiary of the Company;


(4)           to make a capital expenditure;


(5)           to acquire other assets that are not classified as current assets
under GAAP and that are used or useful in a Permitted Business; or


(6)           any combination of the foregoing.


provided that, in the case of clauses (1), (3), (4) and (5) above, a binding
commitment shall be treated as a permitted application of the Net Proceeds from
the date of such commitment so long as the Company or such Restricted Subsidiary
enters into such commitment with the good faith expectation that such Net
Proceeds will be applied to satisfy such commitment within 180 days of the date
thereof; provided that if any commitment is later canceled or terminated for any
reason before such Net Proceeds are applied, then such Net Proceeds shall
constitute Excess Proceeds from the later of (i) the date of such cancelation or
termination or (ii) the 365th day after the receipt of such Net Proceeds from
the applicable Asset Sale.


Pending the final application of any Net Proceeds, the Company (or the
applicable Restricted Subsidiary) may temporarily reduce revolving credit
borrowings or otherwise invest the Net Proceeds in any manner that is not
prohibited by this Indenture.


(c)           Any Net Proceeds from Asset Sales that are not applied or invested
as provided in Section 4.10(b) hereof will constitute “Excess Proceeds.” When
the aggregate amount of Excess Proceeds exceeds $50.0 million, within five
Business Days thereof, the Company will make an Asset Sale Offer to all Holders
of Notes and all holders of other Indebtedness that (i) is pari passu with the
Notes, and (ii) contemporaneously require the purchase, prepayment or redemption
of such Indebtedness with the proceeds of sales of assets in accordance with
Section 3.09 hereof to purchase, prepay or redeem the maximum principal amount
of Notes and such other pari passu Indebtedness (plus all accrued interest on
the Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith) that may be purchased, prepaid or redeemed out
of the Excess Proceeds. The Excess Proceeds shall be allocated between the Notes
and the other pari passu Indebtedness referred to above on a pro rata basis
based on the aggregate amount of such Indebtedness then outstanding. The offer
price with respect to the Notes in any Asset Sale Offer will be equal to 100% of
the principal amount, plus accrued and unpaid interest and Special Interest, if
any, to the date of purchase, prepayment or redemption, subject to the rights of
Holders of Notes on the relevant record date to receive interest due on the
relevant interest payment date, and will be payable in cash. If any Excess
Proceeds remain after consummation of an Asset Sale Offer and the
contemporaneous offer with respect to any other pari passu Indebtedness
contemplated above, the Company may use those Excess Proceeds for any purpose
not otherwise prohibited by this Indenture. If the aggregate principal amount of
Notes tendered in such Asset Sale Offer exceeds the amount of Excess Proceeds
allocable to the Notes, the Trustee will select the Notes to be purchased on a
pro rata basis (or, in the case of Notes issued in global form, in accordance
with the applicable procedures of DTC, based on the amounts tendered or required
to be prepaid or redeemed) (with such adjustments as may be deemed appropriate
by the Company so that only Notes in denominations of $2,000, or an integral
multiple of $1,000 in excess thereof, will be purchased). The remainder of the
Excess Proceeds allocable to the other pari passu Indebtedness will be
repurchased in a similar manner. Upon completion of each Asset Sale Offer, the
amount of Excess Proceeds will be reset at zero.


(d)           The Company will comply with the requirements of Rule 14e-1 under
the Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with each
repurchase of Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
Section 3.09 hereof or this Section 4.10, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under Section 3.09 hereof or this Section 4.10 by
virtue of such compliance.
 
 
-53-

--------------------------------------------------------------------------------

 
 
Section 4.11           Transactions with Affiliates.


(a)           The Company will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Company (each, an “Affiliate Transaction”) involving
aggregate payments or consideration in excess of $10.0 million, unless:


(1)           the Affiliate Transaction is on terms, taken as a whole, that are
no less favorable to the Company or the relevant Restricted Subsidiary than
those that would have been obtained in a comparable transaction by the Company
or such Restricted Subsidiary with an unrelated Person; and


(2)           the Company delivers to the Trustee:


(A)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $15.0
million, a resolution of the Board of Directors of the Company set forth in an
Officer’s Certificate certifying that such Affiliate Transaction complies with
this Section 4.11 and that such Affiliate Transaction has been approved by a
majority of the disinterested members of the Board of Directors of the Company;
and


(B)           with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of $50.0
million, an opinion as to the fairness to the Company or such Restricted
Subsidiary of such Affiliate Transaction from a financial point of view issued
by an accounting, appraisal or investment banking firm of national standing
designated by the Company.


(b)           The following items will be deemed not to be Affiliate
Transactions and, therefore, will not be subject to the provisions of
Section 4.11(a) hereof:


(1)           any employment agreement, employee benefit plan, officer or
director indemnification agreement or any similar arrangement entered into by
the Company or any of its Restricted Subsidiaries in the ordinary course of
business and payments pursuant thereto and the issuance of Equity Interests of
the Company (other than Disqualified Stock) to directors and employees pursuant
to stock option or stock ownership plans;


(2)           transactions between or among the Company and/or its Restricted
Subsidiaries;


(3)           transactions with a Person (other than an Unrestricted Subsidiary
of the Company) that is an Affiliate of the Company solely because the Company
owns, directly or through a Restricted Subsidiary, an Equity Interest in, or
controls, such Person;


(4)           payment or advancement of reasonable and customary fees and
reimbursements of expenses (pursuant to indemnity arrangements or otherwise) of
officers, directors, employees or consultants of the Company or any of its
Restricted Subsidiaries;


(5)           loans or advances to employees in the ordinary course of business
not to exceed $10.0 million in the aggregate at any one time outstanding;


(6)           any issuance of Equity Interests (other than Disqualified Stock)
of the Company to Affiliates of the Company and the granting of registration and
other customary rights in connection therewith;


(7)           Restricted Payments that do not violate Section 4.07 hereof and
Permitted Investments;


(8)           any agreement as in effect as of the Issue Date, as these
agreements may be amended, modified, supplemented, extended or renewed from time
to time, so long as any such amendment, modification, supplement, extension or
renewal is not more disadvantageous to the Holders of Notes in any material
respect than the terms of the agreements in effect on the Issue Date;
 
 
-54-

--------------------------------------------------------------------------------

 
 
(9)           any agreement between any Person and an Affiliate of such Person
existing at the time such Person is acquired by, merged into or amalgamated,
arranged or consolidated with the Company or any of its Restricted Subsidiaries;
provided that such agreement was not entered into in contemplation of such
acquisition, merger, amalgamation, arrangement or consolidation and any
amendment thereto (so long as any such amendment is not more disadvantageous to
the Holders of Notes in any material respect than the applicable agreement as in
effect on the date of such acquisition, merger, amalgamation, arrangement or
consolidation);


(10)         transactions between the Company or any of its Restricted
Subsidiaries and any Person that is an Affiliate solely because one or more of
its directors is also a director of the Company or any of its Restricted
Subsidiaries; provided that such director abstains from voting as a director of
the Company or such Restricted Subsidiary, as the case may be, on any matter
involving such other Person;


(11)         any transaction or series of related transactions for which the
Company or any of its Restricted Subsidiaries delivers to the Trustee an opinion
as to the fairness to the Company or the applicable Restricted Subsidiary of
such transaction or series of related transactions from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
recognized standing.


(12)         any contribution to the common equity capital of the Company;


(13)         the pledge of Equity Interests of any Unrestricted Subsidiary;


(14)         the entering into of any tax sharing, allocation or similar
agreement and any payments by the Company (or any direct or indirect parent of
the Company) or any of the Restricted Subsidiaries pursuant to any tax sharing,
allocation or similar agreement;


(15)         any transaction or series of related transactions between or among
the Company and any of its subsidiaries implemented in connection with any
corporate restructuring;


(16)         payments to or from, and transactions with, any joint venture in
the ordinary course of business; provided that such arrangements are on terms no
less favorable to the Company and its Subsidiaries, on the one hand, than to the
relevant joint venture partner and its Affiliates, on the other hand, taking
into account all related agreements and transactions entered in by the Company
and its Subsidiaries, on the one hand, and the relevant joint venture partner
and its Affiliates, on the other hand (as determined in good faith by the Board
of Directors of the Company);


(17)         the Aurizon Transaction; and


(18)         the existence of, or the performance by the Company or any of its
Restricted Subsidiaries of its obligations under the terms of any stockholders
agreement, partnership agreement or limited liability company members agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the date of this Indenture and any similar
agreements which it may enter into thereafter, in each case subject to
compliance with the other provisions of this Indenture; provided, however, that
the existence, or the performance by the Company or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the date of this
Indenture shall only be permitted by this clause (18) to the extent that the
terms (taken as a whole) of any such amendment or new agreement are not
otherwise materially disadvantageous to the holders of the notes, as determined
in good faith by the Board of Directors or senior management of the Company or
such Restricted Subsidiary.


Section 4.12    Liens. The Company will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
suffer to exist any Lien of any kind securing Indebtedness, Attributable Debt or
trade payables on any asset now owned or hereafter acquired, except Permitted
Liens, unless contemporaneously therewith:
 
 
-55-

--------------------------------------------------------------------------------

 
 
(1)           in the case of any Lien securing an obligation that ranks pari
passu with the Notes or a guarantee of the Notes, effective provision is made to
secure the Notes or such Note Guarantee, as the case may be, at least equally
and ratably with or prior to such obligation with a Lien on the same assets of
the Company or such Restricted Subsidiary, as the case may be; and


(2)           in the case of any Lien securing Indebtedness subordinated in
right of payment to the Notes or a Note Guarantee, effective provision is made
to secure the Notes or such Note Guarantee, as the case may be, with a Lien on
the same assets of the Company or such Restricted Subsidiary, as the case may
be, that is prior to the Lien securing such subordinated Indebtedness.


Section 4.13          Business Activities. The Company will not, and will not
permit any of its Restricted Subsidiaries to, engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Company and its Restricted Subsidiaries taken as a whole.


Section 4.14          Corporate Existence. Subject to Article 5 hereof, the
Company shall do or cause to be done all things necessary to preserve and keep
in full force and effect:


(1)           its corporate existence, and the corporate, partnership or other
existence of each of its Subsidiaries, in accordance with the respective
organizational documents (as the same may be amended from time to time) of the
Company or any such Subsidiary; and


(2)           the rights (charter and statutory), licenses and franchises of the
Company and its Subsidiaries; provided, however, that the Company shall not be
required to preserve any such right, license or franchise, or the corporate,
partnership or other existence of any of its Subsidiaries, if the Board of
Directors of the Company shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Holders of the Notes.


Section 4.15          Offer to Repurchase Upon Change of Control.


(a)           Upon the occurrence of a Change of Control, the Company will make
an offer (a “Change of Control Offer”) to each Holder to repurchase all or any
part (equal to $2,000 or an integral multiple of $1,000 in excess thereof) of
that Holder’s Notes at a purchase price in cash equal to 101% of the aggregate
principal amount of Notes repurchased, plus accrued and unpaid interest and
Special Interest, if any, on the Notes repurchased to but excluding the date of
purchase, subject to the rights of Holders of Notes so called for repurchase on
or after a record date for the payment of interest to receive interest due on
the relevant interest payment date (the “Change of Control Payment”). Within 30
days following any Change of Control, the Company will mail a notice to each
Holder describing the transaction or transactions that constitute the Change of
Control and stating:


(1)           that the Change of Control Offer is being made pursuant to this
Section 4.15 and that all Notes tendered will be accepted for payment;


(2)           the purchase price and the purchase date, which shall be no
earlier than 30 days and no later than 60 days from the date such notice is
mailed (the “Change of Control Payment Date”);


(3)           that any Note not tendered will continue to accrue interest;


(4)           that, unless the Company defaults in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest after the Change of Control Payment
Date;
 
 
-56-

--------------------------------------------------------------------------------

 
 
(5)           that Holders electing to have any Notes purchased pursuant to a
Change of Control Offer will be required to surrender the Notes, with the form
entitled “Option of Holder to Elect Purchase” attached to the Notes completed,
or transfer by book-entry transfer, to the Paying Agent at the address specified
in the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;


(6)           that Holders will be entitled to withdraw their election if the
Paying Agent receives, not later than the close of business on the second
Business Day preceding the Change of Control Payment Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of Notes delivered for purchase, and a statement that such
Holder is withdrawing his election to have the Notes purchased; and


(7)           that Holders whose Notes are being purchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered, which unpurchased portion must be equal to $2,000 in
principal amount or an integral multiple of $1,000 in excess thereof. In
connection with the tender of any Notes with respect to a Change of Control, the
tendering Holder of Notes shall provide good title to the Notes, free and clear
of all liens and encumbrances, and shall represent and warrant that such Holder
of Notes is presenting good title, free and clear of all Liens and encumbrances,
and such other representations and warranties as are customary.


The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent those
laws and regulations are applicable in connection with the repurchase of the
Notes as a result of a Change of Control. To the extent that the provisions of
any securities laws or regulations conflict with the provisions of this
Section 4.15, the Company will comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Section 4.15 by virtue of such compliance.


(b)           On the Change of Control Payment Date, the Company will, to the
extent lawful:


(1)           accept for payment all Notes or portions of Notes properly
tendered pursuant to the Change of Control Offer;


(2)           deposit with the Paying Agent an amount equal to the Change of
Control Payment in respect of all Notes or portions of Notes properly tendered;
and


(3)           deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes being purchased by the Company.


The Paying Agent will promptly mail or wire transfer (but in any case not later
than five days after the Change of Control Payment Date) to each Holder of Notes
properly tendered the Change of Control Payment for such Notes, and the Trustee
will promptly authenticate and mail (or cause to be transferred by book entry)
to each tendering Holder a new Note equal in principal amount to the unpurchased
portion (if any) of the Note surrendered by such Holder. The Company will
publicly announce the results of the Change of Control Offer on or as soon as
practicable after the Change of Control Payment Date.


(c)           Notwithstanding anything to the contrary in this Section 4.15, the
Company will not be required to make a Change of Control Offer upon a Change of
Control if (1) a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 4.15 and purchases all Notes properly tendered and not withdrawn under
the Change of Control Offer, or (2) notice of redemption has been given pursuant
to Section 3.07 hereof, unless and until there is a default in payment of the
applicable redemption price.


(d)           Notwithstanding anything to the contrary contained herein, a
Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon the consummation of such Change of Control, if a definitive
agreement is in place for the Change of Control at the time the Change of
Control Offer is made.
 
 
-57-

--------------------------------------------------------------------------------

 
 
(e)           If Holders of not less than 90% in aggregate principal amount of
the then outstanding Notes validly tender and do not withdraw such Notes in a
Change of Control Offer and the Company, or any other Person making a Change of
Control Offer in lieu of the Company as pursuant to Section 4.15(e), purchases
all of the Notes validly tendered and not withdrawn by such Holders, the Company
will have the right, upon not less than 15 nor more than 30 days’ prior notice,
given not more than 15 days following such purchase pursuant to the Change of
Control Offer pursuant to Section 4.15, to redeem all Notes that remain
outstanding following such purchase at a redemption price in cash equal to the
applicable Change of Control Payment plus, to the extent not included in the
Change of Control Payment, accrued and unpaid interest to but excluding the date
of redemption (subject to the right of holders of record on the relevant record
date to receive interest due on the relevant interest payment date).


Section 4.16           Limitation on Sale and Leaseback Transactions. The
Company will not, and will not permit any of its Restricted Subsidiaries to,
enter into any sale and leaseback transaction; provided that the Company or any
Restricted Subsidiary may enter into a sale and leaseback transaction if:


(1)           the Company or that Restricted Subsidiary, as applicable, could
have (a) incurred Indebtedness in an amount equal to the Attributable Debt
relating to such sale and leaseback transaction under the Fixed Charge Coverage
Ratio test in Section 4.09(a) hereof and (b) incurred a Lien to secure such
Indebtedness pursuant to Section 4.12 hereof; and


(2)           the transfer of assets in that sale and leaseback transaction is
permitted by, and the Company applies the proceeds of such transaction in
compliance with, Section 4.10 hereof.


Section 4.17           Payments for Consent. The Company will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, pay or
cause to be paid any consideration to or for the benefit of any Holder of Notes
for or as an inducement to any consent, waiver or amendment of any of the terms
or provisions of this Indenture or the Notes unless consideration determined and
paid on the same basis is offered to be paid and is paid to all Holders of the
Notes that consent, waive or agree to amend in the time frame set forth in the
solicitation documents relating to such consent, waiver or agreement.


Section 4.18           Additional Note Guarantees. The Company will cause each
of its Restricted Subsidiaries that is not a Guarantor and that becomes a
borrower or guarantor under the Senior Credit Facility or that Guarantees, on
the Issue Date or any time thereafter, any other Indebtedness of the Company,
which other Indebtedness exceeds $10.0 million in aggregate principal amount, to
become a Guarantor by executing a supplemental indenture and delivering an
Opinion of Counsel satisfactory to the Trustee within 20 Business Days
thereafter to the effect that such supplemental indenture has been duly
authorized, executed and delivered by that Restricted Subsidiary and constitutes
a valid and binding agreement of that Restricted Subsidiary, enforceable in
accordance with its terms (subject to customary exceptions). The form of such
supplemental indenture is attached as Exhibit F hereto.


Section 4.19           Designation of Restricted and Unrestricted Subsidiaries.
The Board of Directors of the Company may designate any Restricted Subsidiary to
be an Unrestricted Subsidiary if that designation would not cause a Default. If
a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Company
and its Restricted Subsidiaries in the Subsidiary designated as Unrestricted
will be deemed to be an Investment made as of the time of the designation and
will reduce the amount available either for Restricted Payments under
Section 4.07 hereof or under one or more clauses of the definition of Permitted
Investments, as determined by the Company in its sole discretion. That
designation will only be permitted if the Investment would be permitted at that
time and if the Restricted Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. The Board of Directors of the Company may redesignate
any Unrestricted Subsidiary to be a Restricted Subsidiary if that redesignation
would not cause a Default.


Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
will be evidenced to the Trustee by filing with the Trustee a certified copy of
a resolution of the Board of Directors of the Company giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the preceding conditions and was permitted by Section 4.07 hereof
or was a Permitted Investment under one or more of the clauses of the definition
of Permitted Investments. If, at any time, any Unrestricted Subsidiary would
fail to meet the preceding requirements as an Unrestricted Subsidiary, it will
thereafter cease to be an Unrestricted Subsidiary for purposes of this Indenture
and any Indebtedness of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of the Company as of such date and, if such Indebtedness
is not permitted to be incurred as of such date under Section 4.09 hereof, the
Company will be in default of such covenant. The Board of Directors of the
Company may at any time designate any Unrestricted Subsidiary to be a Restricted
Subsidiary of the Company; provided that such designation will be deemed to be
an incurrence of Indebtedness by a Restricted Subsidiary of the Company of any
outstanding Indebtedness of such Unrestricted Subsidiary, and such designation
will only be permitted if (1) such Indebtedness is permitted under Section 4.09
hereof, calculated on a pro forma basis as if such designation had occurred at
the beginning of the applicable reference period; and (2) no Default or Event of
Default would be in existence following such designation.
 
 
-58-

--------------------------------------------------------------------------------

 
 
Section 4.20          Changes in Covenants When Notes Rated Investment Grade.


(a)           If on any date following the date of this Indenture:


(1)           the Notes are rated Baa3 or better by Moody’s and BBB- or better
by S&P (or, if either such entity ceases to rate the Notes for reasons outside
of the control of the Company, the equivalent investment grade credit rating
from any other “nationally recognized statistical rating organization” as such
term is defined in Section (3)(a)(62) of the Exchange Act, selected by the
Company as a replacement agency); and


(2)           no Default or Event of Default shall have occurred and be
continuing,


then, beginning on that day and subject to the provisions of Section 4.20(c),
the covenants contained in Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.16(1)(a) and
(2), 4.18 and 5.01(4) of this Indenture will be suspended.


(b)           During any period that the foregoing covenants have been
suspended, the Company’s Board of Directors may not designate any of its
Subsidiaries as Unrestricted Subsidiaries pursuant to Section 4.19 hereof or the
definition of “Unrestricted Subsidiary.”


(c)           Notwithstanding the foregoing, if the rating assigned by either
such rating agency should subsequently decline to below Baa3 or BBB-,
respectively, the covenants specified in Section 4.20(a) will be reinstituted as
of and from the date of such rating decline. Calculations under the reinstated
Section 4.07 hereof will be made as if Section 4.07 hereof had been in effect
since the date of this Indenture except that no Default or Event of Default will
be deemed to have occurred solely by reason of a Restricted Payment made while
that covenant was suspended or for any other failure to comply with any
suspended covenants during a period when the covenants were suspended.
Notwithstanding the foregoing, the continued existence after any reinstitution
of the foregoing covenants of obligations arising from transactions that
occurred during the period such covenants were suspended shall not constitute a
breach of any covenant set forth in this Indenture or cause an Event of Default
hereunder.


(d)           The Trustee shall have no responsibility to monitor any change in
the rating of the Notes.


Section 4.21           Special Interest Notice. In the event that the Company is
required to pay Special Interest to Holders of Notes pursuant to the
Registration Rights Agreement, the Company will provide written notice (a
“Special Interest Notice”) to the Trustee of its obligation to pay Special
Interest no later than fifteen days prior to the proposed payment date for the
Special Interest, and the Special Interest Notice shall set forth the amount of
Special Interest to be paid by the Company on such payment date. The Trustee
shall not at any time be under any duty or responsibility to any Holder of Notes
to determine the Special Interest, or with respect to the nature, extent, or
calculation of the amount of Special Interest owed, or with respect to the
method employed in such calculation of the Special Interest.


ARTICLE 5.


SUCCESSORS


Section 5.01    Merger, Consolidation or Sale of Assets. The Company shall not,
directly or indirectly: (1) consolidate or merge with or into another Person
(whether or not the Company is the surviving corporation), or (2) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company and its Restricted Subsidiaries taken as a
whole, in one or more related transactions, to another Person, unless:
 
 
-59-

--------------------------------------------------------------------------------

 
 
(1)           either:


(A)          the Company is the surviving corporation; or


(B)           the Person formed by or surviving any such consolidation or merger
(if other than the Company) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is an entity organized or existing
under the laws of the United States, any state of the United States or the
District of Columbia, Canada, or any province of Canada; and, if such entity is
not a corporation, a co-obligor of the Notes is a corporation organized or
existing under any such laws;


(2)           the Person formed by or surviving any such consolidation or merger
(if other than the Company) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Company under the Notes, this Indenture and the Registration
Rights Agreement pursuant to agreements reasonably satisfactory to the Trustee;


(3)           immediately after such transaction, no Default or Event of Default
exists;


(4)           the Company or the Person formed by or surviving any such
consolidation or merger (if other than the Company), or to which such sale,
assignment, transfer, conveyance or other disposition has been made would, on
the date of such transaction after giving pro forma effect thereto and any
related financing transactions as if the same had occurred at the beginning of
the applicable four-quarter period (i) be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 4.09(a) hereof or (ii) have had a Fixed Charge Coverage Ratio
greater than the actual Fixed Charge Coverage Ratio for the Company for such
four-quarter period; and


(5)           the Company has delivered to the Trustee an Officer’s Certificate
and an opinion of counsel, each stating that any such event complies with the
foregoing.


In addition, the Company will not, directly or indirectly, lease all or
substantially all of the properties and assets of it and its Restricted
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.


This Section 5.01 will not apply to any sale, assignment, transfer, conveyance,
lease or other disposition of assets between or among the Company and any one or
more of its Restricted Subsidiaries or between or among any one or more of the
Company’s Restricted Subsidiaries including any actions taken in connection with
the creation, funding and other activities related to a British Columbia
domiciled entity to be formed by the Company or an affiliate thereof in order to
amalgamate with Aurizon Mines Ltd. (together with any and all other actions
related thereto, the “Aurizon Transaction”). Clauses (3) and (4) of this
Section 5.01 will not apply to (a) any merger or consolidation of the Company
with or into one of its Restricted Subsidiaries for any purpose or (b) with or
into an Affiliate solely for the purpose of reincorporating the Company in
another jurisdiction or creating a holding company for the Company and its
Restricted Subsidiaries.


Section 5.02           Successor Corporation Substituted. Upon any consolidation
or merger, or any sale, assignment, transfer, lease, conveyance or other
disposition of all or substantially all of the properties or assets of the
Company in a transaction that is subject to, and that complies with the
provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Indenture referring to the “Company” shall
refer instead to the successor Person and not to the Company), and may exercise
every right and power of the Company under this Indenture with the same effect
as if such successor Person had been named as the Company herein; provided,
however, that the predecessor Company shall not be relieved from the obligation
to pay the principal of, premium on, if any, interest and Special Interest, if
any, on, the Notes except in the case of a sale of all of the Company’s assets
in a transaction that is subject to, and that complies with the provisions of,
Section 5.01 hereof.
 
 
-60-

--------------------------------------------------------------------------------

 
 
ARTICLE 6.


DEFAULTS AND REMEDIES


Section 6.01          Events of Default. Each of the following is an “Event of
Default”:


(1)           default for 30 consecutive days in the payment when due of
interest and Special Interest, if any, on the Notes;


(2)           default in the payment when due (at maturity, upon redemption or
otherwise) of the principal of, or premium, if any, on the Notes;


(3)           failure by the Company or any of its Restricted Subsidiaries to
comply with Section 5.01 hereof;


(4)           failure by the Company or any of its Restricted Subsidiaries for
30 days after notice to the Company by the Trustee or the Holders of at least
25% in aggregate principal amount of the Notes then outstanding voting as a
single class to comply with the provisions of Sections 4.07, 4.09, 4.10 or 4.15
hereof;


(5)           failure by the Company or any of its Restricted Subsidiaries for
60 days after notice to the Company by the Trustee or the Holders of at least
25% in aggregate principal amount of the Notes then outstanding voting as a
single class to comply with any of the other agreements in this Indenture;


(6)           default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Company or any of its
Restricted Subsidiaries), whether such Indebtedness or Guarantee now exists, or
is created after the date of this Indenture, if that default:


(A)           is caused by a failure to pay principal of, premium on, if any, or
interest, if any, on, such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”); or


(B)           results in the acceleration of such Indebtedness prior to its
express maturity,


and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates
$50.0 million or more;


(7)           failure by the Company or any Significant Subsidiary or any group
of its Restricted Subsidiaries that, taken together (as of the date of the
latest audited consolidated financial statements of the Company and its
Restricted Subsidiaries), would constitute a Significant Subsidiary, to pay
final non-appealable judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $50.0 million (net of any amounts covered
by insurance policies issued by a reputable and creditworthy insurance company
that is not contesting liability for such amounts) , which final non-appealable
judgments are not paid, discharged or stayed, for a period of 60 days after such
judgment becomes final, and in the event such judgment is covered in full by
insurance, an enforcement proceeding has been commenced by any creditor upon
such judgment or decree which is not promptly stayed;
 
 
-61-

--------------------------------------------------------------------------------

 
 
(8)           except as permitted by this Indenture, any Note Guarantee of a
Significant Subsidiary or any group of Guarantors that, taken together (as of
the date of the latest audited consolidated financial statements of the Company
and its Restricted Subsidiaries), would constitute a Significant Subsidiary, is
held in any final, non-appealable judicial proceeding to be unenforceable or
invalid or ceases for any reason to be in full force and effect, or any
Guarantor that is a Significant Subsidiary or any group of Guarantors that,
taken together (as of the date of the latest audited consolidated financial
statements of the Company and its Restricted Subsidiaries), would constitute a
Significant Subsidiary, or any Person acting on behalf of any such Guarantor,
denies or disaffirms its obligations under its Note Guarantee;


(9)           the Company or any of its Restricted Subsidiaries that is a
Significant Subsidiary or any group of Restricted Subsidiaries of the Company
that, taken together, would constitute a Significant Subsidiary pursuant to or
within the meaning of Bankruptcy Law:


(A)           commences a voluntary case,


(B)           consents to the entry of an order for relief against it in an
involuntary case,


(C)           consents to the appointment of a custodian of it or for all or
substantially all of its property,


(D)           makes a general assignment for the benefit of its creditors, or


(E)           generally is unable to pay its debts as they become due; and


(10)         a court of competent jurisdiction enters a final non-appealable
order or decree under any Bankruptcy Law that:


(A)           is for relief against the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary in an involuntary case;


(B)           appoints a custodian of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary or for all or substantially all of the property of the Company or any
of its Restricted Subsidiaries that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken together, would constitute a
Significant Subsidiary; or


(C)           orders the liquidation of the Company or any of its Restricted
Subsidiaries that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary;


and the final non-appealable order or decree remains unstayed and in effect for
90 consecutive days.


Section 6.02           Acceleration. In the case of an Event of Default
specified in clause (9) or (10) of Section 6.01 hereof, with respect to the
Company, any Restricted Subsidiary of the Company that is a Significant
Subsidiary or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary, all outstanding Notes will
become due and payable immediately without further action or notice. If any
other Event of Default occurs and is continuing, the Trustee or the Holders of
at least 25% in aggregate principal amount of the then outstanding Notes may
declare all the Notes to be due and payable immediately.


Upon any such declaration, the Notes shall become due and payable immediately.


The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may, on behalf of all of the Holders of
all the Notes, rescind an acceleration or waive any existing Default or Event of
Default and its consequences hereunder, if the rescission would not conflict
with any judgment or decree, except a continuing Default or Event of Default in
the payment of principal of, premium on, if any, interest or Special Interest,
if any, on, the Notes.
 
 
-62-

--------------------------------------------------------------------------------

 
 
Section 6.03          Other Remedies. If an Event of Default occurs and is
continuing, the Trustee may pursue any available remedy to collect the payment
of principal of, premium on, if any, interest or Special Interest, if any, on
the Notes or to enforce the performance of any provision of the Notes or this
Indenture.


The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.


Section 6.04          Waiver of Past Defaults. The Holders of a majority in
aggregate principal amount of the then outstanding Notes by written notice to
the Trustee may, on behalf of the Holders of all of the Notes waive any existing
Default or Event of Default and its consequences hereunder, except a continuing
Default or Event of Default in the payment of principal of, premium on, if any,
interest or Special Interest, if any, on, the Notes (including in connection
with an offer to purchase); provided, however, that the Holders of a majority in
aggregate principal amount of the then outstanding Notes may rescind an
acceleration and its consequences, including any related payment default that
resulted from such acceleration. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.


Section 6.05          Control by Majority. Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for exercising any remedy available to the
Trustee or exercising any trust or power conferred on it. However, the Trustee
may refuse to follow any direction that conflicts with law or this Indenture
that the Trustee determines may be unduly prejudicial to the rights of other
Holders of Notes or that may involve the Trustee in personal liability.


Section 6.06           Limitation on Suits. No Holder of a Note may pursue any
remedy with respect to this Indenture or the Notes unless:


(1)           such Holder has previously given the Trustee written notice that
an Event of Default is continuing;


(2)           Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;


(3)           such Holder or Holders offer and, if requested, provide to the
Trustee security or indemnity reasonably satisfactory to the Trustee against any
loss, liability or expense;


(4)           the Trustee does not comply with such request within 60 days after
receipt of the request and the offer of security or indemnity; and


(5)           during such 60-day period, Holders of a majority in aggregate
principal amount of the then outstanding Notes do not give the Trustee a
direction inconsistent with such request.


A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.


Section 6.07           Rights of Holders of Notes to Receive Payment.
Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal of, premium on, if any, interest or
Special Interest, if any, on the Note, on or after the respective due dates
expressed in the Note, or to bring suit for the enforcement of any such payment
on or after such respective dates, shall not be impaired or affected without the
consent of such Holder.
 
 
-63-

--------------------------------------------------------------------------------

 
 
Section 6.08           Collection Suit by Trustee. If an Event of Default
specified in Section 6.01(1) or (2) hereof occurs and is continuing, the Trustee
is authorized to recover judgment in its own name and as trustee of an express
trust against the Company for the whole amount of principal of, premium on, if
any, interest and Special Interest, if any, remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.


Section 6.09           Trustee May File Proofs of Claim. The Trustee is
authorized to file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of the Trustee (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel) and the Holders of the Notes allowed in any
judicial proceedings relative to the Company (or any other obligor upon the
Notes), its creditors or its property and shall be entitled and empowered to
collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding
is hereby authorized by each Holder to make such payments to the Trustee, and in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.


Section 6.10           Priorities. If the Trustee collects any money pursuant to
this Article 6, it shall pay out the money in the following order:


First: to the Trustee, its agents and attorneys for amounts due under
Section 7.07 hereof, including payment of all compensation, expenses and
liabilities incurred, and all advances made, by the Trustee and the costs and
expenses of collection;


Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, interest and Special Interest, if any, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, interest and Special
Interest, if any, respectively; and


Third: to the Company or to such party as a court of competent jurisdiction
shall direct.


The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.


Section 6.11           Undertaking for Costs. In any suit for the enforcement of
any right or remedy under this Indenture or in any suit against the Trustee for
any action taken or omitted by it as a Trustee, a court in its discretion may
require the filing by any party litigant in the suit of an undertaking to pay
the costs of the suit, and the court in its discretion may assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in the
suit, having due regard to the merits and good faith of the claims or defenses
made by the party litigant. This Section 6.11 does not apply to a suit by the
Trustee or the Company, a suit by a Holder of a Note pursuant to Section 6.07
hereof, or a suit by Holders of more than 10% in aggregate principal amount of
the then outstanding Notes.
 
 
-64-

--------------------------------------------------------------------------------

 
 
ARTICLE 7.


TRUSTEE


Section 7.01           Duties of Trustee.


(a)           If an Event of Default has occurred and is continuing, the Trustee
will exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.


(b)           Except during the continuance of an Event of Default:


(1)           the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and


(2)           in the absence of bad faith on its part, the Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Trustee and conforming to the requirements of this Indenture. However, the
Trustee will examine the certificates and opinions to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of mathematical calculations or other facts stated
therein).


(c)           The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:


(1)           this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;


(2)           the Trustee will not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and


(3)           the Trustee will not be liable with respect to any action it takes
or omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.


(d)           Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to paragraphs
(a), (b), and (c) of this Section 7.01.


(e)           No provision of this Indenture will require the Trustee to expend
or risk its own funds or incur any liability. The Trustee will be under no
obligation to exercise any of its rights or powers under this Indenture at the
request of any Holders, unless such Holder has offered to the Trustee security
and indemnity satisfactory to it against any loss, liability or expense.


(f)           The Trustee will not be liable for interest on any money received
by it except as the Trustee may agree in writing with the Company. Money held in
trust by the Trustee need not be segregated from other funds except to the
extent required by law.


Section 7.02          Rights of Trustee.


(a)           The Trustee may conclusively rely upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, other evidence of indebtedness or other
paper document believed by it to be genuine and to have been signed or presented
by the proper Person. The Trustee need not investigate any fact or matter stated
in the document.


(b)           Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel or both. The Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on
such Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel will be full and complete authorization and protection from liability in
respect of any action taken, suffered or omitted by it hereunder in good faith
and in reliance thereon.
 
 
-65-

--------------------------------------------------------------------------------

 
 
(c)           The Trustee may act through its attorneys and agents and will not
be responsible for the misconduct or negligence of any agent appointed with due
care.


(d)           The Trustee will not be liable for any action it takes or omits to
take in good faith that it believes to be authorized or within the rights or
powers conferred upon it by this Indenture.


(e)           Unless otherwise specifically provided in this Indenture, any
demand, request, direction or notice from the Company will be sufficient if
signed by an Officer of the Company.


(f)           The Trustee will be under no obligation to exercise any of the
rights or powers vested in it by this Indenture at the request or direction of
any of the Holders unless such Holders have offered to the Trustee indemnity or
security reasonably satisfactory to the Trustee against the losses, liabilities
and expenses that might be incurred by it in compliance with such request or
direction.


(g)           The Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the sole cost of the Company and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.


(h)           In no event shall the Trustee be responsible or liable for
special, indirect, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action


(i)            The Trustee shall not be deemed to have notice of any Default or
Event of Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Trustee at the Corporate Trust Office of the Trustee,
and such notice references the Securities and this Indenture.


(j)            The rights, privileges, protections, immunities and benefits
given to the Trustee, including, without limitation, its right to be
indemnified, are extended to, and shall be enforceable by, the Trustee in each
of its capacities hereunder, and each agent, custodian and other Person employed
to act hereunder.


(k)           The Trustee may request that the Company deliver a certificate
setting forth the names of individuals and/or titles of officers authorized at
such time to take specified actions pursuant to this Indenture.


(l)            Any request or direction of the Company or other Person mentioned
herein shall be sufficiently evidenced by an Officer’s Certificate or
certificate of an Officer of such Other Person and any resolution of the Board
of Directors of the Company or of such other Person may be sufficiently
evidenced by a board resolution certified by the secretary or assistant
secretary (or similar officer) of the Company or such other Person.


(m)          The Trustee shall not be liable for any action taken, suffered, or
omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture.


Section 7.03           Individual Rights of Trustee. The Trustee in its
individual or any other capacity may become the owner or pledgee of Notes and
may otherwise deal with the Company or any Affiliate of the Company with the
same rights it would have if it were not Trustee. However, in the event that the
Trustee acquires any conflicting interest it must eliminate such conflict within
90 days, apply to the SEC for permission to continue as trustee (if this
Indenture has been qualified under the TIA) or resign. Any Agent may do the same
with like rights and duties. The Trustee is also subject to Sections 7.10 and
7.11 hereof.
 
 
-66-

--------------------------------------------------------------------------------

 
 
Section 7.04           Trustee’s Disclaimer. The Trustee will not be responsible
for and makes no representation as to the validity or adequacy of this Indenture
or the Notes, it shall not be accountable for the Company’s use of the proceeds
from the Notes or any money paid to the Company or upon the Company’s direction
under any provision of this Indenture, it will not be responsible for the use or
application of any money received by any Paying Agent other than the Trustee,
and it will not be responsible for any statement or recital herein or any
statement in the Notes or any other document in connection with the sale of the
Notes or pursuant to this Indenture other than its certificate of
authentication.


Section 7.05           Notice of Defaults. If a Default or Event of Default
occurs and is continuing and if it is known to the Trustee, the Trustee will
mail to Holders of Notes a notice of the Default or Event of Default within 90
days after it occurs. Except in the case of a Default or Event of Default in
payment of principal of, premium on, if any, interest or Special Interest, if
any, on, any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes.


Section 7.06           Reports by Trustee to Holders of the Notes.
 
(a)           Within 60 days after each   May 15 beginning with the   May 15
following the date of this Indenture, and for so long as Notes remain
outstanding, the Trustee will mail to the Holders of the Notes a brief report
dated as of such reporting date that complies with TIA §313(a) (but if no event
described in TIA §313(a) has occurred within the twelve months preceding the
reporting date, no report need be transmitted). The Trustee also will comply
with TIA §313(b)(2). The Trustee will also transmit by mail all reports as
required by TIA §313(c).


(b)           A copy of each report at the time of its mailing to the Holders of
Notes will be mailed by the Trustee to the Company and filed by the Trustee with
the SEC and each stock exchange on which the Notes are listed in accordance with
TIA §313(d). The Company will promptly notify the Trustee when the Notes are
listed on any stock exchange and of any delisting thereof.


Section 7.07          Compensation and Indemnity.


(a)           The Company will pay to the Trustee from time to time such
compensation for its acceptance of this Indenture and services hereunder as the
Company and the Trustee shall from time to time agree in writing. The Trustee’s
compensation will not be limited by any law on compensation of a trustee of an
express trust. The Company will reimburse the Trustee promptly upon request for
all reasonable out-of-pocket disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses will
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and outside counsel.


(b)           The Company and the Guarantors, jointly and severally, will
indemnify the Trustee against any and all losses, damages, claims, liabilities
or expenses, including taxes (other than taxes based upon, measured by or
determined by the income of the Trustee) incurred by it arising out of or in
connection with the acceptance or administration of its duties under this
Indenture, including the costs and expenses of enforcing this Indenture against
the Company and the Guarantors (including this Section 7.07) and defending
itself against any claim (whether asserted by the Company, the Guarantors, any
Holder or any other Person) or liability in connection with the exercise or
performance of any of its powers or duties hereunder, except to the extent any
such loss, damage, claim, liability or expense shall be determined to have been
caused by its own negligence or bad faith. The Trustee will notify the Company
promptly of any claim for which it may seek indemnity. Failure by the Trustee to
so notify the Company will not relieve the Company or any of the Guarantors of
their obligations hereunder. The Company or such Guarantor will defend the claim
and the Trustee will cooperate in the defense. The Trustee may have separate
counsel, which such counsel shall be reasonably acceptable to the Company, and
the Company will pay the reasonable fees and expenses of such counsel; provided,
however, that the Company shall not be required to pay such fees and expenses if
the Company assumes such defense unless there is a conflict of interest between
the Company and the Trustee in connection with such defense as reasonably
determined by the Trustee in consultation with counsel or if there are
additional or separate defenses available to the Trustee that are not available
to the Company and the Company is unable to assert any such defense on the
Trustee’s behalf . Notwithstanding the foregoing, the Company need not reimburse
or pay any fees or expenses or indemnify against any loss, liability, damage,
claim or expense incurred by the Trustee through its own willful misconduct, bad
faith or negligence. Neither the Company nor any Guarantor need pay for any
settlement made without its consent, which consent will not be unreasonably
withheld.
 
 
-67-

--------------------------------------------------------------------------------

 
 
(c)           The obligations of the Company and the Guarantors under this
Section 7.07 will survive the satisfaction and discharge of this Indenture or
the earlier resignation or removal of the Trustee in accordance with the terms
of this Indenture.


(d)           To secure the Company’s and the Guarantors’ payment obligations in
this Section 7.07, the Trustee will have a Lien prior to the Notes on all money
or property held or collected by the Trustee, except that held in trust to pay
principal of, premium on, if any, interest or Special Interest, if any, on,
particular Notes. Such Lien will survive the satisfaction and discharge of this
Indenture.


(e)           When the Trustee incurs expenses or renders services after an
Event of Default specified in clause (9) or (10) of Section 6.01 hereof occurs,
the expenses and the compensation for the services (including the fees and
expenses of its agents and counsel) are intended to constitute expenses of
administration under any Bankruptcy Law.


(f)           The Trustee will comply with the provisions of TIA §313(b)(2) to
the extent applicable.


Section 7.08           Replacement of Trustee.


(a)           A resignation or removal of the Trustee and appointment of a
successor Trustee will become effective only upon the successor Trustee’s
acceptance of appointment as provided in this Section 7.08.


(b)           The Trustee may resign in writing at any time and be discharged
from the trust hereby created by so notifying the Company at least 30 days prior
to the effective date of such resignation. The Holders of a majority in
aggregate principal amount of the then outstanding Notes may remove the Trustee
by so notifying the Trustee and the Company in writing. The Company may remove
the Trustee if:


(1)           the Trustee fails to comply with Section 7.10 hereof;


(2)           the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;


(3)           a custodian or public officer takes charge of the Trustee or its
property; or


(4)           the Trustee becomes incapable of acting.


(c)           If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company will promptly appoint a successor
Trustee.


(d)           If a successor Trustee does not take office within 60 days after
the retiring Trustee resigns or is removed, the retiring Trustee, at the expense
of the Company, the Company, or the Holders of at least 10% in aggregate
principal amount of the then outstanding Notes may petition any court of
competent jurisdiction for the appointment of a successor Trustee.


(e)           If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.10 hereof, such
Holder may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.


(f)           A successor Trustee will deliver a written acceptance of its
appointment to the retiring Trustee and to the Company. Thereupon, the
resignation or removal of the retiring Trustee will become effective, and the
successor Trustee will have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee will mail a notice of its succession
to Holders. The retiring Trustee will promptly transfer all property held by it
as Trustee to the successor Trustee; provided all sums owing to the Trustee
hereunder have been paid and subject to the Lien provided for in Section 7.07
hereof. Notwithstanding replacement of the Trustee pursuant to this
Section 7.08, the Company’s obligations under Section 7.07 hereof will continue
for the benefit of the retiring Trustee.
 
 
-68-

--------------------------------------------------------------------------------

 
 
Section 7.09           Successor Trustee by Merger, etc. If the Trustee
consolidates with, merges or converts into, or transfers all or substantially
all of its corporate trust business to, another corporation, the successor
corporation without any further act will be the successor Trustee.


Section 7.10           Eligibility; Disqualification. There will at all times be
a Trustee hereunder that is a corporation organized and doing business under the
laws of the United States of America or of any state thereof that is authorized
under such laws to exercise corporate trustee power, that is subject to
supervision or examination by federal or state authorities and that has a
combined capital and surplus of at least $100.0 million as set forth in its most
recent published annual report of condition.


This Indenture will always have a Trustee who satisfies the requirements of TIA
§310(a)(1), (2) and (5). The Trustee is subject to TIA §310(b).


Section 7.11           Preferential Collection of Claims Against Company. The
Trustee is subject to TIA §311(a), excluding any creditor relationship listed in
TIA §311(b). A Trustee who has resigned or been removed shall be subject to TIA
§311(a) to the extent indicated therein.


ARTICLE 8.


LEGAL DEFEASANCE AND COVENANT DEFEASANCE


Section 8.01           Option to Effect Legal Defeasance or Covenant Defeasance.
The Company may at any time, at the option of its Board of Directors evidenced
by a resolution set forth in an Officer’s Certificate, elect to have either
Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon compliance
with the conditions set forth below in this Article 8.


Section 8.02           Legal Defeasance and Discharge. Upon the Company’s
exercise under Section 8.01 hereof of the option applicable to this
Section 8.02, the Company and each of the Guarantors will, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes (including the Note Guarantees) on the date the conditions set forth below
are satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal
Defeasance means that the Company and the Guarantors will be deemed to have paid
and discharged the entire Indebtedness represented by the outstanding Notes
(including the Note Guarantees), which will thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2) below, and to have
satisfied all their other obligations under such Notes, the Note Guarantees and
this Indenture (and the Trustee, on demand of and at the expense of the Company,
shall execute proper instruments acknowledging the same), except for the
following provisions which will survive until otherwise terminated or discharged
hereunder:


(1)           the rights of Holders of outstanding Notes to receive payments in
respect of the principal of, premium on, if any, interest or Special Interest,
if any, on, such Notes when such payments are due from the trust referred to in
Section 8.04 hereof;


(2)           the Company’s obligations with respect to such Notes under Article
2 and Section 4.02 hereof;


(3)           the rights, powers, trusts, duties and immunities of the Trustee
hereunder, and the Company’s and the Guarantors’ obligations in connection
therewith; and


(4)           this Article 8.
 
 
-69-

--------------------------------------------------------------------------------

 
 
Subject to compliance with this Article 8, the Company may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.


Section 8.03          Covenant Defeasance. Upon the Company’s exercise under
Section 8.01 hereof of the option applicable to this Section 8.03, the Company
and each of the Guarantors will, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, be released from each of their obligations
under the covenants contained in Sections 4.07, 4.08, 4.09, 4.10, 4.11, 4.12,
4.13, 4.15, 4.16, 4.17, 4.18, 4.19 and 4.20 hereof and clause (4) of
Section 5.01 hereof with respect to the outstanding Notes on and after the date
the conditions set forth in Section 8.04 hereof are satisfied (hereinafter,
“Covenant Defeasance”), and the Notes will thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but will continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Notes will not be deemed outstanding
for accounting purposes). For this purpose, Covenant Defeasance means that, with
respect to the outstanding Notes and Note Guarantees, the Company and the
Guarantors may omit to comply with and will have no liability in respect of any
term, condition or limitation set forth in any such covenant, whether directly
or indirectly, by reason of any reference elsewhere herein to any such covenant
or by reason of any reference in any such covenant to any other provision herein
or in any other document and such omission to comply will not constitute a
Default or an Event of Default under Section 6.01 hereof, but, except as
specified above, the remainder of this Indenture and such Notes and Note
Guarantees will be unaffected thereby. In addition, upon the Company’s exercise
under Section 8.01 hereof of the option applicable to this Section 8.03, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof, Sections
6.01(3), (4), (5), (6), (7) and (8) hereof will not constitute Events of
Default.


Section 8.04          Conditions to Legal or Covenant Defeasance. In order to
exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:


(1)           the Company must irrevocably deposit with the Trustee, in trust,
for the benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, appraisal firm, or firm
of independent public accountants, to pay the principal of, premium on, if any,
interest and Special Interest, if any, on, the outstanding Notes on the stated
date for payment thereof or on the applicable redemption date, as the case may
be, and the Company must specify whether the Notes are being defeased to such
stated date for payment or to a particular redemption date;


(2)           in the case of an election under Section 8.02 hereof, the Company
must deliver to the Trustee an opinion of U.S. tax counsel reasonably acceptable
to the Trustee confirming that:


(A)     the Company has received from, or there has been published by, the U.S.
Internal Revenue Service a ruling; or


(B)     since the date of this Indenture, there has been a change in the
applicable U.S. federal income tax law,


in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;


(3)           in the case of an election under Section 8.03 hereof, the Company
must deliver to the Trustee an opinion of U.S. tax counsel reasonably acceptable
to the Trustee confirming that the Holders of the outstanding Notes will not
recognize income, gain or loss for U.S. federal income tax purposes as a result
of such Covenant Defeasance and will be subject to U.S. federal income tax on
the same amounts, in the same manner and at the same times as would have been
the case if such Covenant Defeasance had not occurred;
 
 
-70-

--------------------------------------------------------------------------------

 
 
(4)           no Default or Event of Default shall have occurred and be
continuing on the date of such deposit (other than a Default or Event of Default
resulting from the borrowing of funds to be applied to such deposit (and any
similar concurrent deposit relating to other Indebtedness), and the granting of
Liens to secure such borrowings);


(5)            such Legal Defeasance or Covenant Defeasance will not result in a
breach or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture, the Notes, the Note Guarantees and the
agreements governing any other Indebtedness being defeased, discharged or
replaced) to which the Company or any of the Guarantors is a party or by which
the Company or any of the Guarantors is bound;


(6)            the Company must deliver to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Company with the intent of
preferring the Holders of Notes over the other creditors of the Company with the
intent of defeating, hindering, delaying or defrauding any creditors of the
Company or others; and


(7)           the Company must deliver to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that all conditions precedent relating
to the Legal Defeasance or the Covenant Defeasance have been complied with.


Section 8.05          Deposited Money and Government Securities to be Held in
Trust; Other Miscellaneous Provisions. Subject to Section 8.06 hereof, all money
and non-callable Government Securities (including the proceeds thereof)
deposited with the Trustee (or other qualifying trustee, collectively for
purposes of this Section 8.05, the “Trustee”) pursuant to Section 8.04 hereof in
respect of the outstanding Notes will be held in trust and applied by the
Trustee, in accordance with the provisions of such Notes and this Indenture, to
the payment, either directly or through any Paying Agent (including the Company
acting as Paying Agent) as the Trustee may determine, to the Holders of such
Notes of all sums due and to become due thereon in respect of principal,
premium, if any, interest and Special Interest, if any, but such money need not
be segregated from other funds except to the extent required by law.


The Company will pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.


Notwithstanding anything in this Article 8 to the contrary, the Trustee will
deliver or pay to the Company from time to time upon the request of the Company
any money or non-callable Government Securities held by it as provided in
Section 8.04 hereof which, in the opinion of a nationally recognized investment
bank, appraisal firm or firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee (which may be the opinion
delivered under Section 8.04(1) hereof), are in excess of the amount thereof
that would then be required to be deposited to effect an equivalent Legal
Defeasance or Covenant Defeasance.


Section 8.06          Repayment to Company. Any money deposited with the Trustee
or any Paying Agent, or then held by the Company, in trust for the payment of
the principal of, premium on, if any, interest or Special Interest, if any, on
any Note and remaining unclaimed for two years after such principal, premium, if
any, interest or Special Interest, if any, has become due and payable shall be
paid to the Company on its request or (if then held by the Company) will be
discharged from such trust; and the Holder of such Note will thereafter be
permitted to look only to the Company for payment thereof, and all liability of
the Trustee or such Paying Agent with respect to such trust money, and all
liability of the Company as trustee thereof, will thereupon cease; provided,
however, that the Trustee or such Paying Agent, before being required to make
any such repayment, may at the expense of the Company cause to be published
once, in the New York Times and The Wall Street Journal (national edition),
notice that such money remains unclaimed and that, after a date specified
therein, which will not be less than 30 days from the date of such notification
or publication, any unclaimed balance of such money then remaining will be
repaid to the Company.
 
 
-71-

--------------------------------------------------------------------------------

 
 
Section 8.07           Reinstatement. If the Trustee or Paying Agent is unable
to apply any U.S. dollars or non-callable Government Securities in accordance
with Section 8.02 or 8.03 hereof, as the case may be, by reason of any order or
judgment of any court or governmental authority enjoining, restraining or
otherwise prohibiting such application, then the Company’s and the Guarantors’
obligations under this Indenture and the Notes and the Note Guarantees will be
revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Company makes any
payment of principal of, premium on, if any, interest or Special Interest, if
any, on, any Note following the reinstatement of its obligations, the Company
will be subrogated to the rights of the Holders of such Notes to receive such
payment from the money held by the Trustee or Paying Agent.


ARTICLE 9.


AMENDMENT, SUPPLEMENT AND WAIVER


Section 9.01           Without Consent of Holders of Notes. Notwithstanding
Section 9.02 of this Indenture, without the consent of any Holder of Notes, the
Company, the Guarantors and the Trustee may amend or supplement this Indenture,
the Notes or the Note Guarantees:


(1)           to cure any ambiguity, omission, defect or inconsistency;


(2)           to provide for the assumption of the Company’s or a Guarantor’s
obligations to the Holders of the Notes and Note Guarantees by a successor to
the Company or such Guarantor pursuant to Article 5 or Article 10 hereof;


(3)           to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not materially adversely
affect the legal rights hereunder of any Holder;


(4)           to comply with requirements of the SEC in order to effect or
maintain the qualification of this Indenture under the TIA;


(5)           to conform the text of this Indenture, the Notes, or Note
Guarantees to any provision of the “Description of the Notes” section of the
Company’s Offering Memorandum to the extent that such provision in that
“Description of the Notes” was intended to be a verbatim recitation of a
provision of this Indenture, the Notes, or the Note Guarantees, which intent may
be evidenced by an Officer’s Certificate to that effect;


(6)           to provide for the issuance of Additional Notes in accordance with
the limitations set forth in this Indenture as of the date hereof;


(7)           to allow any Guarantor to execute a supplemental indenture and/or
a Note Guarantee with respect to the Notes; or


(8)           to make any other change that does not adversely affect the rights
of any Holder of the Notes.


Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Section 7.02(b) hereof, the Trustee will join with the Company and the
Guarantors in the execution of any amended or supplemental indenture authorized
or permitted by the terms of this Indenture and to make any further appropriate
agreements and stipulations that may be therein contained, but the Trustee will
not be obligated to enter into such amended or supplemental indenture that
affects its own rights, duties or immunities under this Indenture or otherwise.
 
 
-72-

--------------------------------------------------------------------------------

 
 
Section 9.02           With Consent of Holders of Notes. Except as provided
below in this Section 9.02, the Company and the Trustee may amend or supplement
this Indenture (including, without limitation, Sections 3.09, 4.10 and 4.15
hereof) and the Notes and the Note Guarantees with the consent of the Holders of
at least a majority in aggregate principal amount of the then outstanding Notes
(including, without limitation, Additional Notes, if any) voting as a single
class (including, without limitation, consents obtained in connection with a
tender offer or exchange offer for, or purchase of, the Notes), and, subject to
Sections 6.04 and 6.07 hereof, any existing Default or Event of Default (other
than a Default or Event of Default in the payment of the principal of, premium
on, if any, interest or Special Interest, if any, on, the Notes, except a
payment default resulting from an acceleration that has been rescinded) or
compliance with any provision of this Indenture or the Notes or the Note
Guarantees may be waived with the consent of the Holders of a majority in
aggregate principal amount of the then outstanding Notes (including, without
limitation, Additional Notes, if any) voting as a single class (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, the Notes). Section 2.08 hereof shall
determine which Notes are considered to be “outstanding” for purposes of this
Section 9.02.


Upon the request of the Company accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02(b) hereof, the Trustee
will join with the Company and the Guarantors in the execution of such amended
or supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but will not be
obligated to, enter into such amended or supplemental indenture.


It is not necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.


After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company will mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Company with
any provision of this Indenture, the Notes or the Note Guarantees. However,
without the consent of each Holder affected, an amendment, supplement or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):


(1)           reduce the principal amount of Notes whose Holders must consent to
an amendment, supplement or waiver;


(2)           reduce the principal of or change the fixed maturity of any Note
or alter or waive any of the provisions with respect to the redemption of the
Notes (except as provided above with respect to Sections 3.09, 4.10 and 4.15
hereof);


(3)           reduce the rate of or change the time for payment of interest,
including default interest, on any Note;


(4)           waive a Default or Event of Default in the payment of principal
of, premium on, if any, or interest or Special Interest, if any, on, the Notes
(except a rescission of acceleration of the Notes by the Holders of at least a
majority in aggregate principal amount of the then outstanding Notes and a
waiver of the payment default that resulted from such acceleration);


(5)           make any Note payable in money other than that stated in the
Notes;


(6)           make any change in the provisions of this Indenture relating to
waivers of past Defaults or the rights of Holders of Notes to receive payments
of principal of, premium on, if any, interest or Special Interest, if any, on,
the Notes;
 
 
-73-

--------------------------------------------------------------------------------

 
 
(7)           waive a redemption payment with respect to any Note (other than a
payment required by Sections 3.09, 4.10 or 4.15 hereof);


(8)           release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture, except in accordance with the terms of this
Indenture; or


(9)           make any change in the preceding amendment and waiver provisions.


Section 9.03           Compliance with Trust Indenture Act. Every amendment or
supplement to this Indenture or the Notes will be set forth in an amended or
supplemental indenture that complies with the TIA as then in effect.


Section 9.04           Revocation and Effect of Consents. Until an amendment,
supplement or waiver becomes effective, a consent to it by a Holder of a Note is
a continuing consent by the Holder of a Note and every subsequent Holder of a
Note or portion of a Note that evidences the same debt as the consenting
Holder’s Note, even if notation of the consent is not made on any Note. However,
any such Holder of a Note or subsequent Holder of a Note may revoke the consent
as to its Note if the Trustee receives written notice of revocation before the
date the amendment, supplement or waiver becomes effective. An amendment,
supplement or waiver becomes effective in accordance with its terms and
thereafter binds every Holder.


Section 9.05           Notation on or Exchange of Notes. The Trustee may place
an appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated. The Company in exchange for all Notes may issue and
the Trustee shall, upon receipt of an Authentication Order, authenticate new
Notes that reflect the amendment, supplement or waiver.


Failure to make the appropriate notation or issue a new Note will not affect the
validity and effect of such amendment, supplement or waiver.


Section 9.06           Trustee to Sign Amendments, etc. The Trustee will sign
any amended or supplemental indenture authorized pursuant to this Article 9 if
the amendment or supplement does not adversely affect the rights, duties,
liabilities or immunities of the Trustee. The Company may not sign an amended or
supplemental indenture until the Board of Directors of the Company approves it.
In executing any amended or supplemental indenture, the Trustee shall receive
and (subject to Section 7.01 hereof) will be fully protected in relying upon, in
addition to the documents required by Section 13.04 hereof, an Officer’s
Certificate and an Opinion of Counsel stating that the execution of such amended
or supplemental indenture is authorized or permitted by this Indenture.


ARTICLE 10.


NOTE GUARANTEES


Section 10.01         Guarantee.


(a)           Subject to this Article 10, each of the Guarantors hereby, jointly
and severally, unconditionally guarantees to each Holder of a Note authenticated
and delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Company hereunder or thereunder, that:


(1)           the principal of, premium, if any, on, interest and Special
Interest, if any, on the Notes will be promptly paid in full when due, whether
at maturity, by acceleration, redemption or otherwise, and interest on the
overdue principal of, premium on, if any, interest and Special Interest, if any,
on, the Notes, if lawful, and all other obligations of the Company to the
Holders or the Trustee hereunder or thereunder will be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and


(2)           in case of any extension of time of payment or renewal of any
Notes or any of such other obligations, that same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
whether at Stated Maturity, by acceleration or otherwise.
 
 
-74-

--------------------------------------------------------------------------------

 
 
Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.


(b)           The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Company, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenant that this Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.


(c)           If any Holder or the Trustee is required by any court or otherwise
to return to the Company, the Guarantors or any custodian, trustee, liquidator
or other similar official acting in relation to either the Company or the
Guarantors, any amount paid by either to the Trustee or such Holder, this Note
Guarantee, to the extent theretofore discharged, will be reinstated in full
force and effect.


(d)           Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Guarantors for
the purpose of this Note Guarantee. The Guarantors will have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Holders under the Note Guarantee.


Section 10.02         Limitation on Guarantor Liability. Each Guarantor, and by
its acceptance of Notes, each Holder, hereby confirms that it is the intention
of all such parties that the Note Guarantee of such Guarantor not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or state law to the extent applicable to any Note Guarantee. To
effectuate the foregoing intention, the Trustee, the Holders and the Guarantors
hereby irrevocably agree that the obligations of such Guarantor will be limited
to the maximum amount that will, after giving effect to such maximum amount and
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Article 10, result in the obligations of such Guarantor under its Note Guarantee
not constituting a fraudulent transfer or conveyance.


Section 10.03         Execution and Delivery of Note Guarantee. To evidence its
Note Guarantee set forth in Section 10.01 hereof, each Guarantor hereby agrees
that a notation of such Note Guarantee substantially in the form attached as
Exhibit E hereto will be endorsed by an Officer of such Guarantor on each Note
authenticated and delivered by the Trustee and that this Indenture will be
executed on behalf of such Guarantor by one of its Officers.


Each Guarantor hereby agrees that its Note Guarantee set forth in Section 10.01
hereof will remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Note Guarantee.


If an Officer whose signature is on this Indenture or on the Note Guarantee no
longer holds that office at the time the Trustee authenticates the Note on which
a Note Guarantee is endorsed, the Note Guarantee will be valid nevertheless.


The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantee set forth in this
Indenture on behalf of the Guarantors.
 
 
-75-

--------------------------------------------------------------------------------

 


In the event that any of the Company’s Restricted Subsidiaries that is not a
Guarantor becomes a borrower or guarantor under the Senior Credit Facility or
Guarantees any other Indebtedness of the Company, which other Indebtedness
exceeds $10.0 million in aggregate principal amount, the Company will cause such
Restricted Subsidiary to Guarantee the Notes on a senior unsecured basis
pursuant to the provisions of Section 4.18 hereof and this Article 10, to the
extent applicable.


Section 10.04        Guarantors May Consolidate, etc. , on Certain Terms. Except
as otherwise provided in Section 10.05 hereof, a Guarantor may not sell or
otherwise dispose of all or substantially all of its assets to, or consolidate
with or merge with or into (whether or not such Guarantor is the surviving
Person) another Person, other than the Company or another Guarantor, unless:


(1)           immediately after giving effect to such transaction, no Default or
Event of Default exists; and


(2)           either:


(A)           subject to Section 10.05 hereof, the Person acquiring the property
in any such sale or disposition or the Person formed by or surviving any such
consolidation or merger unconditionally assumes all the obligations of that
Guarantor under its Note Guarantee, this Indenture and the Registration Rights
Agreement on the terms set forth herein or therein, pursuant to a supplemental
indenture satisfactory to the Trustee; or


(B)           the Net Proceeds of such asset sale or other disposition,
consolidation or merger are applied in accordance with the applicable provisions
of this Indenture, including without limitation, Section 4.10 hereof.


In case of any such consolidation, merger, sale or conveyance and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by the Guarantor,
such successor Person will succeed to and be substituted for the Guarantor with
the same effect as if it had been named herein as a Guarantor. Such successor
Person thereupon may cause to be signed any or all of the Note Guarantees to be
endorsed upon all of the Notes issuable hereunder which theretofore shall not
have been signed by the Company and delivered to the Trustee. All the Note
Guarantees so issued will in all respects have the same legal rank and benefit
under this Indenture as the Note Guarantees theretofore and thereafter issued in
accordance with the terms of this Indenture as though all of such Note
Guarantees had been issued at the date of the execution hereof.


Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses 2(A)
and (B) above, nothing contained in this Indenture or in any of the Notes will
prevent any consolidation or merger of a Guarantor with or into the Company or
another Guarantor, or will prevent any sale or conveyance of the property of a
Guarantor as an entirety or substantially as an entirety to the Company or
another Guarantor.


Section 10.05         Releases.


(a)           The Note Guarantee of a Guarantor will be released:


(1)           in connection with any sale or other disposition of all or
substantially all of the assets of that Guarantor, by way of merger,
consolidation or otherwise, to a Person that is not (either before or after
giving effect to such transaction) the Company or a Restricted Subsidiary of the
Company, if the sale or other disposition does not violate Section 4.10 hereof;


(2)           in connection with any sale or other disposition of Capital Stock
of that Guarantor to a Person that is not (either before or after giving effect
to such transaction) the Company or a Restricted Subsidiary of the Company, if
the sale or other disposition does not violate Section 4.10 hereof and the
Guarantor ceases to be a Restricted Subsidiary of the Company as a result of the
sale or other disposition;
 
 
-76-

--------------------------------------------------------------------------------

 
 
(3)           if the Company designates any Restricted Subsidiary that is a
Guarantor to be an Unrestricted Subsidiary in accordance with the applicable
provisions of this Indenture;


(4)           if the Guarantor ceases to be a borrower or guarantor under all
Credit Facilities and is released or discharged from all obligations thereunder
and such Guarantor is released or discharged from its Guarantee of any other
Indebtedness of the Company in excess of $10.0 million in aggregate principal
amount, including the Guarantee that resulted in the obligation of such
Guarantor to Guarantee the Notes; provided that if such Person has incurred any
Indebtedness in reliance on its status as a Guarantor under Section 4.09 hereof
such Guarantor’s obligations under such Indebtedness, as the case may be, so
incurred are satisfied in full and discharged or are otherwise permitted to be
Incurred by a Restricted Subsidiary (other than a Guarantor) under Section 4.09
hereof; or


(5)           upon Legal Defeasance or Covenant Defeasance in accordance with
Article 8 hereof or satisfaction and discharge of this Indenture in accordance
with Article 11 hereof.


(b)           Any Guarantor not released from its obligations under its Note
Guarantee as provided in this Section 10.05 will remain liable for the full
amount of principal of, premium on, if any, interest and Special Interest, if
any, on, the Notes and for the other obligations of any Guarantor under this
Indenture as provided in this Article 10.


ARTICLE 11.


SATISFACTION AND DISCHARGE


Section 11.01         Satisfaction and Discharge. This Indenture will be
discharged and will cease to be of further effect as to all Notes issued
hereunder, when:


(1)           either:


(A)           all Notes that have been authenticated, except lost, stolen or
destroyed Notes that have been replaced or paid and Notes for whose payment
money has been deposited in trust and thereafter repaid to the Company, have
been delivered to the Trustee for cancellation; or


(B)           all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the mailing of a notice of
redemption or otherwise or will become due and payable within one year and the
Company or any Guarantor has irrevocably deposited or caused to be deposited
with the Trustee as trust funds in trust solely for the benefit of the Holders,
cash in U.S. dollars, non-callable Government Securities, or a combination
thereof, in amounts as will be sufficient, without consideration of any
reinvestment of interest, to pay and discharge the entire Indebtedness on the
Notes not delivered to the Trustee for cancellation for principal of, premium
on, if any, interest and Special Interest, if any, on, the Notes to the date of
maturity or redemption;


(2)           in respect of subclause (B) of clause (1) of this Section 11.01,
no Default or Event of Default has occurred and is continuing on the date of the
deposit (other than a Default or Event of Default resulting from the borrowing
of funds to be applied to such deposit and any similar deposit relating to other
Indebtedness and, in each case, the granting of Liens to secure such borrowings)
and the deposit will not result in a breach or violation of, or constitute a
default under, any other instrument to which the Company or any Guarantor is a
party or by which the Company or any Guarantor is bound (other than with respect
to the borrowing of funds to be applied concurrently to make the deposit
required to effect such satisfaction and discharge and any similar concurrent
deposit relating to other Indebtedness, and in each case the granting of Liens
to secure such borrowings);


(3)           the Company or any Guarantor has paid or caused to be paid all
other sums payable by it under this Indenture; and
 
 
-77-

--------------------------------------------------------------------------------

 
 
(4)           the Company has delivered irrevocable instructions to the Trustee
under this Indenture to apply the deposited money toward the payment of the
Notes at maturity or on the redemption date, as the case may be.


In addition, the Company must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.


Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (b) of clause (1) of this
Section 11.01, the provisions of Sections 11.02 and 8.06 hereof will survive. In
addition, nothing in this Section 11.01 will be deemed to discharge those
provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.


Section 11.02         Application of Trust Money. Subject to the provisions of
Section 8.06 hereof, all money deposited with the Trustee pursuant to
Section 11.01 hereof shall be held in trust and applied by it, in accordance
with the provisions of the Notes and this Indenture, to the payment, either
directly or through any Paying Agent (including the Company acting as its own
Paying Agent) as the Trustee may determine, to the Persons entitled thereto, of
the principal, premium, if any, interest and Special Interest, if any, for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.


If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 11.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Company’s and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 11.01 hereof; provided that if the Company has made any payment of
principal of, premium on, if any, interest or Special Interest, if any, on, any
Notes because of the reinstatement of its obligations, the Company shall be
subrogated to the rights of the Holders of such Notes to receive such payment
from the money or Government Securities held by the Trustee or Paying Agent.


ARTICLE 12.


ESCROW OF PROCEEDS; SPECIAL MANDATORY REDEMPTION


Section 12.01         Escrow of Proceeds. On the Issue Date, and on or about the
time of the issuance of the Notes, the Initial Purchasers, at the direction of
the Company, shall, pursuant to the Escrow Agreement, deposit into a segregated
escrow account (the “Escrow Account”) the gross proceeds of the offering of the
Notes (collectively with the Escrow Account and any other property from time to
time held in the Escrow Account, the “Escrowed Property”). The Company shall
grant the Trustee, for the benefit of Holders of the Notes, a first-priority
security interest in the Escrow Account in accordance with the terms of the
Escrow Agreement.


Section 12.02         Special Mandatory Redemption. If (i) the Escrow Agent and
the Trustee shall not have received an Officer’s Certificate certifying that,
pursuant to the Escrow Agreement, the release conditions therein have been
satisfied (such Officer’s Certificate, a “Release Request”), on or prior to the
Escrow End Date or (ii) the Company shall have notified the Escrow Agent and the
Trustee that the Company will not pursue the consummation of the Aurizon
Transaction (the date on which the earlier of (i) or (ii) occurs, the “Escrow
Termination Date”), then (A) the Escrow Agent shall, pursuant to the terms of
the Escrow Agreement and without the requirement of notice or action by the
Company, the Trustee or any other Person, promptly release the Escrowed Property
(including investment earnings) to the Trustee for application as payment to the
Holders of the Special Mandatory Redemption Amount, (B) the Company shall
deposit with the Trustee cash in United States dollars sufficient, when taken
together with such released Escrowed Property to pay the Special Mandatory
Redemption Amount in accordance with Section 3.05, (C) on the fifth (5th)
Business Day following the Escrow Termination Date (the “Escrow Redemption
Date”), the Company shall redeem the Notes at the Special Mandatory Redemption
Amount (such redemption, a “Special Mandatory Redemption”) and (D) the Trustee
will pay to the Company any Escrowed Property (or investment earnings) remaining
after redemption of the Notes and payment of any unpaid expenses of the Trustee
and the Escrow Agent payable in accordance with this Indenture or the Escrow
Agreement.
 
 
-78-

--------------------------------------------------------------------------------

 
 
Section 12.03         Release of Escrowed Property. Upon receipt by the Escrow
Agent and the Trustee of a Release Request, the Escrowed Property will be
released in accordance with the terms of the Escrow Agreement.


ARTICLE 13.


MISCELLANEOUS


Section 13.01         Trust Indenture Act Controls. If any provision of this
Indenture limits, qualifies or conflicts with the duties imposed by TIA §318(c),
the imposed duties will control.


Section 13.02         Notices. Any notice or communication by the Company, any
Guarantor or the Trustee to the others is duly given if in writing and delivered
in Person or by first class mail (registered or certified, return receipt
requested), facsimile transmission or any electronic means Trustee and the
Company agree to accept, overnight air courier guaranteeing next day delivery,
to the others’ address:


If to the Company and/or any Guarantor:


 
Hecla Mining Company

 
6500 N. Mineral Drive, Suite 200

 
Coeur d’Alene, Idaho

Facsimile: (208) 209-1278
 
Attention: David Sienko, Esq.



With a copy to:


 
K&L Gates LLP

70 West Madison Street, Suite 3100
Chicago, IL 60602
Facsimile: (312) 827-8047
Attention: Donald Bingle, Esq.
Attention: J. Craig Walker, Esq.


And to:


Sheppard Mullin Richter & Hampton LLP
70 West Madison Street, Suite 4800
Chicago, IL 60602
Facsimile: (312) 499-6301
Attention: Kenneth A. Peterson, Jr., Esq.


 If to the Trustee:


 
The Bank of New York Mellon Trust Company, N.A.

 
400 South Hope Street, Suite 400

Los Angeles, California, 90071
Facsimile No.: (213) 630-6298
Attention: Corporate Unit


The Company, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.


All notices and communications (other than those sent to Holders) will be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
five Business Days after being deposited in the mail, postage prepaid, if
mailed; when receipt acknowledged, if transmitted by facsimile or other
electronic means; and the next Business Day after timely delivery to the
courier, if sent by overnight air courier guaranteeing next day delivery.
 
 
-79-

--------------------------------------------------------------------------------

 
 
Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication will also be so mailed to any Person
described in TIA §313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it will not affect its
sufficiency with respect to other Holders.


If a notice or communication is mailed or otherwise delivered in the manner
provided above within the time prescribed, it is duly given, whether or not the
addressee receives it.


If the Company mails a notice or communication to Holders, it will mail a copy
to the Trustee and each Agent at the same time.


The Trustee agrees to accept and act upon instructions or directions pursuant to
this Indenture sent by unsecured e-mail, pdf, facsimile transmission or other
similar unsecured electronic methods, provided, however, that the Trustee shall
have received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If the Company
elects to give the Trustee e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Trustee in its discretion elects to act
upon such instructions, the Trustee’s understanding of such instructions shall
be deemed controlling. The Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Trustee’s reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The Company agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.


Section 13.03         Communication by Holders of Notes with Other Holders of
Notes. Holders may communicate pursuant to TIA §312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Company, the
Guarantors, the Trustee, the Registrar and any other Person shall have the
protection of TIA §312(c).


Section 13.04         Certificate and Opinion as to Conditions Precedent. Upon
any request or application by the Company to the Trustee to take any action
under this Indenture, the Company shall furnish to the Trustee:


(1)           an Officer’s Certificate in form and substance reasonably
satisfactory to the Trustee (which must include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of the signers, all
conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been satisfied; and


(2)           an Opinion of Counsel in form and substance reasonably
satisfactory to the Trustee (which must include the statements set forth in
Section 13.05 hereof) stating that, in the opinion of such counsel, all such
conditions precedent and covenants have been satisfied.


Statements Required in Certificate or Opinion. Each certificate or opinion with
respect to compliance with a condition or covenant provided for in this
Indenture (other than a certificate provided pursuant to TIA §314(a)(4)) must
comply with the provisions of TIA §314(e) and must include:


(1)           a statement that the Person making such certificate or opinion has
read such covenant or condition;


(2)           a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;


(3)           a statement that, in the opinion of such Person, he or she has
made such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and
 
 
-80-

--------------------------------------------------------------------------------

 
 
(4)           a statement as to whether or not, in the opinion of such Person,
such condition or covenant has been satisfied.


Section 13.06         Rules by Trustee and Agents. The Trustee may make
reasonable rules for action by or at a meeting of Holders. The Registrar or
Paying Agent may make reasonable rules and set reasonable requirements for its
functions.


Section 13.07         No Personal Liability of Directors, Officers, Employees
and Stockholders. No director, officer, employee, incorporator or stockholder of
the Company or any Guarantor, as such, will have any liability for any
obligations of the Company or the Guarantors under the Notes, this Indenture,
the Note Guarantees or for any claim based on, in respect of, or by reason of,
such obligations or their creation. Each Holder of Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.


Section 13.08         Governing Law. THE INTERNAL LAW OF THE STATE OF NEW YORK
WILL GOVERN AND BE USED TO CONSTRUE THIS INDENTURE, THE NOTES AND THE NOTE
GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO
THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE
REQUIRED THEREBY.


Section 13.09         No Adverse Interpretation of Other Agreements. This
Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.


Section 13.10         Successors. All agreements of the Company in this
Indenture and the Notes will bind its successors. All agreements of the Trustee
in this Indenture will bind its successors. All agreements of each Guarantor in
this Indenture will bind its successors, except as otherwise provided in
Section 10.05 hereof.


Section 13.11         Severability. In case any provision in this Indenture or
in the Notes is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.


Section 13.12         Counterpart Originals. The parties may sign any number of
copies of this Indenture. Each signed copy will be an original, but all of them
together represent the same agreement.


Section 13.13         Table of Contents, Headings, etc. The Table of Contents,
Cross-Reference Table and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and will in no way modify or restrict any of
the terms or provisions hereof.


Section 13.14         Waiver of Jury Trial. EACH OF THE COMPANY, EACH GUARANTOR
AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTION
CONTEMPLATED HEREBY.


Section 13.15         Force Majeure. In no event shall the Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work
stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Trustee shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.


[Signatures on following pages]
 
 
-81-

--------------------------------------------------------------------------------

 
 
SIGNATURES


Dated as of April 12, 2013

 
HECLA MINING COMPANY
             
By:
     
Name:
   
Title:

 
 

 
HECLA LIMITED
             
By:
     
Name:
   
Title:


 

 
HECLA ADMIRALTY COMPANY
             
By:
     
Name:
   
Title:


 

 
HECLA SILVER VALLEY, INC.
             
By:
     
Name:
   
Title:


 

 
HECLA MC SUBSIDIARY, LLC 
             
By:
     
Name:
   
Title:


 

 
RHL HOLDINGS, INC. 
             
By:
     
Name:
   
Title:


[SIGNATURE PAGE TO INDENTURE]
 
 
 

--------------------------------------------------------------------------------

 
 

 
RIO GRANDE SILVER, INC.
             
By:
     
Name:
   
Title:


 

 
SILVER HUNTER MINING COMPANY
             
By:
     
Name:
   
Title:


 

 
HECLA ALASKA LLC
             
By:
     
Name:
   
Title:


 

 
HECLA GREENS CREEK MINING COMPANY
             
By:
     
Name:
   
Title:

 
 

 
HECLA JUNEAU MINING COMPANY
             
By:
     
Name:
   
Title:


 

 
BURKE TRADING INC. 
             
By:
     
Name:
   
Title:

 
 
[SIGNATURE PAGE TO INDENTURE]
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
             
By:
     
Name: Lawrence M. Kusch
   
Title: Vice President

 
 
[SIGNATURE PAGE TO INDENTURE]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]


[Face of Note]


CUSIP/CINS                     


6.875% Senior Notes due 2021


No. _____     $______


HECLA MINING COMPANY


promises to pay to       or registered assigns, the principal sum of
_                    on May 1, 2021.


Interest Payment Dates: May 1and November 1


Record Dates: April 15 and October 15


Dated:                     


 

 
HECLA MINING COMPANY
             
By:
     
Name:
   
Title:



 
 
This is one of the Notes referred to
in the within-mentioned Indenture:


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee
 
 
By:
     
Authorized Signatory
 

 
 

Dated:      

 
 
A-1

--------------------------------------------------------------------------------

 
 
[Back of Note]
6.875% Senior Notes due 2021


Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.


(1)           INTEREST. Hecla Mining Company, a Delaware corporation (the
“Company”), promises to pay or cause to be paid interest on the principal amount
of this Note at 6.875% per annum from             ,          until maturity and
shall pay the Special Interest, if any, payable pursuant to the Registration
Rights Agreement referred to below. The Company will pay interest and Special
Interest, if any, semi-annually in arrears on May 1 and November 1 of each year,
or if any such day is not a Business Day, on the next succeeding Business Day
(each, an “Interest Payment Date”). Interest on the Notes will accrue from the
most recent date to which interest has been paid or, if no interest has been
paid, from the date of issuance; provided that, if this Note is authenticated
between a record date referred to on the face hereof and the next succeeding
Interest Payment Date, interest shall accrue from such next succeeding Interest
Payment Date; provided further that the first Interest Payment Date shall be
                 . The Company will pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue principal at a
rate that is 1% higher than the then applicable interest rate on the Notes to
the extent lawful; it will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest and
Special Interest, if any (without regard to any applicable grace period), at the
same rate to the extent lawful.


Interest will be computed on the basis of a 360-day year comprised of twelve
30-day months.


(2)           METHOD OF PAYMENT. The Company will pay interest on the Notes
(except defaulted interest) and Special Interest, if any, to the Persons who are
registered Holders of Notes at the close of business on the April 15 or October
15 next preceding the Interest Payment Date, even if such Notes are canceled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest.
The Notes will be payable as to principal, premium, if any, interest and Special
Interest, if any, at the office or agency of the Paying Agent and Registrar, or,
at the option of the Company, payment of interest and Special Interest, if any,
may be made by check mailed to the Holders at their addresses set forth in the
register of Holders; provided that payment by wire transfer of immediately
available funds will be required with respect to principal of, premium on, if
any, interest and Special Interest, if any, on, all Global Notes and all other
Notes the Holders of which will have provided wire transfer instructions to the
Company or the Paying Agent. Such payment will be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.


(3)           PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Mellon
Trust Company, N.A., the Trustee under the Indenture, will act as Paying Agent
and Registrar. The Company may change the Paying Agent or Registrar without
prior notice to the Holders of the Notes. The Company or any of its Subsidiaries
may act as Paying Agent or Registrar.


(4)           INDENTURE. The Company issued the Notes under an Indenture dated
as of April 12, 2013 (the “Indenture”) among the Company, the Guarantors and the
Trustee. The terms of the Notes include those stated in the Indenture and those
made part of the Indenture by reference to the TIA. The Notes are subject to all
such terms, and Holders are referred to the Indenture and the TIA for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling. The Notes are unsecured obligations of the Company.
The Indenture does not limit the aggregate principal amount of Notes that may be
issued thereunder.


(5)           OPTIONAL REDEMPTION.


(a)           At any time prior to May 1, 2016, the Company may on any one or
more occasions redeem up to 35% of the original aggregate principal amount of
Notes issued under the Indenture (calculated after giving effect to any issuance
of Additional Notes), upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 106.875% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest and Special Interest, if any, to but
excluding the date of redemption (subject to the rights of Holders of Notes so
called for redemption on or after a record date for the payment of interest to
receive interest on the relevant Interest Payment Date as provided in the
Indenture), with an amount of cash no greater than the cash proceeds (net of
underwriting discounts and commissions) of all Equity Offerings by the Company
since the Issue Date; provided that:
 
 
 
A-2

--------------------------------------------------------------------------------

 


(i)           at least 65% (calculated after giving effect to any issuance of
Additional Notes) of the original aggregate principal amount of Notes issued
under the Indenture (excluding Notes held by the Company and its Subsidiaries)
remains outstanding immediately after the occurrence of such redemption; and


(ii)           the redemption occurs within 120 days of the date of the closing
of such Equity Offering.


(b)           At any time prior to May 1, 2016, the Company may on any one or
more occasions redeem all or a part of the Notes, upon not less than 30 nor more
than 60 days’ notice, at a redemption price equal to 100% of the principal
amount of the Notes redeemed, plus the Applicable Premium (if any) as of, and
accrued and unpaid interest and Special Interest, if any, to but excluding the
date of redemption, subject to the rights of Holders of Notes so called for
redemption on or after a record date for the payment of interest to receive
interest due on the relevant Interest Payment Date as provided in the Indenture.


(c)           Except pursuant to the preceding paragraphs, the Notes will not be
redeemable at the Company’s option prior to May 1, 2016.


(d)           On or after May 1, 2016, the Company may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at the redemption prices (expressed as percentages of principal
amount) set forth below, plus accrued and unpaid interest and Special Interest,
if any, on the Notes redeemed, to but excluding the applicable date of
redemption, if redeemed during the twelve-month period beginning on May 1 of the
years indicated below, subject to the rights of Holders of Notes so called for
redemption on or after a record date for the payment of interest to receive
interest on the relevant Interest Payment Date as provided in the Indenture:


Year
 
Percentage
 
2016
    105.156 %
2017
    103.438 %
2018
    101.719 %
2019 and thereafter
    100.000 %

 
Unless the Company defaults in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.


(6)           MANDATORY REDEMPTION.


(a)           Except as set forth in the Indenture and this Note, the Company is
not required to make mandatory redemption or sinking fund payments with respect
to the Notes.
 
(b)           (i)            On the Issue Date, and on or about the time of the
issuance of the Notes, the Initial Purchasers, at the direction of the Company,
shall, pursuant to the Escrow Agreement, deposit into a segregated escrow
account (the “Escrow Account”) the gross proceeds of the offering of the Notes
(collectively with the Escrow Account and any other property from time to time
held in the Escrow Account, the “Escrowed Property”). The Company shall grant
the Trustee, for the benefit of Holders of the Notes, a first-priority security
interest in the Escrow Account in accordance with the terms of the Escrow
Agreement.
 
(ii)           If (x) the Escrow Agent and the Trustee shall not have received
an Officer’s Certificate certifying that, pursuant to the Escrow Agreement, the
release conditions therein have been satisfied (such Officer’s Certificate, a
“Release Request”), on or prior to the Escrow End Date or (y) the Company shall
have notified the Escrow Agent and the Trustee that the Company will not pursue
the consummation of the Aurizon Transaction (the date on which the earlier of
(x) or (y) occurs, the “Escrow Termination Date”), then (A) the Escrow Agent
shall, pursuant to the terms of the Escrow Agreement and without the requirement
of notice or action by the Company, the Trustee or any other Person, promptly
release the Escrowed Property (including investment earnings) to the Trustee for
application as payment to the Holders of the Special Mandatory Redemption
Amount, (B) the Company shall deposit with the Trustee cash in United States
dollars sufficient, when taken together with such released Escrowed Property to
pay the Special Mandatory Redemption Amount in accordance with Sections 3.05 and
12.2 of the Indenture, (C) on the fifth (5th) Business Day following the Escrow
Termination Date (the “Escrow Redemption Date”), the Company shall redeem the
Notes at the Special Mandatory Redemption Amount (such redemption, a “Special
Mandatory Redemption”) and (D) the Trustee will pay to the Company any Escrowed
Property (or investment earnings) remaining after redemption of the Notes and
payment of any unpaid expenses of the Trustee and the Escrow Agent payable in
accordance with the Indenture or the Escrow Agreement.
 
 
A-3

--------------------------------------------------------------------------------

 
 
(iii)          Upon receipt by the Escrow Agent and the Trustee of a Release
Request, the Escrowed Property will be released in accordance with the terms of
the Escrow Agreement.


(7)           REPURCHASE AT THE OPTION OF HOLDER.


(a)           Upon the occurrence of a Change of Control, the Company will be
required to make an offer (a “Change of Control Offer”) to each Holder to
repurchase all or any part (equal to $2,000 or an integral multiple of $1,000 in
excess thereof) of that Holder’s Notes at a purchase price in cash equal to 101%
of the aggregate principal amount of Notes repurchased, plus accrued and unpaid
interest and Special Interest, if any, on the Notes repurchased to the date of
purchase, subject to the rights of Holders of Notes on the relevant record date
to receive interest due on the relevant interest payment date (the “Change of
Control Payment”). Within 30 days following any Change of Control, the Company
will mail a notice to each Holder setting forth the procedures governing the
Change of Control Offer as required by the Indenture.


(b)           If the Company or a Restricted Subsidiary of the Company
consummates any Asset Sales, within five Business Days of each date on which the
aggregate amount of Excess Proceeds exceeds $50.0 million, the Company will make
an Asset Sale Offer to all Holders of Notes and all holders of other
Indebtedness that is (i) pari passu with the Notes and (ii) contemporaneously
require the purchase, prepayment or redemption of such Indebtedness with the
proceeds of sales of assets, in accordance with the Indenture to purchase,
prepay or redeem the maximum principal amount of Notes and such other pari passu
Indebtedness (plus all accrued interest on the Indebtedness and the amount of
all fees and expenses, including premiums, incurred in connection therewith)
that may be purchased, prepaid or redeemed out of the Excess Proceeds. The
Excess Proceeds shall be allocated between the Notes and the other pari passu
Indebtedness referred to above on a pro rata basis based on the aggregate amount
of such Indebtedness then outstanding. The offer price with respect to the Notes
in any Asset Sale Offer will be equal to 100% of the principal amount, plus
accrued and unpaid interest and Special Interest, if any, to the date of
purchase, prepayment or redemption, subject to the rights of Holders of Notes on
the relevant record date to receive interest due on the relevant interest
payment date, and will be payable in cash. If any Excess Proceeds remain after
consummation of an Asset Sale Offer and the contemporaneous offer with respect
to any other pari passu Indebtedness contemplated above, the Company may use
those Excess Proceeds for any purpose not otherwise prohibited by the Indenture.
If the aggregate principal amount of Notes tendered in such Asset Sale Offer
exceeds the amount of Excess Proceeds allocable to the Notes, the Trustee will
select the Notes to be purchased on a pro rata basis (or, in the case of Notes
issued in global form, in accordance with the applicable procedures of DTC). The
remainder of the Excess Proceeds allocable to the other pari passu Indebtedness
will be repurchased in a similar manner. Upon completion of each Asset Sale
Offer, the amount of Excess Proceeds will be reset at zero. Holders of Notes
that are the subject of an offer to purchase will receive an Asset Sale Offer
from the Company prior to any related purchase date and may elect to have such
Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” attached to the Notes.


(8)           NOTICE OF REDEMPTION. At least 30 days but not more than 60 days
before a redemption date (or at least five (5) Business Days in the case of a
Special Mandatory Redemption pursuant to Section (6) of this Note and Article 12
of the Indenture), the Company will mail or cause to be mailed, by first class
mail (or, in the case of Notes issued in global form, electronic transmission),
a notice of redemption to each Holder whose Notes are to be redeemed at its
registered address, except that redemption notices may be mailed (or
electronically transmitted to DTC) more than 60 days prior to a redemption date
if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of the Indenture pursuant to Articles 8 or 11
thereof. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; except that if all of the Notes of
a Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased.
 
 
A-4

--------------------------------------------------------------------------------

 
 
(9)           DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered
form in denominations of $2,000 and integral multiples of $1,000 in excess
thereof. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Company may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Company need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Company
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the next succeeding Interest Payment Date.


(10)         PERSONS DEEMED OWNERS. The registered Holder of a Note may be
treated as the owner of it for all purposes. Only registered Holders have rights
under the Indenture.


(11)         AMENDMENT, SUPPLEMENT AND WAIVER. Subject to certain exceptions,
the Indenture, the Notes or the Note Guarantees may be amended or supplemented
with the consent of the Holders of at least a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class, and any existing Default or Event of Default or compliance
with any provision of the Indenture or the Notes or the Note Guarantees may be
waived with the consent of the Holders of a majority in aggregate principal
amount of the then outstanding Notes including Additional Notes, if any, voting
as a single class. Without the consent of any Holder of Notes, the Indenture,
the Notes or the Note Guarantees may be amended or supplemented to cure any
ambiguity, omission, defect or inconsistency, to provide for the assumption of
the Company’s or a Guarantor’s obligations to Holders of the Notes and Note
Guarantees by a successor to the Company or such Guarantor pursuant to the
Indenture, to make any change that would provide any additional rights or
benefits to the Holders of the Notes or that does not materially adversely
affect the legal rights under the Indenture of any Holder, to comply with the
requirements of the SEC in order to effect or maintain the qualification of the
Indenture under the TIA, to conform the text of the Indenture, the Notes, or the
Note Guarantees to any provision of the “Description of the Notes” section of
the Company’s Offering Memorandum, to the extent that such provision in that
“Description of the Notes” was intended to be a verbatim recitation of a
provision of the Indenture, the Notes, or the Note Guarantees, which intent may
be evidenced by an Officer’s Certificate to that effect, to provide for the
issuance of Additional Notes in accordance with the limitations set forth in the
Indenture, to allow any Guarantor to execute a supplemental indenture to the
Indenture and/or a Note Guarantee with respect to the Notes, or to make any
other change that does not adversely affect the rights of any Holder of the
Notes..


(12)         DEFAULTS AND REMEDIES. Events of Default include: (i) default for
30 consecutive days in the payment when due of interest and Special Interest, if
any, on, the Notes; (ii) default in the payment when due (at maturity, upon
redemption or otherwise) of the principal of, or premium on, if any, the Notes,
(iii) failure by the Company or any of its Restricted Subsidiaries to comply
with the provisions of Section 5.01 of the Indenture; (iv) failure by the
Company or any of its Restricted Subsidiaries for 30 days after notice to the
Company by the Trustee or the Holders of at least 25% in aggregate principal
amount of the Notes then outstanding voting as a single class to comply with the
provisions of Sections 4.07, 4.09, 4.10 or 4.15 of the Indenture; (v) failure by
the Company or any of its Restricted Subsidiaries for 60 days after notice to
the Company by the Trustee or the Holders of at least 25% in aggregate principal
amount of the Notes then outstanding voting as a single class to comply with any
of the other agreements in the Indenture; (vi) default under certain other
agreements relating to Indebtedness of the Company which default is a Payment
Default or results in the acceleration of such Indebtedness prior to its express
maturity; (vii) failure by the Company or any Significant Subsidiary or any
group of its Restricted Subsidiaries that, taken together (as of the date of the
latest audited consolidated financial statements of the Company and its
Restricted Subsidiaries), would constitute a Significant Subsidiary, to pay
final non-appealable judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $50.0 million (net of any amounts covered
by insurance policies issued by a reputable and creditworthy insurance company
that is not contesting liability for such amounts) , which final non-appealable
judgments are not paid, discharged or stayed, for a period of 60 days after such
judgment becomes final, and in the event such judgment is covered in full by
insurance, an enforcement proceeding has been commenced by any creditor upon
such judgment or decree which is not promptly stayed; (viii) except as permitted
by the Indenture, any Note Guarantee of a Significant Subsidiary or any group of
Guarantors that, taken together (as of the date of the latest audited
consolidated financial statements of the Company and its Restricted
Subsidiaries), would constitute a Significant Subsidiary, is held in any final,
non-appealable judicial proceeding to be unenforceable or invalid or ceases for
any reason to be in full force and effect, or any Guarantor that is a
Significant Subsidiary or any group of Guarantors that, taken together (as of
the date of the latest audited consolidated financial statements of the Company
and its Restricted Subsidiaries), would constitute a Significant Subsidiary, or
any Person acting on behalf of any such Guarantor, denies or disaffirms its
obligations under its Note Guarantee; and (ix) certain events of bankruptcy or
insolvency with respect to the Company or any of its Restricted Subsidiaries
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary. In the
case of an Event of Default arising from certain events of bankruptcy or
insolvency with respect to the Company, any Restricted Subsidiary of the Company
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary, all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately.
Holders may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in aggregate
principal amount of the then outstanding Notes may direct the time, method and
place of conducting any proceeding for exercising any remedy available to the
Trustee or exercising any trust or power conferred on it. The Trustee may
withhold from Holders of the Notes notice of any continuing Default or Event of
Default (except a Default or Event of Default relating to the payment of
principal, premium, if any, interest or Special Interest, if any,) if it
determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the then outstanding Notes by written
notice to the Trustee may, on behalf of all of the Holders of all the Notes,
rescind an acceleration or waive an existing Default or Event of Default and its
respective consequences under the Indenture except a continuing Default or Event
of Default in the payment of principal of, premium on, if any, interest or
Special Interest, if any, on the Notes (including in connection with an offer to
purchase). The Company is required to deliver to the Trustee annually a
statement regarding compliance with the Indenture, and the Company is required,
upon becoming aware of any Default or Event of Default, to deliver to the
Trustee a statement specifying such Default or Event of Default.
 
 
A-5

--------------------------------------------------------------------------------

 
 
(13)         TRUSTEE DEALINGS WITH COMPANY. The Trustee, in its individual or
any other capacity, may make loans to, accept deposits from, and perform
services for the Company or its Affiliates, and may otherwise deal with the
Company or its Affiliates, as if it were not the Trustee.


(14)         NO RECOURSE AGAINST OTHERS. No director, officer, employee,
incorporator or stockholder of the Company or any Guarantor, as such, will have
any liability for any obligations of the Company or the Guarantors under the
Notes, the Indenture, the Note Guarantees or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. The waiver may not be
effective to waive liabilities under the federal securities laws.


(15)         AUTHENTICATION. This Note will not be valid until authenticated by
the manual signature of the Trustee or an authenticating agent.


(16)         ABBREVIATIONS. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).


(17)         ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND
RESTRICTED DEFINITIVE NOTES. In addition to the rights provided to Holders of
Notes under the Indenture, Holders of Restricted Global Notes and Restricted
Definitive Notes will have all the rights set forth in the Registration Rights
Agreement, dated as of April 12, 2013, among the Company, the Guarantors and the
other parties named on the signature pages thereof or, in the case of Additional
Notes, Holders of Restricted Global Notes and Restricted Definitive Notes will
have the rights set forth in one or more registration rights agreements, if any,
among the Company, the Guarantors and the other parties thereto, relating to
rights given by the Company and the Guarantors to the purchasers of any
Additional Notes (collectively, the “Registration Rights Agreement”).
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
(18)         CUSIP NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Company has caused
CUSIP numbers to be printed on the Notes, and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption, and reliance may be placed only on the
other identification numbers placed thereon.


(19)         GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL
GOVERN AND BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES
WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT
THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.


The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to:


Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d’Alene, Idaho
Facsimile: (208) 209-1278
Attention: David Sienko
 
 
 
A-7

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


To assign this Note, fill in the form below:


(I) or (we) assign and transfer this Note to:
   
(Insert assignee’s legal name)

 

   
(Insert assignee’s soc. sec. or tax I. D. No. )
       
(Print or type assignee’s name, address and zip code)

 
and irrevocably appoint _________________________________________ to transfer
this Note on the books of the Company. The agent may substitute another to act
for him.


Date:                     
 



 
Your Signature:
     
(Sign exactly as your name appears on the face of this Note)

 
Signature Guarantee*:                                                  


*
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 
 
A-8

--------------------------------------------------------------------------------

 
 
OPTION OF HOLDER TO ELECT PURCHASE


If you want to elect to have this Note purchased by the Company pursuant to
Section 4.10 or Section 4.15 of the Indenture, check the appropriate box below:



       
o    Section 4.10
 
o    Section 4.15
         

If you want to elect to have only part of the Note purchased by the Company
pursuant to Section 4.10 or Section 4.15 of the Indenture, state the amount you
elect to have purchased:


$            


Date:                     
 



 
Your Signature:
     
(Sign exactly as your name appears on the face of this Note)




 
Tax Identification No.:
 

 
Signature Guarantee*:                                                  


*
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 
 
A-9

--------------------------------------------------------------------------------

 
 
SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE *


The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
 
Date of Exchange
 
Amount of
decrease in
Principal Amount
of
this Global Note
 
Amount of
increase in
Principal Amount
of
this Global Note
 
Principal Amount
of this Global Note
following such
decrease
(or increase)
 
Signature of
authorized officer
of Trustee or
Custodian
                                                                               
         

 
*
This schedule should be included only if the Note is issued in global form.

 
 
A-10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER


Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d’Alene, Idaho
Facsimile: (208) 209-1278
Attention: David Sienko


The Bank of New York Mellon Trust Company, N.A.


[●]
 

 
Re:
6.875% Senior Notes Due 2021



Reference is hereby made to the Indenture, dated as of April 12, 2013 (the
“Indenture”), among Hecla Mining Company, as issuer (the “Company”), the
Guarantors party thereto and The Bank of New York Mellon Trust Company, N.A., as
Trustee. Capitalized terms used but not defined herein shall have the meanings
given to them in the Indenture.


_____________, (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$         in such Note[s] or interests (the “Transfer”), to
                    (the “Transferee”), as further specified in Annex A hereto.
In connection with the Transfer, the Transferor hereby certifies that:


[CHECK ALL THAT APPLY]


1.    ☐     Check if Transferee will take delivery of a beneficial interest in
the 144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.


2.    ☐     Check if Transferee will take delivery of a beneficial interest in
the Regulation S Global Note or a Restricted Definitive Note pursuant to
Regulation S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a Person in
the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any Person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person (other than an Initial
Purchaser). Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Private
Placement Legend printed on the Regulation S Global Note, and/or the Restricted
Definitive Note and in the Indenture and the Securities Act.
 
 
B-1

--------------------------------------------------------------------------------

 


3.    ☐     Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):


(a)    ☐     such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;


or


(b)    ☐     such Transfer is being effected to the Company or a subsidiary
thereof;


or


(c)    ☐     such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act;


or


(d)    ☐     such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Note or Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) an Opinion of Counsel provided by the Transferor or the Transferee (a
copy of which the Transferor has attached to this certification), to the effect
that such Transfer is in compliance with the Securities Act. Upon consummation
of the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the IAI Global Note and/or the Restricted Definitive Notes and in the Indenture
and the Securities Act.


4.    ☐     Check if Transferee will take delivery of a beneficial interest in
an Unrestricted Global Note or of an Unrestricted Definitive Note.


(a)    ☐     Check if Transfer is pursuant to Rule 144.(i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.


(b)    ☐     Check if Transfer is Pursuant to Regulation S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
 
 
B-2

--------------------------------------------------------------------------------

 
 
(c)    ☐     Check if Transfer is Pursuant to Other Exemption. (i) The Transfer
is being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.


This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.



     
 [Insert Name of Transferor]

 

 
By:
     
Name:
   
Title:



Dated:                     


Signature Guarantee*:                                                  


*
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 
 
 
B-3

--------------------------------------------------------------------------------

 
 
ANNEX A TO CERTIFICATE OF TRANSFER


 
1.
The Transferor owns and proposes to transfer the following:



[CHECK ONE OF (a) OR (b)]
 

 
(a)
☐     a beneficial interest in the:

 

 
(i)
☐     144A Global Note (CUSIP            ), or

 

 
(ii)
☐     Regulation S Global Note (CUSIP            ), or

 

 
(iii)
☐     IAI Global Note (CUSIP            ); or

 

 
(b)
☐     a Restricted Definitive Note.

 
2.
After the Transfer the Transferee will hold:



[CHECK ONE]
 

 
(a)
☐     a beneficial interest in the:

 

 
(i)
☐     144A Global Note (CUSIP            ), or

 

 
(ii)
☐     Regulation S Global Note (CUSIP            ), or

 

 
(iii)
☐     IAI Global Note (CUSIP            ); or

 

 
(iv)
☐     Unrestricted Global Note (CUSIP            ); or

 

 
(b)
☐     a Restricted Definitive Note; or

 

 
(c)
☐     an Unrestricted Definitive Note,



in accordance with the terms of the Indenture.
 
 
 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE


Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d’Alene, Idaho
Facsimile: (208) 209-1278
Attention: David Sienko


The Bank of New York Mellon Trust Company, N.A.


[●]
 

 
Re:
6.875% Senior Notes Due 2021

 
(CUSIP [        ])


Reference is hereby made to the Indenture, dated as of April 12, 2013 (the
“Indenture”), among Hecla Mining Company, a Delaware corporation, as issuer (the
“Company”), the Guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.


_________________, (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $        
in such Note[s] or interests (the “Exchange”). In connection with the Exchange,
the Owner hereby certifies that:


1.   Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note


(a)    ☐    Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.


(b)    ☐    Check if Exchange is from beneficial interest in a Restricted Global
Note to Unrestricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.


(c)    ☐    Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
 
 
C-1

--------------------------------------------------------------------------------

 
 
(d)    ☐    Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.


2.   Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes


(a)    ☐    Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.


(b)    ☐    Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK
ONE]    ☐    144A Global Note,    ☐    Regulation S Global Note,    ☐    IAI
Global Note with an equal principal amount, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.


This certificate and the statements contained herein are made for your benefit
and the benefit of the Company.



     
 [Insert Name of Transferor]

 

 
By:
     
Name:
   
Title:



Dated:                     


Signature Guarantee*:                                                  


*
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 
 
 
C-2

--------------------------------------------------------------------------------

 
 
EXHIBIT D
FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR


Hecla Mining Company
6500 N. Mineral Drive, Suite 200
Coeur d’Alene, Idaho
Facsimile: (208) 209-1278
Attention: David Sienko


The Bank of New York Mellon Trust Company, N.A.


[●]
 

 
Re:
6.875% Senior Notes Due 2021

 
Reference is hereby made to the Indenture, dated as of April 12, 2013 (the
“Indenture”), among Hecla Mining Company, a Delaware corporation, as issuer (the
“Company”), the Guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as trustee. Capitalized terms used but not defined herein shall
have the meanings given to them in the Indenture.


In connection with our proposed purchase of $         aggregate principal amount
of:


(a)    ☐     a beneficial interest in a Global Note, or


(b)    ☐     a Definitive Note,


we confirm that:


1.             We understand that any subsequent transfer of the Notes or any
interest therein is subject to certain restrictions and conditions set forth in
the Indenture and the undersigned agrees to be bound by, and not to resell,
pledge or otherwise transfer the Notes or any interest therein except in
compliance with, such restrictions and conditions and the Securities Act of
1933, as amended (the “Securities Act”).


2.             We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Company or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. broker-dealer) to you and to the Company a signed letter
substantially in the form of this letter and an Opinion of Counsel in form
reasonably acceptable to the Company to the effect that such transfer is in
compliance with the Securities Act, (D) outside the United States in accordance
with Rule 904 of Regulation S under the Securities Act, (E) pursuant to the
provisions of Rule 144 under the Securities Act or (F) pursuant to an effective
registration statement under the Securities Act, and we further agree to provide
to any Person purchasing the Definitive Note or beneficial interest in a Global
Note from us in a transaction meeting the requirements of clauses (A) through
(E) of this paragraph a notice advising such purchaser that resales thereof are
restricted as stated herein.


3.             We understand that, on any proposed resale of the Notes or
beneficial interest therein, we will be required to furnish to you and the
Company such certifications, legal opinions and other information as you and the
Company may reasonably require to confirm that the proposed sale complies with
the foregoing restrictions. We further understand that the Notes purchased by us
will bear a legend to the foregoing effect.


4.             We are an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and have
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of our investment in the Notes, and we and
any accounts for which we are acting are each able to bear the economic risk of
our or its investment.
 
 
D-1

--------------------------------------------------------------------------------

 
 
5.             We are acquiring the Notes or beneficial interest therein
purchased by us for our own account or for one or more accounts (each of which
is an institutional “accredited investor”) as to each of which we exercise sole
investment discretion.


You and the Company are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.





     
  [Insert Name of Accredited Investor]

 

 
By:
     
Name:
   
Title:

 
Dated:                     


Signature Guarantee*:                                                  


*
Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

 
 
D-2

--------------------------------------------------------------------------------

 
 
EXHIBIT E
FORM OF NOTATION OF GUARANTEE


For value received, each Guarantor (which term includes any successor Person
under the Indenture) has, jointly and severally, unconditionally guaranteed, to
the extent set forth in the Indenture and subject to the provisions in the
Indenture dated as of April 12, 2013 (the “Indenture”) among Hecla Mining
Company, a Delaware corporation (the “Company”), the Guarantors party thereto
and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”),
(a) the due and punctual payment of the principal of, premium on, if any,
interest and Special Interest, if any, on, the Notes, whether at maturity, by
acceleration, redemption or otherwise, the due and punctual payment of interest
on overdue principal of, premium on, if any, interest and Special Interest, if
any, on, the Notes, if any, if lawful, and the due and punctual performance of
all other obligations of the Company to the Holders or the Trustee all in
accordance with the terms of the Indenture and (b) in case of any extension of
time of payment or renewal of any Notes or any of such other obligations, that
the same will be promptly paid in full when due or performed in accordance with
the terms of the extension or renewal, whether at stated maturity, by
acceleration or otherwise. The obligations of the Guarantors to the Holders of
Notes and to the Trustee pursuant to the Note Guarantee and the Indenture are
expressly set forth in Article 10 of the Indenture and reference is hereby made
to the Indenture for the precise terms of the Note Guarantee.


Capitalized terms used but not defined herein have the meanings given to them in
the Indenture.
 

 
[NAME OF GUARANTOR(S)]
             
By:
     
Name:
   
Title:

 
 
E-1

--------------------------------------------------------------------------------

 
 
EXHIBIT F
FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS


SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
                    , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of Hecla Mining Company (or its permitted successor),
a Delaware corporation (the “Company”), the Company, the other Guarantors (as
defined in the Indenture referred to herein) and The Bank of New York Mellon
Trust Company, N.A., as trustee under the Indenture referred to below (the
“Trustee”).


W I T N E S S E T H


WHEREAS, the Company has heretofore executed and delivered to the Trustee an
indenture, dated as of April 12, 2013 (the “Indenture”), providing for the
issuance of the Company’s 6.875% Senior Notes due 2021 (the “Notes”);


WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and


WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:


1.             CAPITALIZED TERMS. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Indenture.


2.             AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees
to provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article 10 thereof.


4.             NO RECOURSE AGAINST OTHERS. No director, officer, employee,
incorporator or stockholder of the Company or any Guarantor, as such, will have
any liability for any obligations of the Company or the Guarantors under the
Notes, this Indenture, the Note Guarantees or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder of Notes by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for issuance of the Notes. The waiver may not be
effective to waive liabilities under the federal securities laws.


5.             NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK
SHALL GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING
EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.


6.             COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.


7.             EFFECT OF HEADINGS. The Section headings herein are for
convenience only and shall not affect the construction hereof.
 
 
F-1

--------------------------------------------------------------------------------

 


8.             THE TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.


Dated: ___________
 

 
[GUARANTEEING SUBSIDIARY]
             
By:
     
Name:
   
Title:

 
 

 
HECLA MINING COMPANY
             
By:
     
Name:
   
Title:



 

 
[EXISTING GUARANTORS]
             
By:
     
Name:
   
Title:



 

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
 
as Trustee
             
By:
     
Name:
   
Title:


 
 
F-2